Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 5 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AND

AMENDMENT TO OTHER LOAN DOCUMENTS

THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) dated as of April 18, 2018,
is among COMFORT SYSTEMS USA, INC., a Delaware corporation (the “Borrower”), the
other entities identified as Guarantors on the signature pages hereto (the
“Guarantors”), the several banks and other financial institutions signatories
hereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Agent for the Lenders (the “Agent”).

RECITALS

A.        The Borrower, the Lenders and the Agent are parties to a Second
Amended and Restated Credit Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Credit Agreemdent”).

B.         The Borrower, the Guarantors, and the Agent are parties to a Second
Amended and Restated Security Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Security Agreement”).

C.         The Borrower, the Guarantors and the Agent are parties to a Second
Amended and Restated Pledge Agreement dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Pledge Agreement”).

D.        The Borrower, the Guarantors and the Agent are parties to a Second
Amended and Restated Subsidiary Guaranty dated as of July 16, 2010 (as amended,
modified and supplemented prior to the date hereof, the “Guaranty”).

E.         The Borrower and the Guarantors have requested that the Lenders
approve this Amendment to amend certain terms and provisions of the Credit
Agreement, Security Agreement and Pledge Agreement, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Agent and the Lenders
agree as follows:

1.         Defined Terms.  Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment have the meanings assigned to those
terms in the Credit Agreement.

2.         Amendments to Credit Agreement.

(a)        The Credit Agreement is hereby amended to read in its entirety as set
forth on Annex I attached to this Amendment.





 

--------------------------------------------------------------------------------

 



(b)        The Pricing Schedule to the Credit Agreement is hereby replaced in
its entirety with the Pricing Schedule attached to this Amendment.

(c)        The Credit Agreement is hereby amended to add Exhibit 1.1 thereto
with Exhibit 1.1 attached to this Amendment.

(d)        Schedule 3.1 to the Credit Agreement and Sections 5.13 and 5.14 of
Schedule 5 to the Credit Agreement are hereby replaced in their entirety with
Schedule 3.1 and Sections 5.13 and 5.14 of Schedule 5 attached to this
Amendment.

3.         Amendment to Security Agreement.  Schedules I and III to the Security
Agreement are hereby replaced in their entirety with Schedules I and III to the
Second Amended and Restated Security Agreement attached to this Amendment.

4.         Amendment to Pledge Agreement.  Schedule I to the Pledge Agreement is
hereby replaced in its entirety with Schedule I to the Second Amended and
Restated Pledge Agreement attached to this Amendment.

5.         Joinder of New Subsidiaries.  Each of (i) Advance Technology, Inc., a
Maine corporation, and (ii) Arstectum, Inc., a New Hampshire corporation (each a
“New Subsidiary”) hereby:

(a)        (i) joins the Guaranty as a party thereto and assumes all of the
obligations of a Guarantor (as defined in the Guaranty) under the Guaranty,
(ii) agrees to be bound by the provisions of the Guaranty as if such New
Subsidiary had been an original party to the Guaranty and (iii) confirms that,
after joining the Guaranty as set forth herein, the representations and
warranties sent forth in the Guaranty with respect to such New Subsidiary are
true and correct in all material respects as of the date of this Amendment;

(b)        (i) joins the Security Agreement as a party thereto and assumes all
of the obligations of a Grantor (as defined in the Security Agreement) under the
Security Agreement, (ii) grants the security interests described in and agrees
to be bound by the provisions of the Security Agreement as if such New
Subsidiary had been an original party to the Security Agreement and
(iii) confirms that, after joining the Security Agreement as set forth herein,
the representations and warranties sent forth in the Security Agreement with
respect to such New Subsidiary are true and correct in all material respects as
of the date of this Amendment; and

(c)        (i) joins the Pledge Agreement as a party thereto and assumes all of
the obligations of a Pledgor (as defined in the Pledge Agreement) under the
Pledge Agreement, (ii) grants the security interests described in and agrees to
be bound by the provisions of the Pledge Agreement as if such New Subsidiary had
been an original party to the Pledge Agreement and (iii) confirms that, after
joining the Pledge Agreement as set forth herein, the representations and
warranties sent forth in the Pledge Agreement with respect to such New
Subsidiary are true and correct in all material respects as of the date of this
Amendment.

6.         Conditions to Effectiveness.  This Amendment will become effective on
the date that the following conditions have been satisfied or waived:





-2-

--------------------------------------------------------------------------------

 



(a)        the Agent shall have received counterparts of this Amendment,
executed and delivered by the Borrower, the Guarantors, the Agent and the
Lenders;

(b)        the Agent shall have received a Revolving Note for each Lender that
requests a Revolving Note substantially in the form of Exhibit 2.1 to the Credit
Agreement in the principal amount of each such Lender’s Revolving Loan
Commitment as set forth on Schedule 3.1 attached hereto;

(c)        the representations and warranties of the Borrower and the Guarantors
in Section 7 of this Amendment shall be true and correct;

(d)        the Agent shall have received, or shall concurrently receive, payment
of all fees payable in connection with this Amendment including, without
limitation, the fees payable to pursuant to that certain Fee Letter dated March
1, 2018;

(e)        the Agent shall have received the following certificates of Borrower
and, as appropriate, the Guarantors:

(i)        an “Omnibus Certificate” of the Secretary or Assistant Secretary of
the Borrower and each Guarantor, which shall (i) contain the names and
signatures of the officers of the Borrower and each Guarantor authorized to
execute Loan Documents, (ii) certify that there have been no changes to the
charter documents or bylaws of the Borrower and each Guarantor previously
delivered to the Agent (or, to the extent any such documents have changed,
attach and certify to the truth, correctness and completeness of such documents)
and (iii) attach and certify to the truth, correctness and completeness of a
copy of resolutions duly adopted by the Board of Directors of the Borrower and
each Guarantor and in full force and effect at the time this Amendment is
entered into, authorizing the execution of this Amendment and the other Loan
Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein; and

(ii)       a “Closing Certificate” of the chief financial officer of the
Borrower, as of the date of this Amendment, certifying that (A) the conditions
set out in subsections (a) and (b) of Section 4.2 of the Credit Agreement have
been satisfied and (B) the financial information of the Borrower most recently
delivered to the Agent pursuant to Section 6.2(b) of the Credit Agreement fairly
present the Consolidated financial position of the Borrower for the periods
covered thereby;

(f)        a certificate of existence and good standing for the Borrower issued
by the Secretary of State of Delaware, a certificate of due qualification to do
business for the Borrower issued by the Secretary of State of Texas and evidence
that the Borrower’s authority to transact business in the State of Texas is
active;





-3-

--------------------------------------------------------------------------------

 



(g)        a favorable opinion of (i) Bracewell LLP, counsel for Restricted
Persons, in form and substance reasonably satisfactory to the Agent; and
(ii) Trent McKenna, in-house counsel for Restricted Persons, in form and
substance reasonably satisfactory to the Agent; and

(h)        the Agent shall have received, in form and substance reasonably
satisfactory to the Agent, projections prepared by management of balance sheets,
income statements and cashflow statements of the Borrower and its Subsidiaries
for the Fiscal Years ending December 31, 2018 through December 31, 2022.

7.         Representations and Warranties.  The Borrower and the Guarantors
hereby represent and warrant to the Agent and each of the Lenders as follows:

(a)        This Amendment has been duly authorized by all necessary corporate or
other action and constitutes the binding obligation of the Borrower and the
Guarantors.

(b)        Each of the representations and warranties made by the Borrower and
the Guarantors in or pursuant to the Credit Agreement and the other Loan
Documents is true and correct in all material respects as of the date hereof, as
if made (after giving effect to this Amendment) on and as of such date, except
for any representations and warranties made as of a specified date, which were
true and correct in all material respects as of such specified date.

(c)        After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing as of the date hereof.

(d)        Since December 31, 2017, there has occurred no Material Adverse
Change.

8.         Continuing Effect of the Credit Agreement and Other Loan
Documents.  This Amendment does not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document and, except as expressly provided
herein, is not to be construed as a consent to any action on the part of the
Borrower or the Guarantors that would require a waiver or consent of the Lenders
or an amendment or modification to any term of the Loan Documents.  The Borrower
and the Guarantors hereby confirm and ratify the Credit Agreement as amended
hereby and each of the other Loan Documents to which it is a party and
acknowledges and agrees that the same continue in full force and effect as
amended hereby (as applicable).

9.         Reference to the Credit Agreement, Security Agreement or Pledge
Agreement.  Upon the effectiveness of this Amendment, each reference in the
Credit Agreement, Security Agreement or Pledge Agreement to “this Agreement”,
“this Security Agreement”, “this Pledge Agreement”, “hereunder”, “herein” or
words of like import refer to the Credit Agreement, Security Agreement or Pledge
Agreement, as applicable, as amended and affected hereby.

10.       Designation as Loan Document.  This Amendment is a Loan Document.

11.       Counterparts.  This Amendment may be executed by all parties hereto in
any number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “pdf”) form and all of such counterparts
taken together constitute one instrument.





-4-

--------------------------------------------------------------------------------

 



12.       References.  The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
when used in this Amendment refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment.  References in this
Amendment to a section number are to such sections of the Credit Agreement
unless otherwise specified.

13.       Headings Descriptive.  The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.

14.       Governing Law.  This Amendment is governed by and will be construed in
accordance with the law of the State of Texas.

15.       Payment of Expenses.  The Borrower shall pay or reimburse the Agent
for all of its reasonable out-of-pocket costs and reasonable expenses incurred
in connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the Agent.

16.       Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 



-5-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

 

 

 

COMFORT SYSTEMS USA, INC.,

 

Borrower

 

 

 

 

 

 

 

By:

/s/ William George III

 

 

William George III

 

 

Executive Vice President,

 

 

Chief Financial Officer

 

 

and Assistant Secretary

 

 

 

 

 

 

 

Address:

 

 

 

Comfort Systems USA, Inc.

 

675 Bering, Suite 400

 

Houston, Texas  77057

 

Attention:  William George III

 

Telephone: (713) 830-9650

 

Fax:  (713) 830-9659

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENT OF GUARANTORS

Each of the undersigned Guarantors hereby executes this Amendment to evidence
its agreement to the modification of the Loan Documents to which it is a party
and to confirm that each Loan Document (as the same may be amended or amended
and restated, as the case may be, pursuant to and in connection with this
Amendment) to which it is a party or otherwise bound remains in full force and
effect and that all Collateral encumbered thereby will continue to secure, to
the fullest extent possible, the payment and performance of all “Obligations”,
“Secured Obligations” and “Guaranteed Obligations” (in each case as such term is
defined in the applicable Loan Document), including without limitation the
payment and performance of all such “Obligations”, “Secured Obligations” and
“Guaranteed Obligations” in respect of the Obligations now or hereafter existing
under or in respect of the Credit Agreement and the other Loan Documents.  The
Guarantors specifically reaffirm and extend their obligations under each of
their applicable Guaranties to cover all indebtedness evidenced by the Credit
Agreement as same has been created, amended and/or restated by or in connection
with this Amendment.  The Guaranties and all the terms thereof shall remain in
full force and effect and the Guarantors hereby acknowledge and agree that same
are valid and existing and that each of the Guarantors’ obligations thereunder
shall not be impaired or limited by the execution or effectiveness of this
Amendment, except as expressly provided herein.  Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this Amendment and the other Loan Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
dated of this Amendment, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier
date.  The Agent on behalf of the Lenders hereby preserves all its rights
against each Guarantor under its applicable Guaranty and the other Loan
Documents to which each applicable Guarantor is a party.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Amendment, such Guarantor is not required
by the terms of the Credit Agreement, this Amendment or any other Loan Document
to consent to the amendments of the Credit Agreement effected pursuant to this
Amendment; and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.

 

 

 

ACCU-TEMP GP, INC.

 

ACCU-TEMP LP, INC.

 

ACI MECHANICAL, INC.

 

ACORN INDUSTRIAL, LLC, by Comfort Systems USA
(MidAtlantic), LLC, as Sole Managing Member

 

AIR SYSTEMS ENGINEERING, INC.

 

AIRTEMP, INC.

 

ARC COMFORT SYSTEMS USA, INC.

 

ATLAS-ACCURATE HOLDINGS, L.L.C., by CS53
Acquisition Corp., as Sole Managing Member

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

BATCHELOR’S MECHANICAL CONTRACTORS, LLC, by
Comfort Systems USA (Mid South), Inc., as Sole
Managing Member

 

BCH HOLDINGS, INC.

 

BCH LEASING, LLC, by BCH Holdings, Inc., as Sole
Managing Member

 

BCH MECHANICAL, L.L.C., by BCH Holdings, Inc., as Sole
Managing Member

 

BCM CONTROLS CORPORATION

 

CALIFORNIA COMFORT SYSTEMS USA, INC.

 

CENTURY MECHANICAL SOLUTIONS, INC.

 

COLONIALWEBB CONTRACTORS COMPANY

 

COMFORT SYSTEMS USA (ARKANSAS), INC.

 

COMFORT SYSTEMS USA (BALTIMORE), LLC, by Hess
Mechanical, LLC as Sole Managing Member

 

COMFORT SYSTEMS USA (BRISTOL), INC.

 

COMFORT SYSTEMS USA ENERGY SERVICES, INC.

 

COMFORT SYSTEMS USA G.P., INC.

 

COMFORT SYSTEMS USA (INDIANA), LLC, by Comfort
Systems USA Strategic Accounts, LLC, as Sole Managing
Member

 

COMFORT SYSTEMS USA (INTERMOUNTAIN), INC.

 

COMFORT SYSTEMS USA (KENTUCKY), INC.

 

COMFORT SYSTEMS USA (MIDATLANTIC), LLC, by
Riddleberger Brothers, Inc., as Sole Managing Member

 

COMFORT SYSTEMS USA (MIDWEST), LLC, by ACI
Mechanical, Inc., as Sole Managing Member

 

COMFORT SYSTEMS USA (MID SOUTH), INC.

 

COMFORT SYSTEMS USA (NORTHWEST), INC.

 

COMFORT SYSTEMS USA (OHIO), INC.

 

COMFORT SYSTEMS USA PUERTO RICO, INC.

 

COMFORT SYSTEMS USA (SOUTH CENTRAL), INC.

 

COMFORT SYSTEMS USA (SOUTHEAST), INC.

 

COMFORT SYSTEMS USA (SOUTHWEST), INC.

 

COMFORT SYSTEMS USA STRATEGIC ACCOUNTS,
LLC, by Accu-Temp LP, Inc., as Managing Member

 

COMFORT SYSTEMS USA (SYRACUSE), INC.

 

COMFORT SYSTEMS USA (TEXAS), L.P., by Comfort
Systems USA G.P., Inc., as general partner

 

CONSERV BUILDING SERVICES, LLC, by BCH Holdings,
Inc., as Sole Managing Member

 

CONSERV BUILDING SERVICES OF ALABAMA, LLC, by
BCH Holdings, Inc., as Sole Managing Member

 

CONSERV BUILDING SERVICES OF GEORGIA, LLC, by
BCH Holdings, Inc., as Sole Managing Member

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

CONSERV BUILDING SERVICES OF NORTH
CAROLINA, LLC, by BCH Holdings, Inc., as Sole
Managing Member

 

CONSERV BUILDING SERVICES OF TENNESSEE, LLC,
by BCH Holdings, Inc., as Sole Managing Member

 

CONSERV BUILDING SERVICES OF TEXAS, LLC, by
BCH Holdings, Inc., as Sole Managing Member

 

CONTROL CONCEPTS, LLC, by Comfort Systems USA
(Southeast), Inc., as Sole Managing Member

 

CONTROL CONCEPTS MECHANICAL SERVICES, LLC,
by Comfort Systems USA (Southeast), Inc., as Sole
Managing Member

 

CSUSA (10), LLC, by Comfort Systems USA, Inc., as Sole
Managing Member

 

CS53 ACQUISITION CORP.

 

DELCARD ASSOCIATES, LLC, by Seasonair, Inc., as Sole
Managing Member

 

DESIGN MECHANICAL INCORPORATED

 

DYNA TEN CORPORATION

 

DYNA TEN MAINTENANCE SERVICES, LLC

 

EASTERN HEATING & COOLING, INC.

 

EASTERN REFRIGERATION CO., INC.

 

ENVIRONMENTAL AIR SYSTEMS, LLC, by CSUSA (10),
LLC, as Sole Managing Member

 

ENVIROTROL, LLC, by Environmental Air Systems, LLC, as
Sole Managing Member

 

GRANITE STATE HOLDINGS COMPANY, INC.

 

GRANITE STATE PLUMBING & HEATING, LLC, by
Granite State Holdings Company, Inc., as Sole Managing
Member

 

HELM CORPORATION

 

HESS MECHANICAL, LLC, by Seasonaire, Inc., as Sole
Managing Member

 

MECHANICAL TECHNICAL SERVICES, INC.

 

MJ MECHANICAL SERVICES, INC.

 

NORTH AMERICAN MECHANICAL, INC.

 

QUALITY AIR HEATING & COOLING, INC.

 

RIDDLEBERGER BROTHERS, INC.

 

ROYALAIRE HOLDINGS, LLC, by BCH Holdings, Inc., as
Sole Managing Member

 

ROYALAIRE MECHANICAL SERVICES, LLC, by BCH
Holdings, Inc., as Sole Managing Member

 

ROYALAIRE MECHANICAL SERVICES II, LLC, by BCH
Holdings, Inc., as Sole Managing Member

 

S.I. GOLDMAN COMPANY, INC.

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

 

S.M. LAWRENCE COMPANY, INC.

 

SEASONAIR, INC.

 

SHOFFNERKALTHOFF MES, INC.

 

TEMP RIGHT SERVICE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William George III

 

 

 

William George III

 

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

ADVANCE TECHNOLOGY, INC.

 

ARSTECTUM, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Trent T. McKenna

 

 

Name:

Trent T. McKenna

 

 

Title:

Vice President

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Chad D. Johnson

 

 

Chad D. Johnson

 

 

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

Wells Fargo Bank, National Association

 

1000 Louisiana, 10th Floor

 

Houston, Texas  77002

 

Attention:     Chad D. Johnson

 

Telephone:   713-319-1332

 

Fax:              713-739-1086

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

BOKF, NA dba Bank of Texas,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Faith Allen

 

Name:

Faith Allen

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

BOKF, NA dba Bank of Texas

 

5 Houston Center

 

1401 McKinney, Suite 1000

 

Houston, Texas  77010

 

Attention:     Faith Allen

 

Telephone:   713-289-5875

 

Fax:              713-289-5825

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

CAPITAL ONE, N.A.,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Sallye Cielencki

 

Name:

Sallye Cielencki

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

Capital One, N.A.

 

5444 Westheimer, Suite 700

 

Houston, Texas  77056

 

Attention:     Yasmin Huebinger

 

Telephone:   713-212-5285

 

Fax:              855-735-8388

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

BRANCH BANK AND TRUST COMPANY,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Matt McCain

 

Name:

Matt McCain

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Address:

 

 

 

Branch Bank and Trust Company

 

333 Clay Street, Ste. 4495

 

Houston, Texas  77002

 

Attention:     Matt McCain

 

Telephone:   713-797-2147

 

Fax:              713-652-0753

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

REGIONS BANK,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Joey Powell

 

Name:

Joey Powell

 

Title:

Director

 

 

 

 

 

 

 

Address:

 

 

 

Regions Bank

 

5005 Woodway Drive, Suite 110

 

Houston, Texas  77479

 

Attention:     Joey Powell

 

Telephone:   832-730-5695

 

Fax:              832-532-1891

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Paul F. Johnson

 

Name:

Paul F. Johnson

 

Title:

Vice President

 

 

 

 

 

 

 

Address:

 

 

 

U.S. Bank National Association

 

425 Walnut St.

 

CN-OH-W8

 

Cincinnati, Ohio 45202

 

Attention:     Paul Johnson

 

Telephone:   513-632-3913

 

Fax:              513-632-4894

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

SUNTRUST BANK,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Yann Pirio

 

Name:

Yann Pirio

 

Title:

Managing Director

 

 

 

 

 

 

 

Address:

 

 

 

SunTrust Robinson Humphrey

 

200 Crescent Court, Suite 850

 

Dallas, TX  75201

 

 

 

Attention:     John Norton

 

Telephone:   214-999-1702

 





Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



 

 

 

 

CADENCE BANK, N.A.,

 

Lender

 

 

 

 

 

 

 

By:

/s/ H. Gale Smith, Jr.

 

Name:

H. Gale Smith, Jr.

 

Title:

Executive Vice President

 

 

 

 

 

 

 

Address:

 

 

 

Cadence Bank, N.A.

 

2800 Post Oak Boulevard, Suite 3800

 

Houston, Texas 77056

 

Attention:     Gale Smith

 

Telephone:   713-871-3941

 

Fax:              713-634-4963

 

 



Signature Page to Amendment No. 5

--------------------------------------------------------------------------------

 



ANNEX I TO AMENDMENT NO. 5

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among

COMFORT SYSTEMS USA, INC.,

 as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 as Administrative Agent

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Lead Bookrunner

BOKF NA, dba Bank of Texas and Capital One, N.A.,

as Co-Syndication Agents

Branch Banking and Trust Company,

as Documentation Agent

and

CERTAIN FINANCIAL INSTITUTIONS

as Lenders

$400,000,000

July 16, 2010

 

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

ARTICLE I

DEFINITIONS AND REFERENCES


1

 

 

 

Section 1.2

Exhibits and Schedules; Additional Definitions


24

Section 1.3

Amendment of Defined Instruments


24

Section 1.4

References and Titles


24

Section 1.5

Calculations and Determinations


24

Section 1.6

Joint Preparation; Construction of Indemnities and Releases


25

Section 1.7

Rates


25

 

 

 

ARTICLE II

THE LOANS AND LETTERS OF CREDIT


25

 

 

 

Section 2.1

Commitments to Lend; Notes


25

Section 2.2

Requests for Revolving Loans


25

Section 2.3

Continuations and Conversions of Existing Loans


26

Section 2.4

Use of Proceeds


27

Section 2.5

Interest Rates and Fees; Payment Dates


28

Section 2.6

Optional Prepayments


29

Section 2.7

Mandatory Prepayments


29

Section 2.8

Termination and Reduction of Revolving Loan Commitments


29

Section 2.9

Letters of Credit


30

Section 2.10

Requesting Letters of Credit


30

Section 2.11

Reimbursement and Participations


31

Section 2.12

Letter of Credit Fees


32

Section 2.13

No Duty to Inquire


33

Section 2.14

LC Collateral


33

Section 2.15

Existing Letters of Credit


34

Section 2.16

Swingline Loans


35

Section 2.17

Increase of Commitments


36

Section 2.18

Defaulting Lenders


37

 

 

 

ARTICLE III

PAYMENTS TO LENDERS


40

 

 

 

Section 3.1

General Procedures


40

Section 3.2

Capital Reimbursement


41

Section 3.3

Increased Cost of Eurodollar Loans or Letters of Credit


41

Section 3.4

Illegality


42

Section 3.5

Funding Losses


42

Section 3.6

Reimbursable Taxes


42

Section 3.7

Changed Circumstances


45

Section 3.8

Change of Applicable Lending Office; Replacement of Lenders


46

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO LENDING


47

 

 

 

Section 4.1

Documents to be Delivered


47

Section 4.2

Additional Conditions Precedent


48

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES


48

 

 

 

Section 5.1

No Default


48

 





-i-

--------------------------------------------------------------------------------

 



 

 

 

Section 5.2

Organization and Good Standing


48

Section 5.3

Authorization


49

Section 5.4

No Conflicts or Consents


49

Section 5.5

Enforceable Obligations


49

Section 5.6

Initial Financial Statements


49

Section 5.7

[Reserved]


49

Section 5.8

Full Disclosure


50

Section 5.9

Litigation


50

Section 5.10

Labor Disputes and Acts of God


50

Section 5.11

ERISA Plans and Liabilities


50

Section 5.12

Environmental and Other Laws


50

Section 5.13

Names and Places of Business


51

Section 5.14

Subsidiaries


51

Section 5.15

Government Regulation


52

Section 5.16

Insider


52

Section 5.17

Solvency


52

Section 5.18

[Reserved]


52

Section 5.19

Title to Properties; Licenses


52

Section 5.20

Regulation U


52

Section 5.21

Taxes


52

Section 5.22

Anti-Corruption Laws and Sanctions


53

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS OF BORROWER.


53

 

 

 

Section 6.1

Payment and Performance


53

Section 6.2

Books, Financial Statements and Reports


53

Section 6.3

Other Information and Inspections


54

Section 6.4

Notice of Material Events and Change of Address


54

Section 6.5

Maintenance of Properties


55

Section 6.6

Maintenance of Existence and Qualifications


55

Section 6.7

Payment of Taxes


56

Section 6.8

Insurance


56

Section 6.9

Performance on Borrower’s Behalf


57

Section 6.10

Default Interest


57

Section 6.11

Compliance with Law


57

Section 6.12

Environmental Matters; Environmental Reviews


58

Section 6.13

Further Assurances


58

Section 6.14

Bank Accounts; Offset


58

Section 6.15

Guaranties of Borrower’s Subsidiaries


59

Section 6.16

Agreement to Deliver Security Documents


59

 

 

 

ARTICLE VII

NEGATIVE COVENANTS OF BORROWER


59

 

 

 

Section 7.1

Indebtedness


59

Section 7.2

Limitation on Liens


60

Section 7.3

Hedging Contracts


60

Section 7.4

Limitation on Mergers, Issuances of Securities


61

Section 7.5

Limitation on Sales of Property and Discounting of Receivables


61

 





-ii-

--------------------------------------------------------------------------------

 



 

 

 

Section 7.6

Limitation on Distributions and Subordinated Debt


61

Section 7.7

Limitation on Investments, Acquisitions, Capital Expenditures, and Lines of
Business


62

Section 7.8

Intentionally Omitted


62

Section 7.9

Transactions with Affiliates


62

Section 7.10

Prohibited Contracts


62

Section 7.11

Financial Covenants


63

Section 7.12

Limitation on Further Negative Pledges


63

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


64

 

 

 

Section 8.1

Events of Default


64

Section 8.2

Remedies


66

Section 8.3

Application of Proceeds after Acceleration


67

 

 

 

ARTICLE IX

AGENT


68

 

 

 

Section 9.1

Appointment and Authority


68

Section 9.2

Exculpation, Agent’s Reliance, Etc


68

Section 9.3

Credit Decisions


69

Section 9.4

Indemnification


69

Section 9.5

Rights as Lender


70

Section 9.6

Sharing of Set-Offs and Other Payments


70

Section 9.7

Investments


70

Section 9.8

Benefit of Article IX


71

Section 9.9

Resignation


71

Section 9.10

Notice of Default


71

Section 9.11

Co-Agents


71

 

 

 

ARTICLE X

MISCELLANEOUS


72

 

 

 

Section 10.1

Waivers and Amendments; Acknowledgments


72

Section 10.2

Survival of Agreements; Cumulative Nature


73

Section 10.3

Notices


74

Section 10.4

Payment of Expenses; Indemnity


74

Section 10.5

Joint and Several Liability; Parties in Interest; Assignments


76

Section 10.6

Confidentiality


78

Section 10.7

Governing Law; Submission to Process


78

Section 10.8

Limitation on Interest


79

Section 10.9

Termination; Limited Survival


80

Section 10.10

Severability


80

Section 10.11

Counterparts; Fax


80

Section 10.12

Intentionally Omitted


81

Section 10.13

Waiver of Jury Trial, Punitive Damages, etc


81

Section 10.14

USA Patriot Act


81

Section 10.15

Renewal and Extension


81

Section 10.16

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


81

 





-iii-

--------------------------------------------------------------------------------

 



Schedules and Exhibits:

 

 

Pricing Schedule

 

 

Exhibit 1.1

U.S. Tax Compliance Certificates

Exhibit 2.1

Revolving Note

Exhibit 2.2(b)

Borrowing Notice

Exhibit 2.3(c)

Continuation/Conversion Notice

Exhibit 2.10

Letter of Credit Application and Agreement

Exhibit 2.16

Swingline Note

Exhibit 2.17

Incremental Commitment Agreement

Exhibit 6.2(b)

Certificate Accompanying Financial Statements

Exhibit 10.5

Assignment and Acceptance Agreement

 

 

Schedule 1.1(a)

Existing Liens

Schedule 1.1(b)

Existing Letters of Credit

Schedule 3.1

Lenders Schedule

Schedule 4.1

Security Documents

Schedule 5

Disclosure Schedule

 

Section 5.7      Other Obligations and Restrictions

 

Section 5.9      Litigation

 

Section 5.10    Labor Disputes and Acts of God

 

Section 5.11    ERISA Disclosures

 

Section 5.12    Environmental and Other Laws

 

Section 5.13    Names and Places of Business

 

Section 5.14    Subsidiaries

Schedule 7.1

Existing Indebtedness

 

 



-iv-

--------------------------------------------------------------------------------

 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as of July 16, 2010,
by and among Comfort Systems USA, Inc., a Delaware corporation, Wells Fargo
Bank, National Association (successor by merger to Wachovia Bank, N.A.), a
national banking association, as Agent, and the Lenders referred to below, and
amends and restates that certain Amended and Restated Credit Agreement dated
February 20, 2007 entered into by the Borrower, the Lenders therein and Wachovia
Bank, N.A., as administrative agent (the “Existing Credit Agreement”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements contained herein, in
consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuer to Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS AND REFERENCES

Section 1.1      Defined Terms.  As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
sections and subsections referred to below:

“Account Debtor” means the Person which is obligated on any Receivable.

“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, of all or substantially all of the capital
stock of any Person or group of Persons or all or substantially all of the
assets, liabilities, and business of any Person or group of Persons.

“Adjusted Base Rate” means, on any day, the Base Rate for such day plus the Base
Rate Margin for such day, provided that the Adjusted Base Rate charged by any
Person shall never exceed the Highest Lawful Rate.

“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any day during any
Interest Period therefor, the rate per annum equal to the sum of (a) the
Eurodollar Margin for such day plus (b) the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Agent to be equal to the
quotient obtained by dividing (i) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (ii) 1 minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period, provided that no Adjusted Eurodollar
Rate charged by any Person shall ever exceed the Highest Lawful Rate.  The
Adjusted Eurodollar Rate for any Eurodollar Loan shall change whenever the
Eurodollar Margin or the Reserve Requirement changes.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.  A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power to vote 20% or more of the securities or other
equity





 

--------------------------------------------------------------------------------

 



interests (on a fully diluted basis) having ordinary voting power for the
election of directors, the managing general partner or partners or the managing
member or members; or to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agent” means Wells Fargo Bank, National Association, as administrative agent
hereunder, and its successors in such capacity.

“Aggregate Commitment” means the aggregate of all Lenders’ Revolving Loan
Commitments, as such may be reduced, amortized or adjusted from time to time in
accordance with this Agreement. As of the Amendment No. 5 Effective Date, the
Aggregate Commitment is equal to $400,000,000.

“Agreement” means this Credit Agreement.

“Amendment No. 1 Effective Date” means September 23, 2011.

“Amendment No. 2 Effective Date” means June 25, 2013.

“Amendment No. 3 Effective Date” means July 22, 2014.

“Amendment No. 4 Effective Date” means February 22, 2016.

“Amendment No. 5 Effective Date” means April 18, 2018.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or anti-corruption, including, without limitation, the
United States Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of Base Rate Loans and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Loans.

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.  As used herein, “CLO” shall mean any entity (whether a
corporation, partnership, trust or otherwise) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an affiliate of a Lender.

“Assignment and Acceptance” means the agreement contemplated by Section 10.5.

“Assignment of Prior Credit Documents” means the Assignment of Notes, Liens and
Security Agreements of even date with the Existing Credit Agreement by the Prior
Agent and each of the lenders party to the Prior Credit Agreement in favor of
the Agent and the other Lender Parties.





-2-

--------------------------------------------------------------------------------

 



“Attributable Indebtedness” means, when used with respect to any Sale Leaseback
Transaction, as at the time of determination, the capitalized amount of the
remaining lease payments under the relevant lease or other applicable agreement
that would appear on a balance sheet of the Borrower prepared as of such date in
accordance with GAAP (as in effect on the Closing Date) if such lease or other
agreement were accounted for as a Capital Lease.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, the rate per annum equal to the highest of (a)
the Federal Funds Rate for such day plus one-half of one percent (.5%), (b) the
Prime Rate for such day, and (c) the Eurodollar Rate for a one-month Interest
Period beginning on that day plus 1.00%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective on the
effective date of such change in the Prime Rate or Federal Funds Rate.  As used
in this definition, “Prime Rate” means the per annum rate of interest
established from time to time by Wells Fargo Bank, National Association, as its
Prime Rate, which rate may not be the lowest rate of interest charged by Wells
Fargo Bank, National Association to its customers.

“Base Rate Loan” means a Loan that bears interest at the Adjusted Base Rate.

“Base Rate Margin” means on any date, with respect to each Base Rate Loan, the
rate per annum set forth as such on the Pricing Schedule.

“Basis Point” or “bps” means one one-hundredth of one percent (0.01%).

“Bonded Receivables” means any Receivable resulting from goods or services
provided to an Account Debtor under a job which is covered by a surety bond
provided by Borrower or its agent, that is secured by assets of any Restricted
Person.

“Borrower” means Comfort Systems USA, Inc., a Delaware corporation.

“Borrowing” means a borrowing of (i) new Loans of a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to Section
2.2, (ii) a Continuation or Conversion of existing Loans into a single Type
(and, in the case of Eurodollar Loans, with the same Interest Period) pursuant
to Section 2.3, or (iii) a Swingline Loan pursuant to Section 2.16.

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Houston, Harris County,
Texas.  Any Business Day in any way relating to Eurodollar Loans (such as the
day on which an Interest Period begins or ends) must





-3-

--------------------------------------------------------------------------------

 



also be a day on which, in the judgment of Agent, significant transactions in
dollars are carried out in the interbank eurocurrency market.

“Capital Asset” means any asset which would be classified as a fixed or capital
asset on a Consolidated balance sheet of any Person prepared in accordance with
GAAP.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any Capital Asset, excluding (i) the cost of
assets acquired with Capitalized Lease Obligations, other purchase money
financing, or the proceeds of Loans under this Agreement, (ii) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss, and
(iii) leasehold improvement expenditures for which such Person is reimbursed
promptly by the lessor.

“Capital Lease” means a lease with respect to which the lessee would be required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP as in effect on the Closing Date.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP as in effect on the Closing
Date, appear as a liability on a balance sheet of such Person.

“Cash Equivalents” means Investments in:

(a)        marketable obligations, maturing within twelve months after
acquisition thereof, issued or unconditionally guaranteed by the United States
of America or an instrumentality or agency thereof and entitled to the full
faith and credit of the United States of America;

(b)        demand deposits, and time deposits (including certificates of
deposit) maturing within twelve months from the date of deposit thereof, with
any office of any Lender or with a domestic office of any national or state bank
or trust company which is organized under the Laws of the United States of
America or any state therein, which has capital, surplus and undivided profits
of at least $500,000,000, and whose long term certificates of deposit are rated
at least Aa3 by Moody’s or AA- by S & P;

(c)        repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection (b)
above;

(d)        open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S & P;
and

(e)        money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking into effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation





-4-

--------------------------------------------------------------------------------

 



or application thereof by any Governmental Authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Act of 1934, as amended, and including holding
proxies to vote for the election of directors other than proxies held by
Borrower’s management or their designees to be voted in favor of Persons
nominated by Borrower’s Board of Directors) of 35% or more of the outstanding
voting securities of Borrower, measured by voting power (including both common
stock and any preferred stock or other equity securities entitling the holders
thereof to vote with the holders of common stock in elections for directors of
Borrower) or (b) a majority of the directors of Borrower shall consist of
Persons not approved by Borrower’s Board of Directors (not including as Board
approved directors any directors which the Board is obligated to approve
pursuant to shareholders agreements, voting trust arrangements or similar
arrangements).

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 and Section 4.2 shall have been satisfied or waived.

“Collateral” means all property of any Restricted Person of any kind which,
under the terms of any Security Document, is subject to or is purported to be
subject to a Lien in favor of Secured Parties (or in favor of Agent for the
benefit of Secured Parties).

“Commitment Fee” shall have the meaning set forth in Section 2.5(c).

“Commitment Fee Rate” means, on any date, the rate per annum designated as such
and set forth on the Pricing Schedule.

“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lenders
to make Loans hereunder or the obligations of LC Issuer to issue Letters of
Credit have been terminated or the Notes become due and payable in full).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.





-5-

--------------------------------------------------------------------------------

 



“Consolidated Capital Expenditures” means, for any Person for any period, the
Capital Expenditures of such Person calculated on a Consolidated basis for such
period.  With respect to Non-Wholly Owned Subsidiaries, only that amount
attributable to Borrower’s direct and indirect proportionate share shall be
included for purposes of this calculation.

“Consolidated EBITDA” means, for any Person for any period, the sum of (a) such
Person’s Consolidated Net Income during such period, plus (b) all interest
expense which was deducted in determining such Person’s Consolidated Net Income;
plus (c) all income Taxes which were deducted in determining such Person’s
Consolidated Net Income; plus (d) all depreciation and amortization which were
deducted in determining such Person’s Consolidated Net Income; plus (e) any
expense relating to stock options or other equity compensation provided to
employees of the Borrower or any of its Subsidiaries during such period that was
deducted in determining such Person’s Consolidated Net Income; plus (f) other
non-cash charges, including non-cash amortization of debt incurrence costs and
net mark-to-market losses; provided that if such Person or any of its
Subsidiaries has acquired or sold (or otherwise disposed of) a Subsidiary or
assets during such period, Consolidated EBITDA of such Person shall be adjusted
by the amount of the Consolidated EBITDA attributable to such Subsidiary or
assets as if such acquisition or sale (or other disposition) had occurred on the
first day of such period. With respect to Non-Wholly Owned Subsidiaries, only
that amount attributable to Borrower’s direct and indirect proportionate share
shall be included for purposes of this calculation.

“Consolidated Interest Expense” means, for any Person, for any period without
duplication, all interest paid or accrued during such period on Indebtedness
(including capital lease obligations) excluding amortization of debt incurrence
expenses, original issue discount, and mark-to-market interest expense.

“Consolidated Net Income” means, for any Person, for any period, such Person’s
Consolidated net income for such period after eliminating earnings or losses
attributable to outstanding minority interests and excluding the net income of
any Person other than a Subsidiary in which such Person has an ownership
interest plus any Goodwill Impairment Charges. With respect to Non-Wholly Owned
Subsidiaries, only that amount attributable to Borrower’s direct and indirect
proportionate share shall be included for purposes of this calculation.

“Consolidated Total Indebtedness” means, for any Person, as of any date, the sum
of all Indebtedness of that Person and its Consolidated Subsidiaries, minus LC
Exclusions, minus Attributable Indebtedness of such Person and its Consolidated
Subsidiaries in an amount not to exceed $30,000,000 under Sale Leaseback
Transactions relating solely to vehicles and real property.  With respect to
Non-Wholly Owned Subsidiaries, only that amount attributable to Borrower’s
direct and indirect proportionate share shall be included for purposes of this
calculation.

“Continuation” refers to the continuation pursuant to Section 2.3 hereof of a
Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.3.





-6-

--------------------------------------------------------------------------------

 



“Conversion” refers to a conversion pursuant to Section 2.3 or Article III of
one Type of Loan into another Type of Loan.

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans or participations in Letters of Credit
or Swingline Loans within three Business Days of the date required to be funded
by it hereunder (provided that, if such Lender has failed for at least five
Business Days to comply with any such funding obligation, the Borrower may
declare such Lender to be a Defaulting Lender in a written notice to the Agent),
(b) notified the Borrower, the Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or any other agreement in which it commits to
extend credit or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Agent or the Borrower, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute
(provided that, if such Lender has failed for at least five Business Days to pay
any such other amount, unless the subject of a good faith dispute, the Borrower
may declare such Lender to be a Defaulting Lender in a written notice to the
Agent), or (e)(i) become or is or has a parent company that has become or is
insolvent or generally unable to pay its debts as they become due, or such
Lender or its parent company admits in writing its inability to pay its debts as
they become due or makes a general assignment for the benefit of its creditors
or (ii) become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action.

“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan or any other Obligation except as described in the immediately following
clause (b), the rate per annum equal to two percent (2%) above the Adjusted Base
Rate then in effect for such Loan or other Obligation and (b) with respect to
any Eurodollar Loan, the rate per annum equal to two percent (2%) above the
Adjusted Eurodollar Rate then in effect for such Loan or other Obligation,
provided in each case that no Default Rate charged by any Person shall ever
exceed the Highest Lawful Rate.

“Disclosure Schedule” means Schedule 5 hereto.

“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of any stock, partnership interest, or other equity
interest in such Restricted Person





-7-

--------------------------------------------------------------------------------

 



or any other Restricted Person (including any option or warrant to buy such an
equity interest), or (b) any payment made by a Restricted Person to purchase,
redeem, acquire or retire any stock, partnership interest, or other equity
interest in such Restricted Person or any other Restricted Person (including any
such option or warrant).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lenders
Schedule, or such other office as such Lender may from time to time specify to
Borrower and Agent; with respect to LC Issuer, the office, branch, or agency
through which it issues Letters of Credit; and, with respect to Agent, the
office, branch, or agency through which it administers this Agreement.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” means a Person which either (a) is a Lender or an
Affiliate of a Lender, or (b) is consented to as an Eligible Transferee by Agent
and, so long as no Default or Event of Default is continuing, by Borrower, which
consents in each case will not be unreasonably withheld (provided that (i) no
Person organized outside the United States may be an Eligible Transferee if
Borrower would be required to pay withholding Taxes on interest or principal
owed to such Person, (ii) neither the Borrower nor any of its Subsidiaries or
Affiliates may be an Eligible Transferee, and (iii) no Person that is a
Defaulting Lender may be an Eligible Transferee).

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity” means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.





-8-

--------------------------------------------------------------------------------

 



“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414(b), Section 414(c), Section 414(m) or
Section 414(o) of the Internal Revenue Code.

“ERISA Plan” means any employee pension benefit plan subject to Section 412 of
the Internal Revenue Code or Title IV of ERISA with respect to which any
Restricted Person has a fixed or contingent liability.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lenders Schedule (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Agent.

“Eurodollar Loan” means a Loan that bears interest at the Adjusted Eurodollar
Rate.

“Eurodollar Margin” means, on any date, with respect to each Eurodollar Loan,
the rate per annum set forth on the Pricing Schedule.

“Eurodollar Rate” means, for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period therefor, (a) the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for a period equal in
length to such Interest Period as displayed on page LIBOR01 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by Agent in its
reasonable discretion) at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or (b) in the event the
rate referenced in the preceding subsection (a) is not available, the rate per
annum determined by Agent as the rate of interest at which deposits in U.S.
dollars (for delivery on the first day of such Interest Period) in same day
funds in the approximate amount of the applicable Eurodollar Loan and with a
term equivalent to such Interest Period would be offered by its London branch to
major banks in the offshore U.S. dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period; provided that (x) if the applicable rate described in clause
(a) or (b) above is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and (y) unless otherwise specified in any amendment
to this Agreement entered into in accordance with Section 3.7(b), in the event
that a Replacement Rate with respect to the Eurodollar Rate is implemented then
all references herein to the Eurodollar Rate shall be deemed references to such
Replacement Rate.

“Event of Default” has the meaning given to such term in Section 8.1.

“Excluded Assets” means, collectively, (a) equity interests in any Unrestricted
Subsidiary (including the Southeast Acquisition Entity), so long as a pledge or
transfer of such equity interests would be prohibited or restricted under, or
would require consent of a third party that is not an





-9-

--------------------------------------------------------------------------------

 



Affiliate pursuant to, the governing documents of such Unrestricted Subsidiary
or any other agreement binding on the Restricted Persons or their assets;
provided that (except with respect to the equity interests in the Southeast
Acquisition Entity) in the event such pledge or transfer is not prohibited but
is so restricted or would require such consent of a third party that is not an
Affiliate, Borrower shall have used commercially reasonable efforts to satisfy
such restriction or obtain such consent, (b) assets, a security interest in
which would be prohibited by contract or applicable Law unless such prohibition
is not effective under applicable Law, (c) assets as to which the Agent has
determined in its sole discretion that the costs of obtaining a lien or security
interest therein are excessive in relation to the value of the security to be
afforded thereby, (d) equity interests in excess of 65% of the voting stock of
any Foreign Subsidiary and (e) amounts escrowed or otherwise set aside as a
Permitted Lien described in clause (q) of the definition of “Permitted Lien”
(solely so long as such cash remains subject to such Permitted Lien).

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application of official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.1(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment No. 4
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreements between the United States and another country
entered into in connection therewith and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York (the “FRBNY”) based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
FRBNY shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the FRBNY as the federal funds effective
rate; provided that if such rate is not so published for any day that is a
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to Agent o such day on such transactions as determined by
Agent.  Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.





-10-

--------------------------------------------------------------------------------

 



“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means (a) any Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Internal Revenue Code of 1986, (b) any
Subsidiary that is held directly or indirectly by such a “controlled foreign
corporation” or (c) any Subsidiary all or substantially all of the assets of
which are equity interests in one or more such “controlled foreign corporations.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 6.2(a), except
as otherwise specifically provided herein.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either Borrower or Required Lenders shall so request,
Agent, Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or otherwise reasonably requested hereunder setting forth a
reconciliation between such calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.

“Goodwill Impairment Charges” means accounting charges resulting from the
write-up or write-down of acquired goodwill and other intangible assets in
accordance with FAS 142.

“Governmental Authority” means any nation, state, county, city or other
political subdivision and any other governmental department, court, commission,
board, bureau, agency, regulatory authority, instrumentality, judicial or
administrative body, domestic or foreign.

“Guarantors” means, collectively, (a) each Subsidiary of the Borrower existing
on the Amendment No. 5 Effective Date, other than an Immaterial Subsidiary, an
Unrestricted Subsidiary or a Foreign Subsidiary, and (b) any Subsidiary of the
Borrower that executes and delivers a Guaranty to the Agent after the Amendment
No. 5 Effective Date, pursuant to Section 6.15.

“Guaranty” means (a) that certain Second Amended and Restated Subsidiary
Guaranty dated as of the date hereof, executed by each Guarantor existing on the
Closing Date, in favor of the Agent for the ratable benefit of the Secured
Parties, and (b) any Guaranty or joinder to a Guaranty executed by a Guarantor
after the Closing Date, in favor of the Agent for the ratable benefit of the
Secured Parties, in each case as such Guaranties may be amended, supplemented,
or modified and in effect from time to time.





-11-

--------------------------------------------------------------------------------

 



“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

“Immaterial Subsidiary” means one or more Subsidiaries with aggregate gross
assets of less than $500,000.

“Incremental Commitment Agreement” means an agreement in substantially the form
attached as Exhibit 2.17 or such other form as Agent approves in its reasonable
discretion.

“Incremental Lender” has the meaning assigned to that term in Section 2.17.

“Indebtedness” of any Person means, without duplication, obligations in any of
the following categories:

(a)        debt for borrowed money;

(b)        an obligation to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business);

(c)        obligations evidenced by a bond, debenture, note or similar
instrument;

(d)        Off-Balance Sheet Liabilities;

(e)        obligations arising under Hedging Contracts (on a net basis to the
extent netting is provided for in the applicable Hedging Contract);

(f)        Capital Lease Obligations;

(g)        obligations to pay money arising under conditional sales or other
title retention agreements;

(h)        obligations owing under direct or indirect guaranties of Indebtedness
of any other Person or otherwise constituting obligations to purchase or acquire
or to otherwise protect or insure





-12-

--------------------------------------------------------------------------------

 



a creditor against loss in respect of Indebtedness of any other Person (such as
obligations under working capital maintenance agreements, agreements to
keep-well, or agreements to purchase Indebtedness, assets, goods, securities or
services), but excluding endorsements in the ordinary course of business of
negotiable instruments in the course of collection;

(i)         obligations to purchase or redeem securities or other property, if
such obligations arise out of or in connection with the sale or issuance of the
same or similar securities or property (for example, repurchase agreements,
mandatorily redeemable preferred stock and sale/leaseback agreements), except to
the extent such purchase or redemption is to be made with the proceeds of a
substantially concurrent issuance of Equity of such Person;

(j)         obligations with respect to letters of credit or applications or
reimbursement agreements therefor (but, for the avoidance of doubt, excluding
any obligations with respect to (i) letters of credit to the extent they support
other obligations constituting Indebtedness of a Restricted Person under this
definition, and (ii) letters of credit that support performance obligations); or

(k)        obligations with respect to banker’s acceptances;

provided,  however, that the “Indebtedness” of any Person shall not include
(i) obligations incurred by such Person in the ordinary course of its business
under purchasing cards or similar arrangements, or (ii) any obligations under
Operating Leases.

“Initial Financial Statements” means (a) the audited annual Consolidated
financial statements of Borrower dated as of December 31, 2009, and (b) the
unaudited quarterly Consolidated financial statements of Borrower dated as of
March 31, 2010.

“Intercreditor Agreement” means (i) that certain Intercreditor Agreement dated
as of June 24, 2009 among Zurich American Insurance Company, a New York
corporation, and Wachovia Bank, N.A., a national banking association, as
predecessor to Lender Agent (as therein defined), as amended from time to time,
and (ii) any other agreement to which Borrower, the Agent, and any surety are
parties that establishes the priorities of the parties with respect to Bonded
Receivables.

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the first
Business Day of each Fiscal Quarter; and (b) with respect to each Eurodollar
Loan, the last day of the Interest Period that is applicable thereto; provided
that, and, if such Interest Period is greater than three months in length, then
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates for such Eurodollar Loan.

“Interest Period” means, with respect to each Eurodollar Loan, the period
specified in the Borrowing Notice or Continuation/Conversion Notice applicable
to such Eurodollar Loan, beginning on and including the date specified in such
Borrowing Notice or Continuation/Conversion Notice (which must be a Business
Day), and ending one, two, three, or six months thereafter, as Borrower may
elect in such notice; provided that (a) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period which





-13-

--------------------------------------------------------------------------------

 



begins on the last Business Day in a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day in a calendar month; and (c)
notwithstanding the foregoing, any Interest Period which would otherwise end
after the last day of the Commitment Period shall end on the last day of the
Commitment Period (or, if the last day of the Commitment Period is not a
Business Day, on the next preceding Business Day).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.

“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase, acquisition of equity interests, indebtedness or other
obligations or securities or by extension of credit, loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.

“LC Collateral” has the meaning given to such term in Section 2.14(a).

“LC Conditions” means the conditions for issuance of a Letter of Credit set
forth in Sections 2.9 and 2.10.

“LC Exclusions” means the sum of (a) LC Obligations for Letters of Credit issued
in the ordinary course of Borrower’s business for insurance, state qualification
and routine licensing purposes and (b) LC Obligations, up to $2,000,000, for
Letters of Credit issued for purposes other than those set forth in subsection
(a) above.

“LC Issuer” means Wells Fargo Bank, National Association in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity, and
any issuer of an Existing Letter of Credit.  Agent may, with the consent of
Borrower and the Lender in question, appoint any Lender hereunder as an LC
Issuer in place of or in addition to Wells Fargo Bank, National Association.

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.

“Lead Arranger” means Wells Fargo Securities, LLC.





-14-

--------------------------------------------------------------------------------

 



“Lender Bank Services Obligations” means obligations to a Lender or an Affiliate
of a Lender arising out of any of the following bank services provided by such
Lender or Affiliate to a Restricted Person: commercial credit cards, commercial
checking accounts, stored value cards, and treasury management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, overdraft and interstate depository
network services).

“Lender Hedging Obligations” means Indebtedness to a Lender or an Affiliate of a
Lender arising out of any Hedging Contract permitted under Section 7.3.

“Lender Party” means Agent, LC Issuer, Swingline Lender and all Lenders.

“Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), and the successors of each such party as Lender
hereunder pursuant to Section 10.5.

“Lenders Schedule” means Schedule 3.1 hereto.

“Letter of Credit” means any letter of credit issued by LC Issuer hereunder at
the application of Borrower, and shall include the Existing Letters of Credit,
in each case as extended or otherwise modified by the LC Issuer from time to
time.

“Liabilities” means, as to any Person, all liabilities that would appear as such
on a balance sheet of such Person under GAAP.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, rights
of a vendor under any title retention or conditional sale agreement or lease
substantially equivalent thereto, Tax lien, mechanic’s or materialmen’s lien, or
any other charge or encumbrance for security purposes, whether arising by Law or
agreement or otherwise, but excluding any right of offset which arises without
agreement in the ordinary course of business.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Guaranties, the LC Applications and the Intercreditor Agreements, and all other
agreements, certificates, documents, instruments and writings at any time
executed and delivered in connection herewith or therewith (exclusive of term
sheets, commitment letters, any Hedging Contracts, and any agreements or
arrangements pursuant to which Lender Bank Services Obligations are provided).

“Loans” means the (i) Revolving Loans as otherwise described in Section 2.1 and
(ii) the Swingline Loans as otherwise described in Section 2.16.

“Margin Stock” means margin stock, as such term is defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System.





-15-

--------------------------------------------------------------------------------

 



“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) Borrower’s Consolidated financial
condition, (b) Borrower’s Consolidated business, assets, operations or
properties, considered as a whole, (c) Borrower’s ability to timely pay the
Obligations, or (d) the enforceability of the material terms of any Loan
Documents.

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be made under any Letter
of Credit and all other amounts due and owing to LC Issuer under any LC
Application for any Letter of Credit, to the extent the same have not been
repaid to LC Issuer (with the proceeds of Loans or otherwise).

“Maturity Date” means the fifth anniversary of the Amendment No. 5 Effective
Date.

“Maximum Drawing Amount” means at the time in question the sum of the maximum
amounts which LC Issuer might then or thereafter be called upon to advance under
all Letters of Credit which are then outstanding.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Casualty Proceeds” means (a) cash insurance proceeds (other than proceeds
of business interruption insurance) received by Borrower or any of its
Subsidiaries in connection with a loss, damage, destruction, or casualty of any
or all of the assets of Borrower or any of its Subsidiaries (the “Casualty
Assets”), minus (b) the amount of such cash insurance proceeds reinvested by the
Borrower or any of its Subsidiaries, so long as such reinvestment is
(i) consummated or irrevocably committed to be consummated within 365 days after
the receipt of such proceeds and (ii) to restore, repair, or replace the
Casualty Assets, or purchase other assets with substantially the same utility
and in the same line of business as the Casualty Assets.

“Net Leverage Ratio” means the ratio, determined as of the end of each of
Borrower’s Fiscal Quarters for the then most-recently ended four consecutive
Fiscal Quarters, of (a) its Consolidated Total Indebtedness on such day minus
the amount, if any, by which (i) its and its Subsidiaries’ cash and Cash
Equivalents exceed (ii) $20,000,000 to (b) its Consolidated EBITDA for such
period.  With respect to Non-Wholly Owned Subsidiaries, only that amount of cash
and Cash Equivalents attributable to Borrower’s direct and indirect
proportionate share shall be included for purposes of this calculation.

“Non-Wholly Owned Subsidiary” means, with respect to any Person, any entity in
which such Person directly or indirectly owns equity interests which represent
less than 100% of the total equity interests (other than qualifying shares
required to be owned by directors) of such entity.

“Note(s)” means the Revolving Notes and the Swingline Note.

“Obligations” means all indebtedness, liabilities and obligations, whether
matured or unmatured, liquidated or unliquidated, primary or secondary, direct
or indirect, absolute, fixed or contingent, from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Loan
Documents, including all LC Obligations.  “Obligation” means any part of the
Obligations.





-16-

--------------------------------------------------------------------------------

 



“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) Synthetic Lease Obligations, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (but, for the avoidance of doubt, excluding any operating
leases (as determined consistent with GAAP as in effect on the Closing Date)
other than a Synthetic Lease).

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2017.

“Other Connection Taxes” means, with respect to any Lender Party, Taxes imposed
by reason of any present or former connection between such Lender Party and the
jurisdiction imposing such Taxes (other than connections arising from such
Lender Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Percentage Share” means, with respect to any Lender (a) when used in Section
2.1,  2.2 or 2.5, in any Borrowing Notice or when no Loans are outstanding
hereunder, the percentage set forth opposite such Lender’s name on the Lenders
Schedule or in the most recent Assignment and Acceptance, or Incremental
Commitment Agreement, if any, executed by such Lender, as such amount may be
adjusted, if at all, from time to time in accordance with this Agreement
(including in connection with the reduction or termination of a Defaulting
Lender’s Revolving Loan Commitment pursuant to Section 2.18), and (b) when used
otherwise, the percentage obtained by dividing (i) the sum of the unpaid
principal balance of such Lender’s Loans at the time in question plus the
Matured LC Obligations which such Lender has funded pursuant to Section 2.11(c)
plus the portion of the Maximum Drawing Amount which such Lender might be
obligated to fund under Section 2.11(c), by (ii) the sum of the aggregate unpaid
principal balance of all Loans at such time plus the aggregate amount of LC
Obligations outstanding at such time.

“Permitted Acquisition” means an Acquisition that is permitted by Section
7.7(c).

“Permitted Investments” means:

(a)        Cash Equivalents;

(b)        existing Investments described in the Disclosure Schedule;

(c)        extensions of credit by Restricted Persons to their customers for
buying goods and services in the ordinary course of business or to another
Restricted Person in the ordinary course of business;





-17-

--------------------------------------------------------------------------------

 



(d)        extensions of credit among Restricted Persons which are subordinated
to the Obligations upon terms and conditions reasonably satisfactory to the
Agent;

(e)        Investments by Restricted Persons in the Equity of Subsidiaries of
the Borrower;

(f)        Investments by Restricted Persons in the Equity of another Person
made in connection with a Permitted Acquisition;

(g)        repurchases by Restricted Persons of their Equity that are permitted
pursuant to Section 7.6; and

(h)        any Investment made as a result of the receipt of non-cash
consideration from a sale, transfer, lease, exchange, alienation, or disposition
of assets that is permitted pursuant to Section 7.5.

“Permitted Liens” means:

(a)        statutory Liens for Taxes, assessments or other governmental charges
or levies which are not yet delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;

(b)        landlords’, operators’, carriers’, warehousemen’s, repairmen’s,
mechanics’, materialmen’s, worker’s, suppliers or other like Liens, in each case
only to the extent arising in the ordinary course of business and only to the
extent securing obligations (i) which are not delinquent or which are being
contested in good faith by appropriate proceedings; and (ii) for which adequate
reserves have been maintained in accordance with GAAP;

(c)        zoning restrictions, easements, licenses, and minor defects and
irregularities in title to any real property, so long as such defects and
irregularities do not materially impair the value of such property or the use of
such property for the purposes for which such property is held;

(d)        pledges or deposits of cash or securities to secure (i) the
performance of bids, trade contracts, leases, statutory obligations and other
obligations of a like nature (excluding appeal bonds) incurred in the ordinary
course of business; (ii) obligations under worker’s compensation, unemployment
insurance, social security, or public Laws or similar legislation (excluding
Liens arising under ERISA); or (iii) letters of credit that support obligations
described in clause (i) or (ii) above;

(e)        Liens under the Security Documents;

(f)        with respect only to property subject to any particular Security
Document, Liens burdening such property which are expressly allowed by such
Security Document;

(g)        any Lien in favor of a surety that is subject to the provisions of an
Intercreditor Agreement;

(h)        deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which Borrower or any of its Subsidiaries is a party;





-18-

--------------------------------------------------------------------------------

 



(i)         any attachment or judgment Lien not constituting an Event of Default
under Section 8.1;

(j)         Liens existing on the date hereof and renewals and extensions
thereof, which Liens are set forth on Schedule 1.1(a);

(k)        Liens securing Indebtedness permitted by Section 7.1(c);  provided
that such Liens attach only to the assets financed by such Indebtedness and any
proceeds thereof;

(l)         common law security interests of a surety in the actual proceeds of
a project subject to the underlying surety bond provided by such surety;

(m)       inchoate Liens arising under ERISA to secure contingent Liabilities of
Borrower or any of its Subsidiaries;

(n)        Liens securing Indebtedness permitted by Section 7.1(h);  provided
that (i) such Liens existed at the time such Person became a Subsidiary of the
Borrower or at the time such assets were acquired, as the case may be, and were
not created in anticipation thereof, (ii) such Liens do not apply to any
property or assets of the Borrower or its Subsidiaries, as the case may be,
other than (A) the assets of such Person that has become a Subsidiary of the
Borrower and such Person’s Subsidiaries or (B) such acquired assets and their
proceeds, and (iii) such Liens secure only those obligations that they secured
on the date such Person became a Subsidiary of the Borrower or at the time such
assets were acquired, as the case may be;

(o)        Liens securing Indebtedness permitted by Section 7.1(j);

(p)        Liens in respect of Operating Leases; and

(q)        Liens on amounts escrowed or otherwise set aside in connection with a
proposed Permitted Acquisition, Permitted Investment or other disposition
permitted hereunder.

“Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, trust
or trustee thereof, estate or executor thereof, Tribunal, or any other legally
recognizable entity.

“Prescribed Forms” means (i) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN, or W-8BEN-E, as applicable (or successor form), establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed copies of IRS Form W-8ECI; (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit 1.1-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code





-19-

--------------------------------------------------------------------------------

 



(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or W-8BEN-E, as applicable; (iv) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit 1.1-2 or Exhibit
1.1-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 1.1-4 on behalf of
each such direct and indirect partner; and/or (v) executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prior Agent” means Capital One, N.A., a national banking association formerly
known as Hibernia National Bank, in its capacity as agent under the Prior Credit
Documents.

“Prior Credit Agreement” means that certain Credit Agreement dated as of
June 30, 2005, as amended from time to time heretofore, among Borrower, the
Prior Agent, as agent and a lender thereunder, and the other financial
institutions party thereto, as lenders.

“Prior Credit Documents” means the Prior Credit Agreement, together with the
promissory notes made by Borrower thereunder and any and all other documents and
instruments executed in connection therewith.

“Receivables” means all present and future rights of Borrower or any Subsidiary
of Borrower to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether now existing or
hereafter arising and wherever arising and whether or not earned by performance.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Replacement Rate” has the meaning ascribed to it in Section 3.7(b).

“Required Lenders” means Lenders having aggregate Revolving Loan Commitments
representing at least sixty-six and two-thirds percent (66⅔%) of the Aggregate
Commitment or, if the Revolving Loan Commitments have been terminated, Lenders
holding Loans representing at least sixty-six and two-thirds percent (66⅔%) of
the aggregate principal amount of the Loans then outstanding.

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D).  Without limiting the effect of the foregoing,
the Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with





-20-

--------------------------------------------------------------------------------

 



respect to (a) any category of liabilities which includes deposits by reference
to which the Adjusted Eurodollar Rate is to be determined, or (b) any category
of extensions of credit or other assets which include Eurodollar Loans.

“Restricted Person” means any of Borrower and each Guarantor.

“Revolving Facility Usage” means, at the time in question, without duplication,
the aggregate principal amount of outstanding Revolving Loans, Swingline Loans,
and LC Obligations at such time.

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

“Revolving Loan(s)” means a loan made to Borrower pursuant to Section 2.1.

“Revolving Loan Commitment” means as to any Lender, the commitment of such
Lender to make its Percentage Share of Revolving Loans or incur its Percentage
Share of Swingline Loans or LC Obligations as set forth on the Lenders Schedule
or in the most recent Assignment and Acceptance or Incremental Commitment
Agreement, if any, executed by such Lender, as such amount may be adjusted, if
at all, from time to time in accordance with this Agreement.

“Revolving Notes” has the meaning ascribed to it in Section 2.1.

“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.

“Sale Leaseback Transaction” means any transaction or series of related
transactions under which the Borrower or any of its Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of that transaction, thereafter
rents or leases that property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned in the aggregate, directly or
indirectly, 50% or more by any such Person or Persons described in clauses (a)
and (b) or (d) any Person controlled by any such Person or Persons described in
clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury.

“Secured Obligations” means all Obligations, Lender Hedging Obligations, and
Lender Bank Services Obligations; provided,  however, that the “Secured
Obligations” shall exclude any Excluded Swap Obligations.





-21-

--------------------------------------------------------------------------------

 



“Secured Party” means each Lender Party and each Affiliate of a Lender that
holds Lender Hedging Obligations or Lender Bank Services Obligations.

“Security Documents” means the instruments listed on Schedule 4.1 and all other
security agreements, deeds of trust, mortgages, chattel mortgages, pledges,
financing statements, continuation statements, extension agreements and other
agreements or instruments now, heretofore, or hereafter delivered by any
Restricted Person to Agent in connection with this Agreement or any transaction
contemplated hereby to secure the payment of any part of the Secured Obligations
or the performance of any Restricted Person’s other duties and obligations under
the Loan Documents.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Southeast Acquisition Entity” means a direct or indirect Subsidiary or
Non-Wholly Owned Subsidiary of the Borrower that owns or acquires all or part of
the assets or equity interests of a single target company (and any of its
affiliates) located in the southeastern United States that has been disclosed in
writing to the Agent prior to the Amendment No. 1 Effective Date.

“Subordinated Debt” means unsecured Indebtedness that is subordinated to the
Obligations in a manner and form reasonably satisfactory to Agent, as to the
right and time of payment and as to any and all other rights and remedies
thereunder.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any Lender Hedging Contract that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.16.





-22-

--------------------------------------------------------------------------------

 



“Swingline Note” has the meaning specified in Section 2.16(d).

“Synthetic Lease Obligations” means an arrangement treated as an operating lease
for financial accounting purposes and a financing lease for Tax purposes.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, fines, additions to tax or penalties applicable thereto.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) an event described in Section 4041A of ERISA, or (ii) the withdrawal of any
ERISA Affiliate from an ERISA Plan if such withdrawal is described in Section
4201(a) of ERISA, or (iii) a reportable event described in Section 4043(c)(5) or
(6) of ERISA or (iv) any other reportable event described in Section 4043(c) of
ERISA other than a reportable event not subject to the provision for 30-day
notice to the Pension Benefit Guaranty Corporation pursuant to a waiver by such
corporation (determined under final regulations promulgated by the Pension
Benefit Guaranty Corporation regarding such waivers as in effect on the date of
this Credit Agreement) under Section 4043(a) or 4043(b)(4) of ERISA, or (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan during a plan year in which
it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or
(c) the filing of a notice of intent to terminate any ERISA Plan or the
treatment of any ERISA Plan amendment as a termination under Section 4041(c) of
ERISA, or (d) the institution of proceedings to terminate any ERISA Plan by the
Pension Benefit Guaranty Corporation under Section 4042 of ERISA, or (e) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
ERISA Plan.

“Total Leverage Ratio” means the ratio, determined as of the end of each of
Borrower’s Fiscal Quarters for the then most-recently ended four consecutive
Fiscal Quarters, of (a) its Consolidated Total Indebtedness on such day to (b)
its Consolidated EBITDA for such period.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted or existing.

“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Unrestricted Subsidiary” means a direct or indirect Non-Wholly Owned Subsidiary
of the Borrower that has been designated as an Unrestricted Subsidiary in a
written notice by the Borrower to the Agent; provided that the Southeast
Acquisition Entity shall be an Unrestricted Subsidiary.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to





-23-

--------------------------------------------------------------------------------

 



time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

Section 1.2      Exhibits and Schedules; Additional Definitions.  All Exhibits
and Schedules attached to this Agreement are a part hereof for all
purposes.  Reference is hereby made to Schedule 4.1 for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

Section 1.3      Amendment of Defined Instruments.  Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
Section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.

Section 1.4      References and Titles.  All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.  Exhibits
and Schedules to any Loan Document shall be deemed incorporated by reference in
such Loan Document.  References to any document, instrument, or agreement (a)
shall include all exhibits, schedules, and other attachments thereto, and (b)
shall include all documents, instruments, or agreements issued or executed in
replacement thereof.  Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such
subdivisions.  The words “this Agreement”, “this instrument”, “herein”,
“hereof”, “hereby”, “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.  The phrases “this section” and “this subsection” and similar phrases
refer only to the sections or subsections hereof in which such phrases
occur.  The word “or” is not exclusive, and the word “including” (in its various
forms) means “including without limitation”.  Pronouns in masculine, feminine
and neuter genders shall be construed to include any other gender, and words in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.  Accounting terms have the meanings
assigned to them by GAAP, as applied by the accounting entity to which they
refer.  References to “days” shall mean calendar days, unless the term “Business
Day” is used.  Unless otherwise specified, references herein to any particular
Person also refer to its successors and permitted assigns.

Section 1.5      Calculations and Determinations.  All calculations under the
Loan Documents of interest chargeable with respect to Eurodollar Loans and of
fees shall be made on the basis of actual days elapsed (including the first day
but excluding the last) and a year of 360 days.  All other calculations of
interest made under the Loan Documents shall be made on the basis of actual days
elapsed (including the first day but excluding the last) and a year of 365 or
366 days, as appropriate.  Each determination by a Lender Party of amounts to be
paid under Article III or any other matters which are to be determined hereunder
by a Lender Party (such as any Eurodollar Rate, Adjusted Eurodollar Rate,
Business Day, Interest Period, or Reserve Requirement) shall, in the absence of
manifest error, be conclusive and binding.  Unless otherwise expressly provided
herein or unless Required Lenders otherwise consent all financial statements and
reports furnished





-24-

--------------------------------------------------------------------------------

 



to any Lender Party hereunder shall be prepared and all financial computations
and determinations pursuant hereto shall be made in accordance with GAAP.

Section 1.6       Joint Preparation; Construction of Indemnities and
Releases.  This Agreement and the other Loan Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and no rule of
construction shall apply hereto or thereto which would require or allow any Loan
Document to be construed against any party because of its role in drafting such
Loan Document.  All indemnification and release provisions of this Agreement
shall be construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.

Section 1.7      Rates.  Agent does not warrant or accept responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the rates in the definition of “Eurodollar Rate”.

ARTICLE II

THE LOANS AND LETTERS OF CREDIT

Section 2.1      Commitments to Lend; Notes.  Subject to the terms and
conditions hereof, each Revolving Lender agrees, severally and not jointly, to
make Revolving Loans to Borrower upon the request of Borrower from time to time
during the Commitment Period, provided that (a) subject to Sections 3.3,  3.4
and 3.6, Revolving Loans of the same Type made on the same day shall be made by
Revolving Lenders in accordance with their respective Percentage Shares and as
part of the same Borrowing; and (b) after giving effect to such Revolving Loans,
the Revolving Facility Usage does not exceed the Aggregate Commitment then in
effect.  The amount of all Revolving Loans in any Borrowing must be greater than
or equal to $100,000, or must equal the remaining availability under the
Aggregate Commitment.  The obligation of Borrower to repay to each Revolving
Lender the aggregate amount of all Revolving Loans made by such Revolving
Lender, together with interest accruing in connection therewith, shall be
evidenced by one or more promissory notes made by Borrower payable to the order
of such Revolving Lender in the principal amount of the Revolving Loan
Commitment of the applicable Revolving Lender, substantially in the form of
Exhibit 2.1 (each a “Revolving Note” and, collectively, the “Revolving
Notes”).  The amount of principal owing on any Revolving Note at any given time
shall be the aggregate amount of all Revolving Loans theretofore made by such
Revolving Lender minus all payments of principal theretofore received by such
Revolving Lender on such Revolving Note.  Interest on each Revolving Note shall
accrue and be due and payable as provided herein.  Each Revolving Note shall be
due and payable as provided herein, and shall be due and payable in full on the
Maturity Date.  Subject to the terms and conditions hereof, Borrower may borrow,
repay, and reborrow Revolving Loans hereunder.

Section 2.2      Requests for Revolving Loans.  Borrower must give to Agent
written or electronic notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing of new Revolving Loans to be advanced by
Revolving Lenders.  Each such notice constitutes a “Borrowing Notice” hereunder
and must:

(a)        specify (i) the aggregate amount of any such Borrowing of new Base
Rate Loans and the date on which such Base Rate Loans are to be advanced, or
(ii) the aggregate amount of





-25-

--------------------------------------------------------------------------------

 



any such Borrowing of new Eurodollar Loans, the date on which such Eurodollar
Loans are to be advanced (which shall be the first day of the Interest Period
which is to apply thereto), and the length of the applicable Interest Period;
and

(b)        be received by Agent not later than 11:00 a.m., Houston, Texas time,
on (i) the day on which any such Base Rate Loans are to be made, or (ii) the
third Business Day preceding the day on which any such Eurodollar Loans are to
be made.

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit 2.2(b), duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Borrowing Notice, Agent shall give each Lender prompt notice of the terms
thereof.  If all conditions precedent to such new Revolving Loans have been met,
each Revolving Lender will on the date requested promptly remit to Agent at
Agent’s office in Houston, Texas the amount of such Revolving Lender’s new
Revolving Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to such Revolving Loans
have been neither met nor waived as provided herein, Agent shall promptly make
such Revolving Loans available to Borrower.  Unless Agent shall have received
prompt notice from a Revolving Lender that such Revolving Lender will not make
available to Agent such Revolving Lender’s new Revolving Loan, Agent may in its
discretion assume that such Revolving Lender has made such Revolving Loan
available to Agent in accordance with this Section and Agent may if it chooses,
in reliance upon such assumption, make such Revolving Loan available to
Borrower.  If and to the extent such Revolving Lender shall not so make its new
Revolving Loan available to Agent, such Revolving Lender and Borrower severally
agree to pay or repay to Agent within three days after demand the amount of such
Revolving Loan together with interest thereon, for each day from the date such
amount was made available to Borrower until the date such amount is paid or
repaid to Agent, with interest at (i) the Federal Funds Rate, if such Revolving
Lender is making such payment and (ii) the interest rate applicable at the time
to the other new Revolving Loans made on such date, if Borrower is making such
repayment.  If neither such Revolving Lender nor Borrower pays or repays to
Agent such amount within such three-day period, Agent shall in addition to such
amount be entitled to recover from such Revolving Lender and from Borrower, on
demand, interest thereon at the Default Rate, calculated from the date such
amount was made available to Borrower.  The failure of any Revolving Lender to
make any new Revolving Loan to be made by it hereunder shall not relieve any
other Revolving Lender of its obligation hereunder, if any, to make its new
Revolving Loan, but no Revolving Lender shall be responsible for the failure of
any other Revolving Lender to make any new Revolving Loan to be made by such
other Revolving Lender.

Section 2.3      Continuations and Conversions of Existing Loans.  Borrower may
make the following elections with respect to Loans already outstanding: to
convert Base Rate Loans to Eurodollar Loans, to convert Eurodollar Loans to Base
Rate Loans on the last day of the Interest Period applicable thereto, and to
continue Eurodollar Loans beyond the expiration of such Interest Period by
designating a new Interest Period to take effect at the time of such
expiration.  In making such elections, Borrower may combine existing Loans made
pursuant to separate Borrowings into one new Borrowing or divide existing Loans
made pursuant to one Borrowing into separate new Borrowings; provided that
Borrower may have no more than five Borrowings of Eurodollar Loans





-26-

--------------------------------------------------------------------------------

 



outstanding at any time.  To make any such election, Borrower must give to Agent
written notice (or telephonic notice promptly confirmed in writing) of any such
Conversion or Continuation of existing Loans, with a separate notice given for
each new Borrowing.  Each such notice constitutes a “Continuation/Conversion
Notice” hereunder and must:

(a)        specify the existing Loans which are to be Continued or Converted;

(b)        specify (i) the aggregate amount of any Borrowing of Base Rate Loans
into which such existing Loans are to be converted and the date on which such
Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c)        be received by Agent not later than 11:00 a.m., Houston, Texas time,
on (i) the day on which any such conversion to Base Rate Loans is to occur, or
(ii) the third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit 2.3(c), duly
completed.  Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Continuation/Conversion Notice, Agent shall give each Lender prompt notice of
the terms thereof.  Each Continuation/Conversion Notice shall be irrevocable and
binding on Borrower.  During the continuance of any Default, Borrower may not
make any election to convert existing Loans into Eurodollar Loans or continue
existing Loans as Eurodollar Loans.  If (due to the existence of a Default or
for any other reason) Borrower fails to timely and properly give any
Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans at least three days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans shall automatically be converted into
Base Rate Loans at the end of such Interest Period.  No new funds shall be
repaid by Borrower or advanced by any Lender in connection with any Continuation
or Conversion of existing Loans pursuant to this Section, and no such
Continuation or Conversion shall be deemed to be a new advance of funds for any
purpose; such Continuations and Conversions merely constitute a change in the
interest rate applicable to already outstanding Loans.

Section 2.4       Use of Proceeds.  Borrower shall use the Loans to provide
working capital for its operations and for other general corporate
purposes.  Borrower shall use all Letters of Credit for its general corporate
purposes.  In no event shall the funds from any Loan or any Letter of Credit be
used directly or indirectly by any Person for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any Margin Stock (except in
connection with an acquisition or Investment permitted under Section 7.7 which
does not violate Regulation U of the Board of Governors of the Federal Reserve
System) or to extend credit to others directly or indirectly for the purpose of
purchasing or carrying any such Margin Stock.  Borrower represents and warrants
that Borrower is not engaged principally, or as one of Borrower’s important
activities, in the business of extending credit to others for the purpose of
purchasing or carrying such Margin Stock.  No Loan or Letter





-27-

--------------------------------------------------------------------------------

 



of Credit will be requested and no proceeds of any Loan or Letter of Credit will
be used (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) to fund any activities
or business (A) of or with any Person, that, at the time of such funding, is the
subject of Sanctions or (B) in any country or territory that, at the time of
such funding, is, or whose government is, the subject of Sanctions, or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

Section 2.5      Interest Rates and Fees; Payment Dates.

(a)        Interest.  Subject to subsection (b) below, (i) each Base Rate Loan
shall bear interest on each day it is outstanding at the Adjusted Base Rate in
effect on such day, (ii) each Eurodollar Loan shall bear interest on each day
during the related Interest Period at the related Adjusted Eurodollar Rate in
effect on such day, and (iii) if an Event of Default has occurred and is
continuing, the Loans shall bear interest as set forth in Section 2.5(b)
below.  Notwithstanding the foregoing, Borrower may request from time to time
that Borrower and the Lender enter into a Hedging Contract providing for
interest rate protection (A) for a term expiring no earlier than one year after
the Closing Date; and (B) with other terms and conditions reasonably
satisfactory to Agent.

(b)        Default Rate.  If an Event of Default shall have occurred and be
continuing under Section 8.1(a),  (b),  (j)(i),  (j)(ii) or (j)(iii), all
outstanding Loans shall bear interest at the applicable Default Rate.  In
addition, if an Event of Default shall have occurred and be continuing (other
than under Section 8.1(a),  (b),  (j)(i),  (j)(ii) or (j)(iii)), Required
Lenders may, by notice to Borrower, elect to have the outstanding Loans bear
interest at the applicable Default Rate, whereupon such Loans shall bear
interest at the applicable Default Rate until the earlier of (i) the first date
thereafter upon which there shall be no Event of Default continuing and (ii) the
date upon which Required Lenders shall have rescinded such notice.

(c)        Commitment Fees.  In consideration of each Revolving Loan Commitment
of each Revolving Lender to make Revolving Loans, Borrower will pay to Agent for
the account of each Revolving Lender a fee (the “Commitment Fee”) determined on
a daily basis by multiplying the applicable Commitment Fee Rate by the
Percentage Share of such Revolving Lender of the unused portion of the aggregate
Revolving Loan Commitments on each day during the Commitment Period, determined
for each such day by deducting from the amount of the aggregate Revolving Loan
Commitments at the end of such day the Revolving Facility Usage at the end of
such day (calculated as if no Swingline Loans were outstanding).  This
Commitment Fee shall be due and payable in arrears on the first day of each
Fiscal Quarter and at the end of the Commitment Period.

(d)        Additional Fees.  In addition to all other amounts due to Agent under
the Loan Documents, Borrower will pay fees to the Lead Arranger as described in
a letter dated March 1, 2018, among Lead Arranger, Wells Fargo Bank, National
Association and Borrower.

(e)        Payment Dates.  On each Interest Payment Date relating to Base Rate
Loans, Borrower shall pay to the Lenders all unpaid interest which has accrued
on the Base Rate Loans to but not including such Interest Payment Date.  On each
Interest Payment Date relating to a





-28-

--------------------------------------------------------------------------------

 



Eurodollar Loan, Borrower shall pay to Lenders all unpaid interest which has
accrued on such Eurodollar Loan to but not including such Interest Payment Date.

Section 2.6      Optional Prepayments.  Borrower may, without penalty, (a) upon
notice to Agent to be received no later than 11:00 a.m., Houston, Texas time,
with respect to any Base Rate Loan and (b) upon three Business Days’ notice to
each Lender with respect to any Eurodollar Loan, from time to time and without
premium or penalty prepay the Loans, in whole or in part, provided (i) that the
aggregate amounts of all partial prepayments of principal on the Notes equals
$100,000 or any higher integral multiple of $100,000; and (ii) that if Borrower
prepays any Eurodollar Loan on any day other than the last day of the Interest
Period applicable thereto, it shall pay to Lenders any amounts due under Section
3.5.  Each prepayment of principal of any Eurodollar Loan under this Section
shall be accompanied by all interest then accrued and unpaid on the principal so
prepaid.  Any principal or interest prepaid pursuant to this Section shall be in
addition to, and not in lieu of, all payments otherwise required to be paid
under the Loan Documents at the time of such prepayment.

Section 2.7      Mandatory Prepayments.

(a)        If at any time the Revolving Facility Usage exceeds the Aggregate
Commitment (whether due to a reduction in the Revolving Loan Commitments in
accordance with this Agreement, or otherwise), Borrower shall immediately upon
demand prepay the principal of the Loans (and after the Loans are repaid in
full, provide LC Collateral in accordance with Section 2.14(a)) in an amount at
least equal to such excess.

(b)        No later than the 366th day after the receipt of any Net Casualty
Proceeds aggregating in excess of $2,000,000 for any single transaction or
related series of transactions, Borrower shall apply such Net Casualty Proceeds
to repay the Revolving Loans, and the Revolving Loan Commitment shall be
permanently reduced in an aggregate amount equal to such Net Casualty Proceeds.

(c)        Each prepayment of principal under this Section shall be accompanied
by all interest then accrued and unpaid on the principal so prepaid.  Any
principal or interest prepaid pursuant to this Section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment.

Section 2.8      Termination and Reduction of Revolving Loan Commitments.

(a)        Unless previously terminated, the Revolving Loan Commitments will
terminate on the Maturity Date.

(b)        The Borrower may at any time terminate, or from time to time reduce,
without premium or penalty, the Revolving Loan Commitments, but (i) each
reduction of the Commitments must be in an amount that is an integral multiple
of $100,000 (unless such reduction would reduce the unused Revolving Loan
Commitments to zero) and (ii) the Borrower shall not terminate or reduce the
Revolving Loan Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.6 and Section 2.7, the sum of the
aggregate Revolving Facility Usage would exceed the Aggregate Commitment then in
effect.





-29-

--------------------------------------------------------------------------------

 



(c)        The Borrower shall notify the Agent of any election to terminate or
reduce the Commitments under Section 2.8(b) at least three Business Days prior
to the effective date of that termination or reduction, specifying that election
and the effective date thereof.  Promptly following receipt of any notice, the
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section will be irrevocable, except that a
notice of termination of the Revolving Loan Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied.  Except as provided in the immediately
preceding sentence, any termination or reduction of the Revolving Loan
Commitments will be permanent and such Revolving Loan Commitments will not be
reinstated except pursuant to, and in accordance with, Section 2.17.  Except as
provided in Section 2.18, each reduction of the Revolving Loan Commitments must
be made ratably among the Lenders in accordance with their respective Revolving
Loan Commitments.

Section 2.9      Letters of Credit.  Subject to the terms and conditions hereof,
Borrower may during the Commitment Period request LC Issuer to, and LC Issuer
shall, issue one or more Letters of Credit; provided that, after taking such
Letter of Credit into account:

(a)        the Revolving Facility Usage does not exceed the Aggregate Commitment
(whether due to a reduction in the Aggregate Commitment in accordance with this
Agreement, or otherwise) at such time;

(b)        the aggregate LC Obligations at such time do not exceed $125,000,000;
and

(c)        the expiration date of such Letter of Credit is prior to the end of
the Commitment Period.

All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date, shall be subject to and governed by
the terms and conditions hereof.

Section 2.10    Requesting Letters of Credit.  Borrower must make written
application for any Letter of Credit at least two (2) Business Days (or such
shorter period as LC Issuer may in its discretion from time to time agree)
before the date on which Borrower desires for LC Issuer to issue such Letter of
Credit.  By making any such written application, Borrower shall be deemed to
have represented and warranted that the LC Conditions described in Section 2.11
will be met as of the date of issuance of such Letter of Credit.  Each such
written application for a Letter of Credit must be made in writing in the form
and substance of Exhibit 2.10, the terms and provisions of which are hereby
incorporated herein by reference (or in such other form as may mutually be
agreed upon by LC Issuer and Borrower).  Two (2) Business Days after the LC
Conditions for a Letter of Credit have been met (or if LC Issuer otherwise
desires to issue such Letter of Credit), LC Issuer will issue such Letter of
Credit at LC Issuer’s office in Houston, Texas.  If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control.  Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with Borrower’s instructions or other
irregularity, Borrower will promptly notify LC Issuer.





-30-

--------------------------------------------------------------------------------

 



Section 2.11    Reimbursement and Participations.

(a)        Reimbursement by Borrower.  Each Matured LC Obligation shall
constitute a Revolving Loan by LC Issuer to Borrower if not paid by the Borrower
in accordance with the following sentence.  Borrower promises to pay to LC
Issuer, or to LC Issuer’s order, on the Business Day immediately following the
day on which a demand is made, the full amount of each Matured LC Obligation,
together with interest thereon at the Default Rate applicable to Base Rate
Loans.  The obligation of Borrower to reimburse LC Issuer for each Matured LC
Obligation shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement (including any LC
Application) under all circumstances, including the following: (i) any lack of
validity or enforceability of such Letter of Credit or any other agreement or
instrument relating thereto; (ii) the existence of any claim, counterclaim,
set-off, defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by LC Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.  Without
limiting the generality of the foregoing, it is expressly agreed that the
absolute and unconditional nature of Borrower’s obligations under this Section
to reimburse LC Issuer for each drawing under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of LC Issuer.  However,
the foregoing shall not be construed to excuse LC Issuer from liability to
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Law) suffered by Borrower that are caused by LC Issuer’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

(b)        Letter of Credit Advances.  If the beneficiary of any Letter of
Credit makes a draft or other demand for payment thereunder then Borrower may,
during the interval between the making thereof and the honoring thereof by LC
Issuer, request Lenders to make Loans to Borrower in the amount of such draft or
demand, which Loans shall be made concurrently with LC Issuer’s payment of such
draft or demand and shall be immediately used by LC Issuer to repay the amount
of the resulting Matured LC Obligation.  Such a request by Borrower shall be
made in compliance with all of the provisions hereof; provided that for the
purposes of the first sentence of Section 2.1(b), the amount of such Loans shall
be considered, but the amount of the Matured LC Obligation to be concurrently
paid by such Loans shall not be considered.

(c)        Participation by Lenders.  LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and to induce LC Issuer to issue Letters of Credit
hereunder each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk, an undivided interest equal
to such Lender’s Percentage Share of LC Issuer’s obligations and rights





-31-

--------------------------------------------------------------------------------

 



under each Letter of Credit issued hereunder and the amount of each Matured LC
Obligation paid by LC Issuer thereunder.  Each Lender unconditionally and
irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid under
any Letter of Credit for which LC Issuer is not reimbursed in full by Borrower
in accordance with the terms of this Agreement and the related LC Application
(including any reimbursement by means of concurrent Loans or by the application
of LC Collateral), such Lender shall (in all circumstances and without set-off
or counterclaim) pay to LC Issuer on demand, in immediately available funds at
LC Issuer’s address for notices hereunder, such Lender’s Percentage Share of
such Matured LC Obligation (or any portion thereof which has not been reimbursed
by Borrower).  Each Lender’s obligation to pay LC Issuer pursuant to the terms
of this subsection is irrevocable and unconditional.  If any amount required to
be paid by any Lender to LC Issuer pursuant to this subsection is paid by such
Lender to LC Issuer within three Business Days after the date such payment is
due, LC Issuer shall in addition to such amount be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the Federal
Funds Rate.  If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is not paid by such Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Default Rate.

(d)        Distributions to Participants.  Whenever LC Issuer has in accordance
with this Section received from any Lender payment of such Lender’s Percentage
Share of any Matured LC Obligation, if LC Issuer thereafter receives any payment
of such Matured LC Obligation or any payment of interest thereon (whether
directly from Borrower or by application of LC Collateral or otherwise, and
excluding only interest for any period prior to LC Issuer’s demand that such
Lender make such payment of its Percentage Share), LC Issuer will distribute to
such Lender its Percentage Share of the amounts so received by LC Issuer;
provided,  however, that if any such payment received by LC Issuer must
thereafter be returned by LC Issuer, such Lender shall return to LC Issuer the
portion thereof which LC Issuer has previously distributed to it.

(e)        Calculations.  A written advice setting forth in reasonable detail
the amounts owing under this Section, submitted by LC Issuer to Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

Section 2.12    Letter of Credit Fees.  In consideration of LC Issuer’s issuance
of any Letters of Credit, Borrower agrees to pay (a) to Agent, for the account
of all Lenders in accordance with their respective Percentage Shares, (i) with
respect to each Letter of Credit supporting non-financial contractual
obligations, a per annum letter of credit fee on the undrawn face amount of such
Letter of Credit at a rate equal to 50% of the rate specified as the LC Rate on
the Pricing Schedule and (ii) with respect to each other Letter of Credit, a per
annum letter of credit fee on the undrawn face amount of such Letter of Credit
at a rate equal to the rate specified as the LC Rate on the Pricing Schedule and
(b) to such LC Issuer for its own account, a letter of credit fronting fee at a
rate equal to 0.125% per annum. The letter of credit fee and the letter of
credit fronting fee will be calculated on the undrawn face amount of each Letter
of Credit outstanding on each day at the above-applicable rates and will be due
and payable in arrears on the first day of each Fiscal Quarter and at the end of
the Commitment Period.





-32-

--------------------------------------------------------------------------------

 



Section 2.13    No Duty to Inquire.

(a)        Drafts and Demands.  LC Issuer is authorized and instructed to accept
and pay drafts and demands for payment under any Letter of Credit without
requiring, and without responsibility for, any determination as to the existence
of any event giving rise to said draft, either at the time of acceptance or
payment or thereafter.  LC Issuer is under no duty to determine the proper
identity of anyone presenting such a draft or making such a demand (whether by
tested telex or otherwise) as the officer, representative or Agent of any
beneficiary under any Letter of Credit, and payment by LC Issuer to any such
beneficiary when requested by any such purported officer, representative or
Agent is hereby authorized and approved.  Borrower releases each Lender Party
from, and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the subject matter of
this Section, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any Lender Party;  provided only that
no Lender Party shall be entitled to indemnification for that portion, if any,
of any liability or claim which is proximately caused by its own individual
gross negligence or willful misconduct, as determined in a final judgment by a
court of competent jurisdiction.

(b)        Extension of Maturity.  If the maturity of any Letter of Credit is
extended by its terms or by Law or governmental action, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of any Restricted Person,
or if the amount of any Letter of Credit is increased at the request of any
Restricted Person, this Agreement shall be binding upon all Restricted Persons
with respect to such Letter of Credit as so extended, increased or otherwise
modified, with respect to drafts and property covered thereby, and with respect
to any action taken by LC Issuer, LC Issuer’s correspondents, or any Lender
Party in accordance with such extension, increase or other modification.

(c)        Transferees of Letters of Credit.  If any Letter of Credit provides
that it is transferable, LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
LC Issuer to any purported transferee or transferees as determined by LC Issuer
is hereby authorized and approved, and Borrower releases each Lender Party from,
and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the foregoing, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by any Lender Party;  provided only that no Lender Party shall be
entitled to indemnification for that portion, if any, of any liability or claim
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment by a court of competent
jurisdiction.

Section 2.14    LC Collateral.

(a)        Acceleration of LC Obligations.  If the Obligations or any part
thereof become immediately due and payable pursuant to Section 8.1 then, unless
Required Lenders otherwise specifically elect to the contrary (which election
may thereafter be retracted by Required Lenders at any time), all LC Obligations
shall be deemed to become immediately due and payable without





-33-

--------------------------------------------------------------------------------

 



regard to whether or not actual drawings or payments on the Letters of Credit
have occurred, and Borrower shall be obligated to pay to LC Issuer immediately
an amount equal to the aggregate LC Obligations which are then outstanding,
which amount shall be held by LC Issuer as security for LC Obligations (the “LC
Collateral”) and the other Obligations, and such LC Collateral may be applied
from time to time to any Matured LC Obligations or any other Obligations which
are due and payable.

(b)        Investment of LC Collateral.  Pending application thereof, all LC
Collateral shall be invested by the Agent in such Investments as the Agent may
choose in its sole discretion.  All interest on (and other proceeds of) such
Investments shall be reinvested or applied to Matured LC Obligations or other
Obligations which are due and payable.  When all Obligations have been satisfied
in full, including all LC Obligations, all Letters of Credit have expired or
been terminated, and all of Borrower’s reimbursement obligations in connection
therewith have been satisfied in full or when the condition pursuant to which
the LC Collateral was required no longer exists, the Agent shall release any
remaining LC Collateral.  Borrower hereby assigns and grants to the Agent a
continuing security interest in all LC Collateral paid by it to the Agent, all
Investments purchased with such LC Collateral, and all proceeds thereof to
secure its Matured LC Obligations and its Obligations under this Agreement, each
Note, and the other Loan Documents, and Borrower agrees that such LC Collateral,
Investments and proceeds shall be subject to all of the terms and conditions of
the Security Documents.  Borrower further agrees that the Agent shall have all
of the rights and remedies of a secured party under the Uniform Commercial Code
as adopted in the State of Texas with respect to such security interest and that
an Event of Default under this Agreement shall constitute a default for purposes
of such security interest.

(c)        Payment of LC Collateral.  When Borrower is required to provide LC
Collateral for any reason and fails to do so on the day when required, the Agent
or LC Issuer may without notice to Borrower or any other Restricted Person
provide such LC Collateral (whether by application of proceeds of other
Collateral, by transfers from other accounts maintained with the Agent or LC
Issuer, or otherwise) using any available funds of Borrower or any other Person
also liable to make such payments.  Any such amounts which are required to be
provided as LC Collateral and which are not provided on the date required shall,
for purposes of each Security Document, be considered past due Obligations owing
hereunder, and LC Issuer is hereby authorized to exercise its respective rights
under each Security Document to obtain such amounts.

Section 2.15    Existing Letters of Credit.  On the effective date of this
Agreement, without further action by any party hereto, the LC Issuer shall be
deemed to have granted to each Lender, and each Lender shall be deemed to have
acquired from the LC Issuer, a participation in each of the Existing Letters of
Credit equal to such Lender’s Percentage Share of (i) the aggregate amount
available to be drawn under such Existing Letters of Credit and (ii) the
aggregate amount of any outstanding reimbursement obligations in respect
thereof.  With respect to each of the Existing Letters of Credit, (i) if the LC
Issuer has heretofore sold a participation therein to a Lender, the LC Issuer
and such Lender agree that such participation shall be automatically canceled on
the effective date of this Agreement and (ii) if the LC Issuer has heretofore
sold a participation therein to any bank or financial institution that is not a
Lender, then the LC Issuer shall procure the termination of such participation
on or prior to the effective date of this Agreement.  On and after the effective
date of this Agreement, each of the Existing Letters of Credit shall be a Letter
of Credit issued hereunder.





-34-

--------------------------------------------------------------------------------

 



Section 2.16    Swingline Loans.

(a)        Subject to the terms and conditions hereof, upon the request of
Borrower from time to time during the Commitment Period, the Swingline Lender
may, but will not be obligated to, make swingline loans (the “Swingline Loans”)
to Borrower, notwithstanding the fact that such Swingline Loans, when aggregated
with the Percentage Share of the Revolving Loans and LC Obligations of the
Lender acting as Swingline Lender, may exceed such Lender’s Revolving Loan
Commitment; provided, however that the (i) aggregate principal amount of
outstanding Swingline Loans at any time outstanding shall not exceed
$10,000,000, and (ii) Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Notwithstanding the foregoing,
the aggregate outstanding combined principal balance of the Revolving Loans and
Swingline Loans outstanding at any time together with all LC Obligations shall
not exceed the Aggregate Commitment.  Each Swingline Loan (i) shall be a Base
Rate Loan, (ii) shall be made in the minimum amount of $100,000.00 and integral
multiples thereof or in the amount of any unused portion of the Aggregate
Commitment, and (iii) may be repaid and, so long as no Default or Event of
Default exists hereunder, reborrowed, at the option of the Borrower in
accordance with the provisions hereof.  There shall be no further Borrowings
under Swingline Loans after the Maturity Date.

(b)        The Swingline Lender may by written notice given to the Agent not
later than 9:00 a.m. Houston, Texas time on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s Percentage Share of such Swingline Loan or
Loans.  Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Agent, for the account of the
Swingline Lender, such Lender’s Percentage Share of such Swingline Loan or
Loans.  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default, Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.2 with
respect to Loans made by such Lender (and Section 2.2 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Agent; any such amounts
received by the Agent shall be promptly remitted by the Agent to the Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason.  The purchase of participations in a





-35-

--------------------------------------------------------------------------------

 



Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(c)        Whenever the Borrower requests a Swingline Loan, it must deliver to
Agent a Borrowing Notice as described in Section 2.2.

(d)        The Borrower’s obligation to repay the Swingline Loans made by the
Swingline Lender shall be evidenced by a revolving credit promissory note duly
executed and delivered by the Borrower to the Swingline Lender substantially in
the form of Exhibit 2.16 hereto (the “Swingline Note”), and the Swingline Note
shall (i) be payable to the order of the Swingline  Lender and be dated as of
the Closing Date, (ii) be in a stated principal amount equal to $10,000,000,
(iii) prior to the Maturity Date, be payable as provided herein and mature on
the Maturity Date, (iv) bear interest as provided in this Section 2.16 and (v)
be entitled to the benefits of this Agreement and the other Loan Documents.

(e)        All outstanding principal (and any accrued, unpaid interest) of any
Swingline Loan will be due and payable on the earliest of (i) the Maturity Date,
(ii) the first date after such Swingline Loan is made that is the last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made, and (iii) the first date that a Revolving Loan is made after the date of
such Swingline Loan.

(f)        The unpaid principal amount of each Swingline Loan shall bear
interest at an annual rate equal to the Adjusted Base Rate in effect from time
to time.

(g)        The obligation of the Swingline Lender to make Swingline Loans to the
Borrower is subject to the same conditions precedent for the making of Loans
under Section 4.2.

Section 2.17    Increase of Commitments.

(a)        Subject to Section 2.17(b), the Borrower may increase the Aggregate
Commitment then in effect by entering into an Incremental Commitment Agreement
with one or more banks or financial institutions (each an “Incremental Lender”),
pursuant to which each such Incremental Lender’s Revolving Loan Commitment shall
be increased or, if such Incremental Lender was not a Lender prior to entering
such Incremental Commitment Agreement, pursuant to which such Incremental Lender
makes and is allocated a Revolving Loan Commitment.

(b)        Any increase in the Aggregate Commitment pursuant to this Section
2.17 will be subject to the satisfaction of the following conditions:

(i)         no Event of Default has occurred and is continuing;

(ii)       the Borrower and each Incremental Lender shall have executed and
delivered an Incremental Commitment Agreement and each Incremental Lender, if
not already a Lender, shall have delivered to the Agent a completed
administrative questionnaire;





-36-

--------------------------------------------------------------------------------

 



(iii)      the Agent shall have delivered its prior written consent, which
consent shall not be unreasonably withheld, to each such Incremental Lender,
unless such Incremental Lender is already a Lender or an Affiliate of a Lender;

(iv)       each such increase shall be at least $5,000,000;

(v)        the cumulative increase in Revolving Loan Commitments pursuant to
this Section 2.17 shall not exceed $100,000,000;

(vi)       no event shall have occurred since the date of the audited financial
statements most recently delivered pursuant to Section 6.2(a), with respect to
Borrower and its Subsidiaries, taken as a whole, that has resulted, or could
reasonably be expected to result, in a Material Adverse Change;

(vii)     on the effective date of such increase, no Eurodollar Loan shall be
outstanding or if any Eurodollar Loans are outstanding, then the effective date
of such increase will be the last day of the Interest Period in respect of such
Eurodollar Loans unless the Borrower pays compensation pursuant to Section 3.5;

(viii)    the aggregate amount of the Lenders’ Revolving Loan Commitments shall
not exceed $500,000,000 without the approval of all Lenders; and

(ix)       the Agent shall have received such corporate resolutions of the
Borrower and legal opinions of counsel to the Borrower as the Agent may
reasonably request with respect thereto, in each case in form and substance
reasonably satisfactory to the Agent.

(c)        Upon the effectiveness of each Incremental Commitment Agreement
executed by an Incremental Lender, (i) such Incremental Lender will become a
Lender for all purposes and to the same extent as if originally a party hereto
and will be bound by and entitled to the benefits of this Agreement, (ii) the
Revolving Loan Commitments and Aggregate Commitment will be deemed to include
the new or increased Revolving Loan Commitment of such Incremental Lender, and
(iii) such Incremental Lender shall purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit) from each
of the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) so that each Lender (including each
Incremental Lender) holds its Percentage Share of the Revolving Facility Usage.

(d)        Upon its receipt of a duly completed Incremental Commitment
Agreement, executed by the Borrower and each Incremental Lender party thereto,
and the administrative questionnaire referred to in Section 2.17(b)(ii), and
subject to the satisfaction of the other conditions of this Section 2.17, the
Agent shall accept such Incremental Commitment Agreement and record the
information contained therein in the Register.  No increase in the aggregate
Revolving Loan Commitments will be effective for purposes of this Agreement
unless the relevant Incremental Commitment Agreement shall have been delivered
to the Agent.

Section 2.18    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions will apply for so long as that Lender is a Defaulting
Lender:





-37-

--------------------------------------------------------------------------------

 



(a)        Such Defaulting Lender shall not be entitled to fees that would
otherwise have accrued during such period under Section 2.5(c), and such fees
shall cease to accrue during such period with respect to such Defaulting
Lender’s unused Revolving Loan Commitment;

(b)        the Revolving Loan Commitment and Percentage Share of Revolving
Facility Usage of the Defaulting Lender will not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
10.1), and the definition of “Required Lenders” will automatically be deemed
modified accordingly for the duration of such period; provided, that any such
amendment, waiver, determination, consent, or notification that would increase
or extend the term of the Revolving Loan Commitment of such Defaulting Lender,
extend the date fixed for the payment of principal or interest owing to such
Defaulting Lender hereunder, reduce the principal amount of any Obligation owing
to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of the Defaulting Lender.  If a Defaulting Lender’s consent
to an amendment, waiver, determination, consent, or notification is required
pursuant to this Section 2.18 or any other provision in the Loan Documents, and
such Defaulting Lender has failed to respond to a written request from the Agent
to approve such waiver, amendment, determination, consent, or notification for
10 Business Days after such Defaulting Lender’s receipt of such request, such
Defaulting Lender will be deemed to have approved such amendment, waiver,
determination, consent, or notification;

(c)        if any Swingline Loan or LC Obligation exists at the time a Lender
becomes a Defaulting Lender then:

(i)         all or any part of such Swingline Loan or LC Obligation will be
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentage Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Percentage Shares of the Revolving Facility Usage plus the portion of
such Defaulting Lender’s Percentage Share of such Swingline Loan or LC
Obligation to be reallocated does not exceed the total of all non-Defaulting
Lenders’ Revolving Loan Commitments and (y) the conditions set forth in Section
4.2 are satisfied at that time; provided that, subject to Section 10.12, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation; and

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swingline Loans and (y) second, cash
collateralize such Defaulting Lender’s Percentage Share of the LC Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.14 for so long as such
LC Obligation is outstanding;

(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Percentage Share of the LC Obligations pursuant to this Section
2.18(c), the Borrower shall not be required to pay any fees to such Defaulting
Lender or any other Person pursuant to





-38-

--------------------------------------------------------------------------------

 



Section 2.12 with respect to such cash collateralized portion of such Defaulting
Lender’s Percentage Share of the LC Obligations during the period those LC
Obligations are cash collateralized;

(iv)       if LC Obligations are allocated to non-Defaulting Lenders pursuant to
Section 2.18(c)(i), then the fees payable to the Lenders pursuant to Section
2.12 will be adjusted to reflect the non-Defaulting Lenders’ post-allocation
Percentage Shares; or

(v)        if any portion of any Defaulting Lender’s Percentage Share of the LC
Obligations is neither cash collateralized pursuant to Section 2.18(c)(ii) nor
reallocated pursuant to Section 2.18(c)(i), then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, any letter of
credit fees payable under Section 2.12(a) with respect to such non-cash
collateralized, unreallocated portion of such Defaulting Lender’s Percentage
Share of the LC Obligations will be payable to the LC Issuer until such portion
of such Defaulting Lender’s Percentage Share of the LC Obligations is cash
collateralized and/or reallocated or such Defaulting Lender ceases to be a
Defaulting Lender;

(d)        so long as any Lender is a Defaulting Lender, the Swingline Lender
will not be required to fund any Swingline Loan and the LC Issuer will not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.18(c)(ii), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan will be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and Defaulting Lenders will not
participate therein);

(e)        any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 9.6 but
excluding Section 3.8) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Agent hereunder, (ii) second, pro rata, to the payment
of any amounts owing by such Defaulting Lender to the LC Issuer or Swingline
Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swingline Loan or Letter
of Credit in respect of which such Defaulting Lender has failed to fund its
portion as required by this Agreement, as determined by the Agent, (iv) fourth,
if so determined by the Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; and

(f)        If there is not in existence a Default or Event of Default, the
Borrower may terminate the unused amount of the Revolving Loan Commitment of a
Defaulting Lender upon not less than three Business Days’ prior notice to the
Agent (which will promptly notify the





-39-

--------------------------------------------------------------------------------

 



Lenders thereof); provided that such termination shall not be deemed to be a
waiver or release of any claim the Borrower, the Agent, the LC Issuer, the
Swingline Lender, or any Lender may have against such Defaulting Lender.

ARTICLE III

PAYMENTS TO LENDERS

Section 3.1      General Procedures.  Borrower will make each payment which it
owes under the Loan Documents to Agent for the account of the Lender Party to
whom such payment is owed, in lawful money of the United States of America,
without set-off, deduction or counterclaim, and in immediately available
funds.  Each such payment must be received by Agent not later than 11:00 a.m.,
Houston, Texas time, on the date such payment becomes due and payable.  Any
payment received by Agent after such time will be deemed to have been made on
the next following Business Day.  Should any such payment become due and payable
on a day other than a Business Day, the maturity of such payment shall be
extended to the next succeeding Business Day, and, in the case of a payment of
principal or past due interest, interest shall accrue and be payable thereon for
the period of such extension as provided in the Loan Document under which such
payment is due.  Each payment under a Loan Document shall be due and payable at
the place set forth for Agent on the Lenders Schedule.  When Agent collects or
receives money on account of the Obligations, Agent shall distribute all money
so collected or received, and each Lender Party shall apply all such money so
distributed, as follows (except as otherwise provided in Section 2.18(e) and
Section 8.3):

(a)        first, for the payment of all Obligations which are then due (and if
such money is insufficient to pay all such Obligations, first to any
reimbursements due Agent under Section 6.9 or 10.4 and then to the partial
payment of all other Obligations then due in proportion to the amounts thereof,
or as Lender Parties shall otherwise agree);

(b)        then for the prepayment of amounts owing under the Loan Documents
(other than principal of the Loans) if so specified by Borrower;

(c)        then for the prepayment of principal of the Loans, together with
accrued and unpaid interest on the principal so prepaid; and

(d)        last, for the payment or prepayment of any other Obligations.

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.6 and 2.7.  Subject to Section 2.18(e), all distributions of amounts described
in any of subsections (b), (c) or (d) above shall be made by Agent pro rata to
each Lender Party then owed Obligations described in such subsection in
proportion to all amounts owed to all Lender Parties which are described in such
subsection; provided that if any Lender then owes payments to LC Issuer for the
purchase of a participation under Section 2.11(c) or to Agent under Section 9.4,
any amounts otherwise distributable under this Section to such Lender shall be
deemed to belong to LC Issuer, or Agent, respectively, to the extent of such
unpaid payments, and Agent shall apply such amounts to make such unpaid payments
rather than distribute such amounts to such Lender.





-40-

--------------------------------------------------------------------------------

 



Section 3.2      Capital Reimbursement.  If any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on any Lender Party’s capital, or on the capital of any corporation
controlling such Lender Party, as a consequence of the Loans made, or Letters of
Credit issued, by such Lender Party, to a level below that which such Lender
Party or such corporation could have achieved but for such change (taking into
consideration such Lender Party’s policies and the policies of any such
corporation with respect to capital adequacy), then from time to time Borrower
will pay to Agent for the benefit of such Lender Party, within five (5) Business
Days of demand therefore by such Lender Party, such additional amount or amounts
which such Lender Party shall determine to be appropriate to compensate such
Lender Party for such reduction.

Section 3.3      Increased Cost of Eurodollar Loans or Letters of Credit.

(a)        If any Change in Law:

(i)         shall change the basis of taxation of payments to any Lender Party
of any principal, interest, or other amounts attributable to any Eurodollar Loan
or Letter of Credit or otherwise due under this Agreement in respect of any
Eurodollar Loan or Letter of Credit (other than (x) Reimbursable Taxes,
(y) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (z) Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes); or

(ii)       shall change, impose, modify, apply or deem applicable any reserve,
special deposit or similar requirements in respect of any Eurodollar Loan made
by any Lender Party or any Letter of Credit (excluding any reserve requirement
included in the computation of the Adjusted Eurodollar Rate) or against assets
of, deposits with or for the account of, or credit extended by, such Lender
Party; or

(iii)      shall impose on any Lender Party or the interbank eurocurrency
deposit market any condition affecting any Eurodollar Loan or Letter of Credit,

the result of which is to increase the cost to any Lender Party of agreeing to
make or making, funding or maintaining Eurodollar Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing,
then such Lender Party shall promptly notify Agent and Borrower in writing of
the happening of such event and of the amount required to compensate such Lender
Party for such additional costs or reduced return (on an after-Tax basis, taking
into account any Taxes on and deductions, credits or other Tax benefits in
respect of such compensation), whereupon (i) Borrower shall pay such amount to
Agent for the account of such Lender Party and (ii) Borrower may elect, by
giving to Agent and such Lender Party not less than three Business Days’ notice,
to convert all (but not less than all) of any such Eurodollar Loans of such
Lender Party into Base Rate Loans.

(b)        A certificate of a Lender Party setting forth the amount or amounts
necessary to compensate such Lender Party or the corporation controlling such
Lender Party, as the case may be, as specified in Section 3.2 or this Section
3.3 shall be delivered to Borrower and shall be





-41-

--------------------------------------------------------------------------------

 



conclusive absent manifest error.  Borrower shall pay the applicable Lender
Party the amount shown as due on any such certificate within 3 Business Days
after receipt thereof.

(c)        Failure or delay on the part of any Lender Party to demand
compensation pursuant to Section 3.2 or this Section 3.3 shall not constitute a
waiver of such Lender Party’s right to demand such compensation.

Section 3.4      Illegality.  If any Change in Law shall make it unlawful for
any Lender Party to fund or maintain Eurodollar Loans, then, upon notice by such
Lender Party to Borrower and Agent, (a) Borrower’s right to elect Eurodollar
Loans from such Lender Party shall be suspended to the extent and for the
duration of such illegality, (b) all Eurodollar Loans of such Lender Party which
are then the subject of any Borrowing Notice and which cannot be lawfully funded
shall be funded as Base Rate Loans of such Lender Party, and (c) all Eurodollar
Loans of such Lender Party shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by Law.  If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, Borrower shall pay to such
Lender Party such amounts, if any, as may be required pursuant to Section 3.5.

Section 3.5      Funding Losses.  In addition to its other obligations
hereunder, Borrower will indemnify each Lender Party against, and reimburse each
Lender Party on demand for, any loss or expense incurred or sustained by such
Lender Party (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by a Lender
Party to fund or maintain Eurodollar Loans but excluding any loss of Base Rate
Margin or Eurodollar Margin), as a result of (a) any payment or prepayment
(whether authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice requesting the continuation of outstanding
Eurodollar Loans as, or the conversion of outstanding Base Rate Loans to,
Eurodollar Loans, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice requesting the
continuation of outstanding Eurodollar Loans as, or the conversion of
outstanding Base Rate Loans to, Eurodollar Loans to become effective due to any
condition precedent not being satisfied or due to any other action or inaction
of any Restricted Person, (d) any Conversion (whether authorized or required
hereunder or otherwise) of all or any portion of any Eurodollar Loan into a Base
Rate Loan or into a different Eurodollar Loan on a day other than the day on
which the applicable Interest Period ends, or (e) any assignment of a Eurodollar
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by Borrower pursuant to Section 3.8(b).

Section 3.6      Reimbursable Taxes.  Borrower covenants and agrees that:

(a)        Borrower will indemnify each Lender Party against and reimburse each
Lender Party for all present and future Taxes imposed, assessed, levied or
collected on or in respect of any obligation of any Restricted Person under any
Loan Document (whether or not legally or correctly imposed, assessed, levied or
collected), excluding, however, (i) Taxes imposed on or measured by net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,





-42-

--------------------------------------------------------------------------------

 



(A) imposed on it by the jurisdiction (or any political subdivision thereof)
under the Laws of which it is organized or otherwise resides for Tax purposes or
maintains any Applicable Lending Office or (B) that are Other Connection Taxes,
(ii) in the case of any Lender, any United States withholding Tax imposed on any
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (A) such Lender acquires such interest in the Loan or Revolving
Loan Commitment (other than pursuant to an assignment request by Borrower under
Section 3.8(b)) or (B) such Lender Party changes its Applicable Lending Office,
except in each case to the extent that, pursuant to this Section, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Applicable Lending Office, (iii) Taxes attributable to such
recipient’s failure to comply with requirements to deliver the Prescribed Forms
as set forth Section 3.6(d) and (iv) any withholding Taxes imposed under FATCA
(all such Taxes “Excluded Taxes”, and all other Taxes being collectively called
“Reimbursable Taxes”).  Such indemnification shall be on an after-Tax basis and,
except as otherwise provided in Section 3.6(b), paid within 10 Business Days
after a Lender Party delivers a certificate demonstrating the amount of such
payment or liability.

(b)        All payments on account of the principal of, and interest on, each
Lender Party’s Loans and Note, and all other amounts payable by Borrower to any
Lender Party hereunder, shall be made without deductions or withholdings for any
Taxes (except to the extent required by applicable Law).  In the event of
Borrower or the Agent being compelled by Law to make any such deduction or
withholding of any Tax from any payment to any Lender Party pursuant to this
Agreement, and if the Tax is a Reimbursable Tax, Borrower shall pay on the due
date of such payment such additional amounts as are needed to cause the amount
receivable by such Lender Party after such deduction or withholding to equal the
amount which would have been receivable in the absence of such deduction or
withholding.  If Borrower should make any deduction or withholding as aforesaid,
Borrower shall within 60 days thereafter forward to the Agent an official
receipt or other official document evidencing payment of such deduction or
withholding.

(c)        If Borrower is ever required to pay any Reimbursable Tax with respect
to any Eurodollar Loan, Borrower may elect, by giving to Agent and such Lender
Party not less than three Business Days’ notice, to convert all (but not less
than all) of any such Eurodollar Loan into a Base Rate Loan, but such election
shall not diminish Borrower’s obligation to pay all Reimbursable Taxes.

(d)        Notwithstanding the foregoing provisions of this Section, Borrower
and Agent shall be entitled, to the extent such party is required to do so by
Law, to deduct or withhold (and not to make any indemnification or reimbursement
for) Taxes imposed by the United States of America from interest, fees or other
amounts payable hereunder for the account of any Lender Party, other than a
Lender Party (i) who is a U.S. Person for Federal income Tax purposes that
delivered to Agent executed originals of IRS Form W-9 certifying that such
Lender Party is exempt from United States federal backup withholding Tax or
(ii) who is a Foreign Lender and has the Prescribed Forms on file with Agent
(with copies provided to Borrower) for the applicable year to the extent
deduction or withholding of such Taxes is not required as a result of the filing
of such Prescribed Forms; provided that if Borrower or Agent shall so deduct or
withhold any such Taxes, Borrower or Agent, as applicable, shall provide a
statement to Agent (if applicable) and such Lender Party, setting forth the
amount of such Taxes so deducted or withheld, the applicable rate





-43-

--------------------------------------------------------------------------------

 



and any other information or documentation which such Lender Party may
reasonably request for assisting such Lender Party to obtain any allowable
credits or deductions for the Taxes so deducted or withheld in the jurisdiction
or jurisdictions in which such Lender Party is subject to tax.  Borrower or
Agent may from time to time reasonably request that any Lender Party that is a
Foreign Lender deliver executed copies of any Prescribed Form to permit Borrower
or Agent to determine the withholding or deduction required to be made.  If a
payment made to a Lender Party under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender Party were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender Party shall deliver to Borrower and Agent at the time or times prescribed
by law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender
Party has complied with such Lender Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  For the
avoidance of doubt, for all purposes from and after the Amendment No. 4
Effective Date, the parties shall treat any payment under this Agreement or any
Eurodollar Loans or Letters of Credit as not being eligible to the
grandfathering rules under FATCA.  Solely for purposes of this clause (d),
“FATCA” shall include any amendments made to FATCA after the Amendment No. 4
Effective Date.

Each Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

(e)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.6 (including by the payment of additional
amounts pursuant to this Section 3.6), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (e), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.





-44-

--------------------------------------------------------------------------------

 



Section 3.7      Changed Circumstances.

(a)        Circumstances Affecting Eurodollar Rate Availability.  Unless and
until a Replacement Rate is implemented in accordance with clause (b) below, in
connection with any request for a Eurodollar Loan or a conversion to or
continuation thereof or otherwise, if for any reason:

(i)         Agent determines that Dollar deposits are not being offered to banks
in the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan (any such determination shall be conclusive absent manifest
error);

(ii)       Agent determines that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period (any such
determination shall be conclusive absent manifest error); or

(iii)      Agent is advised by Required Lenders that the Eurodollar Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then Agent shall give notice thereof to Borrower and Lenders by telephone or
telecopy as promptly as practicable thereafter and, until Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Continuation/Conversion Notice that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Borrowing of Eurodollar
Loans shall be ineffective and shall be deemed a request to continue such
Borrowing as a Borrowing of Base Rate Loans and (B) if any Borrowing Notice
requests a Borrowing of Eurodollar Loans, such Borrowing shall be made as a
Borrowing of Base Rate Loans.  Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans.

(b)        Alternative Rate of Interest.  Notwithstanding anything to the
contrary in Section 3.7(a) above, if Agent has made the determination (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 3.7(a)(i) or (a)(ii) have arisen and such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market or (iii) the applicable supervisor or administrator
(if any) of any applicable interest rate specified herein or any Governmental
Authority having or purporting to have jurisdiction over Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market, then Agent may, to the extent
practicable, in consultation with Borrower (and as reasonably determined by
Agent to be generally in accordance with similar situations in other
transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 3.7(a)(i),  (a)(ii),  (c)(i),  (c)(ii) or (c)(iii) occurs with respect
to the Replacement Rate, or (B) Agent (or the Required Lenders through Agent)
notifies Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the





-45-

--------------------------------------------------------------------------------

 



Replacement Rate.  In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of Agent and Borrower, as may be necessary or
appropriate, in the opinion of Agent, to effect the provisions of this Section
3.7(b).  Notwithstanding anything to the contrary in this Agreement or the other
Loan Documents (including Section 10.1), such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as Agent shall not have received, within five Business Days of the delivery
of such amendment to the Lenders, a written notice signed by Lenders
constituting Required Lender stating that such Lenders object to such amendment
(which notice shall note with specificity the particular provisions of the
amendment to which such Lenders object).  To the extent the Replacement Rate is
approved by Agent and Borrower in connection with this subsection (b), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by Agent (it being understood that any such
modification by Agent shall not require the consent of, or consultation with,
any of the Lenders).

Section 3.8      Change of Applicable Lending Office; Replacement of Lenders.

(a)        Each Lender Party agrees that, upon the occurrence of any event
giving rise to the operation of Sections 3.2,  3.3,  3.4 or 3.6 with respect to
such Lender Party, it will, if requested by Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender Party) to designate
another Applicable Lending Office, provided that such designation is made on
such terms that such Lender Party and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such
Section.  Nothing in this Section shall affect or postpone any of the
obligations of Borrower or the rights of any Lender Party provided in Sections
3.2,  3.3,  3.4 or 3.6.

(b)        If any Lender requests compensation under Section 3.2 or 3.3, or if
Borrower is required to pay any additional amount to any Lender Party or any
governmental authority for the account of any Lender Party pursuant to Section
3.6, or if the obligation of any Lender Party to make or maintain Loans as, or
convert Loans to, Eurodollar Loans is suspended pursuant to Section 3.4, or if
any Lender Party is a Defaulting Lender, then Borrower may, at its sole expense
and effort (such expense to include any transfer fee payable to Agent under
Section 10.5(c) and any expense pursuant to Article III), upon notice to such
Lender Party and Agent, require such Lender Party to assign and delegate in
whole (but not in part), without recourse (in accordance with and subject to the
restrictions contained in Section 10.5), all its interests, rights and
obligations under this Agreement to an Eligible Transferee that shall assume
such obligations (which Eligible Transferee may be another Lender Party, if a
Lender Party accepts such assignment); provided that (i) Borrower shall have
received the prior written consent of Agent, which consent shall not
unreasonably be withheld, (ii) such Lender Party shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from
Borrower or such Eligible Transferee (including any amounts payable pursuant to
Section 3.5), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or 3.3 or payments required to be made
pursuant to Section 3.6, such assignment will result in a reduction in such
compensation or payments, and (iv) if the Borrower elects to exercise such right
with respect to any Lender Party, that has made such a request under Section
3.2,  3.3,  3.4 or 3.6, it shall be obligated to replace all Lender Parties that





-46-

--------------------------------------------------------------------------------

 



have made similar requests.  A Lender Party shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender Party or otherwise, the circumstances entitling Borrower to require
such assignment and delegation cease to apply.  Any Lender Party being replaced
shall execute and deliver an Assignment and Acceptance with respect to such
Lender Party’s outstanding Loans and participations in LC Obligations.

ARTICLE IV

CONDITIONS PRECEDENT TO LENDING

Section 4.1      Documents to be Delivered.  No Lender has any obligation to
make its first Loan, and LC Issuer has no obligation to issue the first Letter
of Credit, unless Agent shall have received all of the following, at Agent’s
office in Houston, Texas, duly executed and delivered and in form, substance and
date reasonably satisfactory to the Agent, the Lenders and their counsel:

(a)        This Agreement.

(b)        Each Revolving Note and the Swingline Note.

(c)        A Guaranty executed by each Guarantor existing on the date hereof.

(d)        Each Security Document listed on Schedule 4.1.

(e)        The following certificates of Borrower and, as appropriate, the
Subsidiaries:

(i)         An “Omnibus Certificate” of the Secretary or Assistant Secretary of
the Borrower and each Guarantor, which shall contain the names and signatures of
the officers of Borrower and each Guarantor authorized to execute Loan Documents
and which shall certify to the truth, correctness and completeness of the
following exhibits attached thereto:  (1) a copy of resolutions duly adopted by
the Board of Directors of Borrower and each Guarantor and in full force and
effect at the time this Agreement is entered into, authorizing the execution of
this Agreement and the other Loan Documents delivered or to be delivered in
connection herewith and the consummation of the transactions contemplated herein
and therein, (2) a copy of the charter documents of Borrower and each Guarantor
and all amendments thereto, certified by the appropriate official of such
party’s state of organization, and (3) a copy of the bylaws of Borrower and each
Guarantor; and

(ii)       A “Closing Certificate” of the chief financial officer of Borrower,
as of the Closing Date, certifying that (A) the conditions set out in
subsections (a), (b) and (c) of Section 4.2 have been satisfied and (B) the
Initial Financial Statements of Borrower delivered to the Agent fairly present
the Consolidated financial position for the periods covered thereby, as of the
date of such Initial Financial Statements.

(f)        A certificate of existence and good standing for Borrower issued by
the Secretary of State of Delaware, a certificate of due qualification to do
business for the Borrower issued by the Secretary of State of Texas, and a
certificate of account status for the Borrower issued by the Texas Comptroller
of Public Accounts.





-47-

--------------------------------------------------------------------------------

 



(g)        A favorable opinion of (i) Bracewell LLP, counsel for Restricted
Persons, in form and substance reasonably satisfactory to the Agent; and (ii)
Trent McKenna, in-house counsel for Restricted Persons, in form and substance
reasonably satisfactory to the Agent.

(h)        The Initial Financial Statements.

(i)         The certificate or certificates of insurance required by Section
6.8.

(j)         Payment of all fees including all Commitment Fees, upfront, Agent,
and Lead Arranger fees required to be paid to any Lender or any other Party
pursuant to any Loan Documents.

(k)        Such other documents and instruments as the Agent and its counsel may
reasonably require.

Section 4.2     Additional Conditions Precedent.  No Lender has any obligation
to make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:

(a)        All representations and warranties made by any Restricted Person in
any Loan Document shall be true in all material respects (or in all respects to
the extent any such representation is qualified by a materiality standard) on
and as of the date of such Loan or the date of issuance of such Letter of Credit
as if such representations and warranties had been made as of the date of such
Loan or the date of issuance of such Letter of Credit, except to the extent that
such representation or warranty was made as of a specific date or updated,
modified or supplemented as of a subsequent date with the consent of Required
Lenders in which case that representation and warranty will have been true and
correct in all material respects (or in all respects to the extent any such
representation or warranty is qualified by a materiality standard) as of that
earlier date.

(b)        No Default shall exist at the date of such Loan or the date of
issuance of such Letter of Credit.

(c)        No Material Adverse Change shall have occurred since December 31,
2017.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:

Section 5.1      No Default.  No event has occurred and is continuing which
constitutes a Default or an Event of Default.

Section 5.2      Organization and Good Standing.  Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated
hereby.  Each Restricted Person is duly qualified, in good standing, and
authorized to do business





-48-

--------------------------------------------------------------------------------

 



in all other jurisdictions within the United States wherein the character of the
properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary, except where the failure to so qualify or be
authorized could not reasonably be expected to result in a Material Adverse
Change.  Each Restricted Person has taken all actions and procedures customarily
taken in order to enter, for the purpose of conducting business or owning
property, each jurisdiction outside the United States wherein the character of
the properties owned or held by it or the nature of the business transacted by
it makes such actions and procedures desirable except where the failure to take
such actions and procedures could not reasonably be expected to result in a
Material Adverse Change.

Section 5.3       Authorization.  Each Restricted Person has the power and
authority to execute, deliver, and perform its respective obligations under this
Agreement and the other Loan Documents. Each Restricted Person has taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.  This Agreement and the other Loan Documents have been duly executed
and delivered by Borrower and each other Restricted Person a party
thereto.  Borrower is duly authorized to borrow funds hereunder.

Section 5.4      No Conflicts or Consents.  The execution and delivery by the
various Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of any Restricted Person, or (iii) any material
agreement, judgment, license, order or permit applicable to or binding upon any
Restricted Person; (b) result in the acceleration of any Indebtedness owed by
any Restricted Person; or (c) result in or require the creation of any Lien upon
any assets or properties of any Restricted Person except as expressly
contemplated or permitted in the Loan Documents.  Except as expressly
contemplated in the Loan Documents, no permit, consent, approval, authorization
or order of, and no notice to or filing with, any Tribunal or third party is
required in connection with the execution, delivery or performance by any
Restricted Person of any Loan Document or to consummate any transactions
contemplated by the Loan Documents.

Section 5.5      Enforceable Obligations.  This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their respective terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

Section 5.6      Initial Financial Statements.  Restricted Persons have
heretofore delivered to each Lender true, correct and complete copies of the
Initial Financial Statements.  The Initial Financial Statements fairly present
Borrower’s Consolidated financial position at the respective dates thereof and
the Consolidated results of Borrower’s operations and Borrower’s Consolidated
cash flows for the respective periods thereof.  Since December 31, 2017, no
Material Adverse Change has occurred.

Section 5.7      [Reserved].





-49-

--------------------------------------------------------------------------------

 



Section 5.8      Full Disclosure.  No certificate, written statement or other
written information delivered herewith or heretofore by any Restricted Person to
any Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact known to any Restricted Person
(other than industry-wide risks normally associated with the types of businesses
conducted by Restricted Persons) necessary to make the statements contained
herein or therein, taken as a whole, not misleading as of the date made or
deemed made.  There is no fact known to any Restricted Person that has not been
disclosed to each Lender in writing (including by delivery of the Initial
Financial Statements and the financial statements required under Section 6.2)
which could reasonably be expected to cause a Material Adverse Change.  There
are no statements or conclusions in any report delivered by any Restricted
Person to the Lenders which are based upon or include material misleading
information or fail to take into account material information regarding the
matters reported therein.

Section 5.9      Litigation.  Except as disclosed in the Initial Financial
Statements or in Section 5.9 of the Disclosure Schedule, (a) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of any Restricted Person threatened, against any
Restricted Person or affecting any Collateral (including any which challenge or
otherwise pertain to any Restricted Person’s title to any Collateral) before any
Tribunal which could reasonably be expected to cause a Material Adverse Change,
and (b) there are no outstanding judgments, injunctions, writs, rulings or
orders by any such Tribunal against any Restricted Person or, to the knowledge
of Borrower, any Restricted Person’s stockholders, partners, directors or
officers, or affecting any Collateral or any of its material assets or property
which could reasonably be expected to cause a Material Adverse Change.

Section 5.10    Labor Disputes and Acts of God.  Except as disclosed in Section
5.10 of the Disclosure Schedule, neither the business nor the properties of any
Restricted Person has been affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance), which could reasonably be expected to cause a Material Adverse
Change.

Section 5.11    ERISA Plans and Liabilities.  All ERISA Plans in effect on the
Closing Date are listed in Section 5.11 of the Disclosure Schedule.  Except as
disclosed in the Initial Financial Statements or in Section 5.11 of the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Plans are in compliance with ERISA unless the aggregate
effect of all Termination Events and failures to comply with ERISA could not
reasonably be expected to cause a Material Adverse Change.  Except as permitted
under Section 7.10 hereof, no ERISA Affiliate is required to contribute to, or
has any other absolute or contingent liability in respect of, any “multiemployer
plan” as defined in Section 4001 of ERISA.  The payment by a Restricted Person
of the sum of the contributions to each ERISA Plan that would be necessary for
the “adjusted funding target attainment percentage” (within the meaning of
Section 436 of the Code) of each such ERISA Plan to equal 100 percent could not
reasonably be expected to cause a Material Adverse Change.  Each representation
with respect to a “multiemployer plan” is made to the Borrower’s knowledge.

Section 5.12    Environmental and Other Laws.  Except as disclosed in Section
5.12 of the Disclosure Schedule: (a) Restricted Persons are conducting their
businesses in compliance with all





-50-

--------------------------------------------------------------------------------

 



applicable Laws, including Environmental Laws, where the failure to so comply
could reasonably be expected to cause a Material Adverse Change, and have and
are in compliance with all licenses and permits required under any such Laws
where the failure to so comply could reasonably be expected to cause a Material
Adverse Change; (b) none of the operations or properties of any Restricted
Person is the subject of federal, state or local investigation evaluating
whether any material remedial action is needed to respond to a release of any
Hazardous Materials into the environment or to the improper storage or disposal
(including storage or disposal at offsite locations) of any Hazardous Materials
which could reasonably be expected to cause a Material Adverse Change; (c) no
Restricted Person (and to the best knowledge of Borrower, no other Person) has
filed any notice under any Law indicating that any Restricted Person is
responsible for the improper release into the environment, or the improper
storage or disposal, of any material amount of any Hazardous Materials or that
any Hazardous Materials have been improperly released, or are improperly stored
or disposed of, upon any property of any Restricted Person which could
reasonably be expected to cause a Material Adverse Change; (d) to the knowledge
of Borrower, no Restricted Person has transported or arranged for the
transportation of any Hazardous Material to any location which is (i) listed on
the National Priorities List under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, listed for possible
inclusion on such National Priorities List by the Environmental Protection
Agency in its Comprehensive Environmental Response, Compensation and Liability
Information System List, or listed on any similar state list or (ii) the subject
of federal, state or local enforcement actions or other investigations, in the
case of either of the forgoing clauses (i) and (ii), which may lead to claims
against any Restricted Person for clean-up costs, remedial work, damages to
natural resources or for personal injury claims (whether under Environmental
Laws or otherwise) which could reasonably be expected to cause a Material
Adverse Change; and (e) no Restricted Person otherwise has any known material
contingent liability under any Environmental Laws or in connection with the
release into the environment, or the storage or disposal, of any Hazardous
Materials which could reasonably be expected to cause a Material Adverse
Change.  Each Restricted Person undertook, at the time of its acquisition of
each of its material properties, all appropriate inquiry into the previous
ownership and uses of the Property and any potential environmental liabilities
associated therewith.

Section 5.13    Names and Places of Business.  As of the Amendment No. 5
Effective Date, no Restricted Person has, during the preceding two (2) years,
been known by, or used any other trade or fictitious name, except as disclosed
in Section 5.13 of the Disclosure Schedule.  Except as otherwise indicated in
Section 5.13 of the Disclosure Schedule, as of the Amendment No. 5 Effective
Date, the chief executive office and principal place of business of each
Restricted Person are (and for the preceding two (2) years have been) located at
the address of Borrower set out on Schedule 5.13.  Except as indicated in
Section 5.13 of the Disclosure Schedule or otherwise disclosed in writing to
Agent, no Restricted Person has any other office or place of business.

Section 5.14    Subsidiaries.  As of the Amendment No. 5 Effective Date,
Borrower does not presently have any Subsidiary except those listed in Section
5.14 of the Disclosure Schedule or disclosed to Agent in writing.  No Restricted
Person has any equity investments in any other Person except those listed in
Section 5.14 of the Disclosure Schedule or otherwise permitted under this
Agreement.  Borrower owns, directly or indirectly, the equity interests in each
of its Subsidiaries indicated in Section 5.14 of the Disclosure Schedule or as
disclosed to Agent in writing.





-51-

--------------------------------------------------------------------------------

 



Section 5.15   Government Regulation.  Neither Borrower nor any other Restricted
Person owing Obligations is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.  The pledge of the Equity of each Subsidiary of Borrower does
not violate Regulation T, U, or X of the Board of Governors of the Federal
Reserve System.

Section 5.16    Insider.  No Restricted Person, nor, to the knowledge of
Borrower as of the Closing Date, any Person having “control” (as that term is
defined in 12 U.S.C. § 375b(9) or in regulations promulgated pursuant thereto)
of any Restricted Person, is a “director” or an “executive officer” or
“principal shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or
(9) or in regulations promulgated pursuant thereto) of any Lender, of a bank
holding company of which any Lender is a Subsidiary or of any Subsidiary of a
bank holding company of which any Lender is a Subsidiary.

Section 5.17    Solvency.  Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by Borrower and each Guarantor and the
consummation of the transactions contemplated hereby, Borrower and the
Guarantors, on a Consolidated basis, will be Solvent.  Neither Borrower nor any
Restricted Person has incurred (whether under the Loan Documents or otherwise),
nor does any Restricted Person intend to incur or believe that it will incur
Liabilities which will be beyond its ability to pay as such debts mature.

Section 5.18    [Reserved].

Section 5.19    Title to Properties; Licenses.  Each Restricted Person has good
and defensible title to all of the Collateral and to all of its material
properties and assets, free and clear of all Liens, encumbrances, or adverse
claims other than Permitted Liens and free and clear of all impediments to the
use of such properties and assets in such Restricted Person’s business.  Each
Restricted Person possesses all licenses, permits, franchises, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) which are necessary to carry out
its business as presently conducted and as presently proposed to be conducted
hereafter, except to the extent failure to possess such licenses, permits,
franchises, patents, copyrights, trademarks and trade names, and other
intellectual property could reasonably be expected to cause a Material Adverse
Change and no Restricted Person is in violation of the terms under which it
possesses such intellectual property or the right to use such intellectual
property, the violation of which could reasonably be expected to cause a
Material Adverse Change.

Section 5.20    Regulation  U.  None of the Borrower and its Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans will be used for a purpose
which violates Regulation U.

Section 5.21     Taxes.  Each Restricted Person has timely filed or caused to be
filed all material Tax returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Restricted Person, as applicable, has set aside on its books
adequate reserves in accordance with GAAP and (b) Taxes which individually or in
the aggregate do not exceed $3,000,000.





-52-

--------------------------------------------------------------------------------

 



Section 5.22    Anti-Corruption Laws and Sanctions.  None of (a) Borrower, any
Subsidiary or, to the knowledge of Borrower, any of their respective directors,
officers, employees or affiliates, (b) to the knowledge of Borrower, any agent
or representative of Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions or (ii)
has taken any action, directly or indirectly, that would result in a material
violation by Borrower or any Guarantor of any Anti-Corruption Laws.

ARTICLE VI

AFFIRMATIVE COVENANTS OF BORROWER.

Borrower covenants and agrees that until the full and final payment of the
Obligations and the termination of this Agreement, unless Required Lenders have
previously agreed otherwise:

Section 6.1      Payment and Performance.  Borrower will cause each other
Restricted Person to observe, perform and comply with every term, covenant and
condition in any Loan Document.

Section 6.2       Books, Financial Statements and Reports.  Each Restricted
Person will at all times maintain full and accurate books of account and
records.  Borrower will maintain and will cause its Subsidiaries to maintain a
standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Lender Party at Borrower’s expense:

(a)        As soon as available, and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, complete Consolidated financial
statements of Borrower together with all notes thereto, prepared in reasonable
detail in accordance with GAAP, together with an unqualified opinion on the
Consolidated Statements, based on an audit using GAAP, by independent certified
public accountants selected by Borrower of nationally recognized standing,
stating that such Consolidated financial statements have been so
prepared.  These financial statements shall contain a Consolidated and
consolidating balance sheet as of the end of such Fiscal Year and Consolidated
and consolidating statements of income for such Fiscal Year and Consolidated
statements of cash flows and stockholders’ equity for such Fiscal Year, each
setting forth in comparative form the corresponding figures for the preceding
Fiscal Year.

(b)        As soon as available, and in any event within forty-five (45) days
after the end of the first three Fiscal Quarters in each Fiscal Year, Borrower’s
unaudited Consolidated and consolidating balance sheet and income statements as
of the end of such Fiscal Quarter and Consolidated statements of Borrower’s cash
flows and stockholders’ equity for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, all in reasonable detail
and prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments.  In addition Borrower will, together with each such set of
financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish a certificate in the form of Exhibit
6.2(b) signed by the chief financial officer of Borrower stating that such
financial statements are fair and complete in all material respects and fairly
present the Consolidated financial position of Borrower for the periods covered
thereby (subject to normal year-end adjustments), stating that he has reviewed
the Loan Documents, containing calculations





-53-

--------------------------------------------------------------------------------

 



showing compliance (or non-compliance) at the end of such Fiscal Quarter with
the requirements of Section 7.11, showing Borrower’s compliance (or
non-compliance) as of the end of such Fiscal Quarter with the negative covenants
set forth in Sections 7.1 through 7.10 and Section 7.12 and stating that no
Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

(c)        Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by any Restricted Person
to its stockholders and all registration statements, periodic reports and other
statements and schedules filed by any Restricted Person with any securities
exchange, the Securities and Exchange Commission or any similar governmental
authority.

(d)        Each Restricted Person will cooperate with the Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of each such Restricted Person to Agent and Lenders (collectively, the
“Information Materials”) pursuant to this Article VI and will, at the reasonable
request of the Agent, designate Information Materials (i) that are either
available to the public or not material with respect to any Restricted Person or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information.”  If any Information Materials are not
labeled “Public Information,” they shall be deemed to be labeled “Private
Information”.

Section 6.3      Other Information and Inspections.  Each Restricted Person will
furnish to each Lender any information which Agent may from time to time
reasonably request concerning any provision of the Loan Documents, any
Collateral, or any matter in connection with Restricted Persons’ businesses,
properties, prospects, financial condition and operations, including all
evidence which Agent from time to time reasonably requests in writing as to the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in the Loan Documents, the satisfaction
of all conditions contained therein, and all other matters pertaining
thereto.  Each Restricted Person will permit representatives appointed by Agent
(including independent accountants, auditors, Agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit Agent or its representatives to investigate and verify the accuracy of
the information furnished to Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives.

Section 6.4      Notice of Material Events and Change of Address.  Borrower
will, after it has knowledge thereof, promptly notify each Lender in writing,
stating that such notice is being given pursuant to this Agreement, of:

(a)        the occurrence of any Material Adverse Change,

(b)        the occurrence of any Default or Event of Default,





-54-

--------------------------------------------------------------------------------

 



(c)        the acceleration of the maturity of any Indebtedness owed by any
Restricted Person or of any default by any Restricted Person under any
indenture, mortgage, agreement, contract or other instrument to which any of
them is a party or by which any of them or any of their properties is bound, if
such acceleration or default could reasonably be expected to cause a Material
Adverse Change,

(d)        the occurrence of any Termination Event that could reasonably be
expected to cause a Material Adverse Change,

(e)        any claim that is reasonably likely to result in liability to the
Borrower and its Subsidiaries of $5,000,000 or more, any notice of potential
liability under any Environmental Laws that is reasonably likely to result in
liability to the Borrower and its Subsidiaries of $5,000,000 or more, or any
other material adverse claim asserted against any Restricted Person or with
respect to any Restricted Person’s properties,

(f)        the filing of any suit or proceeding against any Restricted Person in
which an adverse decision could reasonably be expected to cause a Material
Adverse Change, and

(g)        the filing of any material financing statement, registration of a
pledge (such as with an issuer of uncertificated securities), or other
arrangement or action which would serve to perfect a Lien, in each case other
than in connection with a Permitted Lien, regardless of whether such financing
statement is filed, such registration is made, or such arrangement or action is
undertaken before or after such Lien exists.

Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to promptly remedy any such Material Adverse
Change, Default, Event of Default, acceleration, default or Termination Event
(to the extent such Termination Event can be remedied), to protect against any
such adverse claim, to defend any such suit or proceeding, and to resolve all
controversies on account of any of the foregoing.  Borrower will also notify
Agent and Agent’s counsel in writing at least ten (10) Business Days prior to
the date that any Restricted Person changes its name or the location of its
chief executive office or its location under the Uniform Commercial Code.

Section 6.5      Maintenance of Properties.  Each Restricted Person will
maintain, preserve, protect, and keep all Collateral and all other material
property used or useful in the conduct of its business in good condition
(ordinary wear and tear excepted) in accordance with reasonably prudent industry
standards, and in compliance with all applicable Laws which could reasonably be
expected to cause a Material Adverse Change, in conformity with all applicable
contracts, servitudes, leases and agreements which could reasonably be expected
to cause a Material Adverse Change, and will from time to time make all
commercially reasonable repairs, renewals and replacements needed to enable the
business and operations carried on in connection therewith to be promptly and
advantageously conducted at all times.

Section 6.6      Maintenance of Existence and Qualifications.  Except as
permitted under Section 7.4, each Restricted Person will maintain and preserve
its existence and its rights and franchises in full force and effect and will
qualify to do business in all states or jurisdictions where





-55-

--------------------------------------------------------------------------------

 



required by applicable Law, except where the failure to maintain, preserve and
qualify could reasonably be expected to cause a Material Adverse Change.

Section 6.7      Payment of Taxes.  Each Restricted Person will (a) timely file
all material required tax returns including any material extensions; (b) timely
pay all Taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property before the same become
delinquent (except such Taxes that individually or in the aggregate do not
exceed $3,000,000); and (c) maintain appropriate accruals and reserves for all
of the foregoing in accordance with GAAP.  Each Restricted Person may, however,
delay paying or discharging any of the foregoing so long as it is in good faith
contesting the validity thereof by appropriate proceedings, if necessary, and
has set aside on its books adequate reserves therefore which are required by
GAAP.

Section 6.8      Insurance.

(a)        Each Restricted Person shall at all times maintain (at its own
expense) insurance for its property and insurance with respect to all Collateral
and liability insurance, with financially sound and reputable insurance
companies, in such amounts and against such risks as is customary in the
industry for similarly situated businesses and properties.  All insurance
policies covering Collateral shall be endorsed (i) to provide for payment of
losses to Agent as its interests may appear and Borrower shall deliver a
certificate to that effect, (ii) to provide that such policies may not be
canceled or reduced or affected in any material manner for any reason without
ten (10) days prior notice to Agent from the insurer, (iii) to provide for any
other matters specified in any applicable Security Document or which Agent may
reasonably require; and (iv) to provide for insurance against fire, casualty and
any other hazards normally insured against, (less a reasonable deductible not to
exceed amounts customary in the industry for similarly situated businesses and
properties) of the property insured.

(b)        Each such policy shall (i) if such policy is for liability insurance,
name the appropriate Restricted Person and Agent, as agent for the Lenders, as
insured parties thereunder (without any representation or warranty by or
obligation upon Agent or Lenders) as their interests may appear, (ii) if such
policy is for property insurance, contain the agreement by the insurer that any
loss thereunder shall be payable to Agent notwithstanding any action, inaction
or breach of representation or warranty by any Restricted Person, and (iii)
provide that there shall be no recourse against Agent or Lenders for payment of
premiums or other amounts with respect thereto.  Each Restricted Person will, if
so requested by Agent, deliver to Agent original or duplicate policies of such
insurance.  Agent is hereby authorized to enforce payment under all such
insurance policies and to compromise and settle any claims thereunder, in its
own name or in the name of the Restricted Persons.

(c)        Any proceeds paid under any liability insurance policy maintained by
Restricted Persons pursuant to this Section 6.8 may be paid directly to the
Person who has incurred the liability covered by such insurance.

(d)        Any proceeds paid under a property or casualty insurance policy
maintained by a Restricted Person pursuant to this Section 6.8 will be paid as
follows:





-56-

--------------------------------------------------------------------------------

 



(i)         If an Event of Default exists, then such proceeds shall be paid to
Agent;

(ii)       If an Event of Default does not exist and such proceeds are less than
$2,000,000, then such proceeds shall be paid to the Borrower; and

(iii)      If an Event of Default does not exist and such proceeds exceed
$2,000,000, then the first $2,000,000 shall be paid to the Borrower and the
remainder of such proceeds shall be paid to Agent.

Agent shall release to Borrower any funds delivered to it under clause (i) or
(iii) above if (i) Borrower delivers to Agent a request for such release within
365 days of Agent’s receipt of such funds accompanied by a certificate of
Borrower’s chief financial officer stating (A) the purposes for which such funds
will be applied and that such purposes comply with clauses (b)(i) and (b)(ii) of
the definition of “Net Casualty Proceeds” or (B) that such funds are cash
insurance proceeds not in excess of $2,000,000 per incident (or series of
related incidents), and (ii) no Event of Default then exists.  If no such
request is received by Agent within 365 days of its receipt of such funds, then
Agent shall apply such funds to the prepayment of the Loans under Section
2.7(b).

(e)        If Agent receives proceeds of property or casualty insurance required
to be paid to Borrower under clause (d)(ii) or (d)(iii) above, Agent shall
promptly deliver to the Borrower such proceeds.  If Borrower receives proceeds
of property or casualty insurance required to be paid to Agent under clause
(d)(i) or (d)(iii) above, Borrower shall promptly deliver to Agent such
proceeds.

Section 6.9      Performance on Borrower’s Behalf.  If any Restricted Person
fails to pay any Taxes, insurance premiums, expenses, attorneys’ fees or other
amounts it is required to pay under any Loan Document, Agent may pay the
same.  Borrower shall immediately reimburse Agent for any such payments and each
amount paid by Agent shall constitute an Obligation owed hereunder which is due
and payable on the date such amount is paid by Agent.

Section 6.10    Default Interest.  Borrower hereby promises to each Lender Party
to pay interest at the Default Rate on all Obligations (including Obligations to
pay fees or to reimburse or indemnify any Lender) which Borrower has in this
Agreement promised to pay to such Lender Party and which are not paid when due,
after the expiration of any grace period for such payment set forth in Section
8.1.  Such interest shall accrue from the expiration of any such grace period
until such Obligations are paid.

Section 6.11    Compliance with Law.  Each Restricted Person will conduct its
business and affairs in compliance with all Laws applicable thereto, except as
could not reasonably be expected to cause a Material Adverse Change. Each
Restricted Person will cause all licenses and permits necessary or appropriate
for the conduct of its business and the ownership and operation of its property
used and useful in the conduct of its business to be at all times maintained in
good standing and in full force and effect, except as could not reasonably be
expected to cause a Material Adverse Change.





-57-

--------------------------------------------------------------------------------

 



Section 6.12    Environmental Matters; Environmental Reviews.

(a)        Each Restricted Person will comply with all Environmental Laws now or
hereafter applicable to such Restricted Person, as well as all contractual
obligations and agreements with respect to environmental remediation or other
environmental matters (except as could not reasonably be expected to result in a
Material Adverse Change), and shall obtain, at or prior to the time required by
applicable Environmental Laws, all environmental, health and safety permits,
licenses and other authorizations necessary for its operations (except as could
not reasonably be expected to result in a Material Adverse Change) and will
maintain such authorizations in full force and effect (except as could not
reasonably be expected to result in a Material Adverse Change).  No Restricted
Person will do anything or permit anything to be done which will subject any of
its properties to any remedial obligations under, or result in noncompliance
with applicable permits and licenses issued under, any applicable Environmental
Laws, assuming disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances (except as could not reasonably be
expected to result in a Material Adverse Change).

(b)        Borrower will promptly furnish to Agent copies of all written notices
of violation, orders, claims, citations, complaints, penalty assessments, suits
or other proceedings received by any Restricted Person, or of which Borrower
otherwise has notice, pending or threatened against any Restricted Person by any
governmental authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or with respect to any permits,
licenses or authorizations in connection with any Restricted Person’s ownership
or use of its properties or the operation of its business, in each case, that
could reasonably be expected to result in a Material Adverse Change.

(c)        Borrower will promptly furnish to Agent all written requests for
information, notices of claim, demand letters, and other written notifications,
received by Borrower in connection with any Restricted Person’s ownership or use
of its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location that could reasonably be expected to have a Material
Adverse Change.

Section 6.13    Further Assurances.  The Borrower shall, and shall cause each
other Restricted Person to, (a) promptly upon the reasonable request by the
Agent, correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) promptly upon request by the Agent, take such action as the Agent may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

Section 6.14    Bank Accounts; Offset.  To secure the repayment of the
Obligations Borrower hereby grants to each Lender a security interest, a lien,
and a right of offset, each of which shall be in addition to all other
interests, liens, and rights of any Lender at common law, under the Loan
Documents, or otherwise, and each of which shall be upon and against (a) any and
all moneys, securities or other property (and the proceeds therefrom) of
Borrower now or hereafter held or received by or in transit to any Lender from
or for the account of Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of Borrower with any Lender, and
(c)





-58-

--------------------------------------------------------------------------------

 



any other credits and claims of Borrower at any time existing against any
Lender, including claims under certificates of deposit.  At any time and from
time to time after the occurrence of any Event of Default, each Lender is hereby
authorized to foreclose upon, or to offset against the Obligations then due and
payable (in either case without notice to Borrower), any and all items
hereinabove referred to.  The remedies of foreclosure and offset are separate
and cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.

Section 6.15    Guaranties of Borrower’s Subsidiaries.  Each Subsidiary created,
acquired or coming into existence after the date hereof, other than an
Immaterial Subsidiary, an Unrestricted Subsidiary or a Foreign Subsidiary,
shall, promptly upon request by Agent, execute and deliver to Agent an absolute
and unconditional guaranty of the timely repayment of the Secured Obligations
and the due and punctual performance of the Secured Obligations, which guaranty
shall be in substantially the same form as the Guaranty entered into as of the
Closing Date or otherwise reasonably satisfactory to Agent in form and
substance.  Borrower will cause each such Subsidiary to deliver to Agent,
simultaneously with its delivery of such a guaranty, written evidence reasonably
satisfactory to Agent and its counsel that such Subsidiary has taken all
corporate or partnership action necessary to duly approve and authorize its
execution, delivery and performance of such guaranty and any other documents
which it is reasonably required to execute.

Section 6.16    Agreement to Deliver Security Documents.  Borrower agrees to
deliver and to cause each Guarantor to deliver, to further secure the Secured
Obligations whenever requested by Agent in its sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements continuation statements, extension agreements, acknowledgments, and
other Security Documents in form and substance satisfactory to Agent for the
purpose of granting, confirming, protecting and perfecting Liens or security
interests in any personal property (other than Excluded Assets) now owned or
hereafter acquired by Borrower or any Guarantor.

ARTICLE VII

NEGATIVE COVENANTS OF BORROWER

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Required Lenders have previously agreed otherwise:

Section 7.1      Indebtedness.  No Restricted Person will in any manner owe or
be liable for Indebtedness except:

(a)        the Secured Obligations;

(b)        unsecured Indebtedness among Borrower and the Guarantors;

(c)        purchase money Indebtedness, Capital Lease Obligations and
Indebtedness incurred to finance the construction, renovation or improvement of
assets of any Restricted Person and any refinancing or replacement of such
Indebtedness in an aggregate principal amount for all





-59-

--------------------------------------------------------------------------------

 



such Indebtedness not to exceed $25,000,000 at any time; provided that the
original principal amount of any such Indebtedness shall not be in excess of the
purchase price of the assets acquired with the proceeds thereof or subject to
such Capital Lease, or the fair market value of the assets constructed,
renovated, or improved with the proceeds thereof, as applicable, and such
Indebtedness shall be secured only by such assets;

(d)        Indebtedness existing on the Amendment No. 3 Effective Date and
listed on Schedule 7.1, and renewals and extensions thereof;

(e)        Subordinated Debt incurred in connection with Permitted Acquisitions
having a maturity date beyond the term of this Agreement;

(f)        Indebtedness in respect of deferred software licensing fees in
connection with Borrower or any of its Subsidiaries licensing software in the
ordinary course of business consistent with past practices in a total amount not
to exceed $3,000,000 in the aggregate at any time outstanding;

(g)        unsecured Indebtedness incurred in connection with Permitted
Acquisitions in an aggregate amount not to exceed $60,000,000 at any time
outstanding;

(h)        Indebtedness of a Person that becomes a Subsidiary of the Borrower
(or is a Subsidiary of the Borrower that survives a merger with that Person or
any of its Subsidiaries) and Indebtedness secured by assets that are acquired by
the Borrower or any of its Subsidiaries, in each case after the Closing Date as
the result of a Permitted Acquisition if (i) that Indebtedness existed at the
time such Person became a Subsidiary of the Borrower or at the time such assets
were acquired, as the case may be, and was not created in anticipation thereof,
(ii) that Indebtedness is not guaranteed in any respect by the Borrower or any
other Subsidiary of the Borrower (other than a Subsidiary acquired as part of
such Permitted Acquisition that had guaranteed such Indebtedness prior to such
Permitted Acquisition), and (iii) the aggregate principal amount of Indebtedness
outstanding under this Section 7.1(h) does not exceed $20,000,000 at any time;

(i)         Attributable Indebtedness in connection with Sale Leaseback
Transactions solely related to vehicles and real property, in an aggregate
amount not to exceed $30,000,000; and

(j)         any other Indebtedness not to exceed $25,000,000 in the aggregate at
any time outstanding.

Section 7.2      Limitation on Liens.  Except for Permitted Liens, no Restricted
Person will create, assume or permit to exist any Lien upon any of the
properties or assets which it now owns or hereafter acquires.

Section 7.3      Hedging Contracts.  No Restricted Person will be a party to or
in any manner be liable on any Hedging Contract except Hedging Contracts entered
into by a Restricted Person and the Agent or any other Lender or an Affiliate of
Agent or any Lender with the purpose and effect of fixing interest rates on a
principal amount of indebtedness of such Restricted Person that is accruing
interest at a variable rate; provided that (a) the aggregate notional amount of
such contracts never exceeds seventy-five percent (75%) of the anticipated
outstanding principal balance of the indebtedness to be hedged by such contracts
or an average of such principal balances





-60-

--------------------------------------------------------------------------------

 



calculated using a generally accepted method of matching interest swap contracts
to declining principal balances, and (b) the floating rate index of each such
contract generally matches the index used to determine the floating rates of
interest on the corresponding indebtedness to be hedged by such contract.

Section 7.4      Limitation on Mergers, Issuances of Securities.  No Restricted
Person will merge or consolidate with or into any other Person, except that any
Subsidiary of Borrower may be merged into or consolidated with (a) another
Subsidiary of Borrower so long as, if a Guarantor is one of the merged entities,
a Guarantor is the surviving business entity, (b) Borrower, so long as Borrower
is the surviving business entity, and (c) any other Person in connection with a
sale of such Restricted Person’s Equity that is permitted by Section
7.5.  Borrower will not issue any equity securities other than shares of its
common or preferred stock and any options or warrants giving the holders thereof
only the right to acquire such shares.  No Subsidiary of Borrower will issue any
additional shares of its capital stock or other equity securities or any
options, warrants or other rights to acquire such additional shares or other
equity securities except to Borrower or another Subsidiary of Borrower and only
to the extent not otherwise forbidden under the terms hereof.  No Subsidiary of
Borrower which is a partnership will allow any diminution of Borrower’s interest
(direct or indirect) therein.

Section 7.5      Limitation on Sales of Property and Discounting of
Receivables.  No Restricted Person will sell, transfer, lease, exchange,
alienate or dispose of any of its material assets or properties or any material
interest therein, or discount, adjust, settle, compromise, release, allow any
credit against, sell, pledge or assign any notes payable to it, accounts
receivable or future income, except:

(a)        equipment which is worthless, obsolete, no longer used by or useful
to a Restricted Person or which is replaced by equipment of equal suitability
and value;

(b)        inventory which is sold in the ordinary course of business;

(c)        customary credits and discounts of accounts receivable (not including
factoring or securitizations) in the ordinary course of business;

(d)        other property which is sold for fair consideration not in the
aggregate in excess of $30,000,000 in any Fiscal Year, the sale of which will
not materially impair or diminish the value of the Collateral or the
Consolidated financial condition, business or operations of Borrower; and

(e)        Sale Leaseback Transactions relating to solely to vehicles or real
property if the Attributable Indebtedness of all Sale Leaseback Transactions
then in effect is less than $30,000,000.

Section 7.6      Limitation on Distributions and Subordinated Debt.

(a)        No Restricted Person will declare or make any Distribution except, in
each case, so long as no Default or Event of Default exists at the time thereof
or would result therefrom:

(i)         Distributions made at any time when the Net Leverage Ratio is less
than 1.25 to 1.00;





-61-

--------------------------------------------------------------------------------

 



(ii)       regularly scheduled dividends in an amount per share paid in any
Fiscal Quarter not to exceed 130% of the amount per share paid during the
immediately preceding Fiscal Quarter; provided that all such increases paid in
any Fiscal Year shall not exceed $2,500,000; and

(iii)      repurchases of the Borrower’s common stock made after the Amendment
No. 5 Effective Date in an aggregate amount not to exceed $30,000,000.

(b)        No Restricted Person will make any payments on Subordinated Debt,
unless no Default or Event of Default exists at such time or would occur as a
result thereof.

Section 7.7      Limitation on Investments, Acquisitions, Capital Expenditures,
and Lines of Business.  No Restricted Person will:

(a)        make any Investments other than (i) Permitted Investments, (ii)
investments in Unrestricted Subsidiaries not in excess of $25,000,000 during any
Fiscal Year, and (iii) investments in the Southeast Acquisition Entity;

(b)        make Capital Expenditures in any Fiscal Year in excess of the sum of
(i) $60,000,000 plus (ii) cash proceeds from the sale of Capital Assets received
in such Fiscal Year plus (iii) any unused amounts under this basket from the
immediately preceding Fiscal Year;

(c)        make any Acquisition unless the following conditions are satisfied:

(i)         the Acquisition is not hostile in nature;

(ii)       each line of business to be acquired in the Acquisition is similar to
a line of business engaged in by the Borrower at the time of the Acquisition;
and

(iii)      either (A) the Total Leverage Ratio is less than or equal to 2.00 to
1.00 after giving pro forma effect to the Acquisition or (B) the purchase price
for such Acquisition is less than or equal to $40,000,000 and the aggregate
purchase price for such Acquisition and all prior Acquisitions made during the
Fiscal Year when such Acquisition is consummated is less than or equal to
$80,000,000; or

(d)        engage directly or indirectly in any business or conduct any
operations except in connection with or incidental to its present businesses and
operations.

Section 7.8      Intentionally Omitted.

Section 7.9      Transactions with Affiliates.  Neither Borrower nor any of its
Subsidiaries will engage in any material transaction with any of its Affiliates
on terms which are less favorable to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
Borrower and its Subsidiaries.

Section 7.10   Prohibited Contracts.  Except as expressly provided for in the
Loan Documents, no Restricted Person will, directly or indirectly, enter into,
create, or otherwise allow





-62-

--------------------------------------------------------------------------------

 



to exist any contract that restricts, or other consensual restriction on, the
ability of any Subsidiary of Borrower to: (a) pay dividends or make other
Distributions to Borrower, (b) to redeem Equity held in it by Borrower, (c) to
repay loans and other Indebtedness owing by it to Borrower, (d) to transfer any
of its assets to Borrower, or (e) make loans or advances to Borrower or any of
its Subsidiaries.  No Restricted Person will enter, or permit the entry by any
Restricted Person into, any contract, lease, or amendment that releases,
qualifies, limits, makes contingent or otherwise materially detrimentally
affects the rights and benefits of Agent or any Lender under or acquired
pursuant to any Security Documents.  No ERISA Affiliate will incur any
obligation with respect to any “multiemployer plan” as defined in Section 4001
of ERISA, except (a) an obligation pursuant to collective bargaining agreements
to make contributions in the ordinary course of business for employees subject
to such collective bargaining agreements, or (b) as would not reasonably be
expected to cause a Material Adverse Change.

Section 7.11    Financial Covenants.

(a)        Minimum Fixed Charge Coverage Ratio.  The Borrower will not permit
the ratio, determined as of the end of each of its Fiscal Quarters, for the then
most-recently ended four Fiscal Quarters, of (i) its Consolidated EBITDA, minus
(A) Consolidated Capital Expenditures, (B) the provision for income Taxes
(excluding one-time Tax charges arising solely from changes to GAAP), and (C) if
the Net Leverage Ratio for the most recently ended four Fiscal Quarters is
greater than 1.75 to 1.00, Distributions made to Persons that are not Restricted
Persons during such four-Fiscal Quarter period (other than (x) any Distribution
permitted under Section 7.6(a)(iii) if at the time of and after giving effect to
such Distribution the Net Leverage Ratio was less than or equal to 1.75 to 1.00
and (y) any Distribution made by a Restricted Person that is a Non-Wholly Owned
Subsidiary to the holders of its equity interests that are not Restricted
Persons on a pro rata basis), in each case, calculated for the Borrower on a
Consolidated basis, to (ii) its Consolidated Interest Expense for such
four-Fiscal Quarter period, plus scheduled principal payments of Indebtedness
made during such four-Fiscal Quarter period, to be less than 2.00 to 1.00.

(b)        Total Leverage Ratio.  The Borrower will not permit its Total
Leverage Ratio, determined as of the end of each of its Fiscal Quarters, for the
then most-recently ended four Fiscal Quarters, to be greater than 3.00 to 1.00
as of the end of each Fiscal Quarter.

Section 7.12    Limitation on Further Negative Pledges.  The Borrower shall not,
and shall cause each other Restricted Person not to, enter into any agreement
limiting its ability to create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except

(a)        pursuant to the Loan Documents;

(b)        pursuant to any agreement with any counterparty that has entered into
an Intercreditor Agreement;

(c)        pursuant to any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on
property or assets of the Borrower or any other Restricted Person (whether now
owned or hereafter acquired) securing the Secured Obligations and does not
require the direct or indirect granting of any Lien securing any





-63-

--------------------------------------------------------------------------------

 



Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of the Borrower or any other Restricted Person to secure the Secured
Obligations;

(d)        prohibitions or limitations contained in any industrial revenue or
development bonds, acquisition agreements, licenses, and leases of real property
and equipment entered into in the ordinary course of business that apply only to
the property that is the subject of those bonds, agreements, licenses or leases;

(e)        prohibitions or limitations against other encumbrances on specific
property encumbered to secure payment of particular Indebtedness permitted under
this Agreement;

(f)        prohibitions or limitations against encumbrances on specific property
subject to a proposed asset sale permitted hereunder contained in any document
relating to that asset sale;

(g)        prohibitions or limitations in favor of any holder of Indebtedness
permitted under Section 7.1(h), solely to the extent any such negative pledge
relates to property acquired as part of the Permitted Acquisition pursuant to
which the Borrower acquired the obligor of such Indebtedness; and

(h)        prohibitions or limitations against encumbrances on property
(including equipment, but excluding real property) (i) to be delivered by a
Restricted Person to a job site in the ordinary course of business, (ii)
transferred in the ordinary course of business to a Restricted Person as part of
a transaction pursuant to which such property will be transferred to the owner
of such project at or prior to the end of such job, or (iii) that otherwise
temporarily enters a Restricted Person’s custody in the ordinary course of
business.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.1      Events of Default.  Each of the following events constitutes an
Event of Default under this Agreement:

(a)        Any Restricted Person fails to pay any principal component of any
Obligation when due and payable;

(b)        Any Restricted Person fails to pay any payment of interest or fees on
the date which such payment is due and such failure continues for a period of
three (3) days;

(c)        Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsections (a) and (b) above) within three Business Days after
the same becomes due and payable, whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise;

(d)        Any “default” or “event of default” occurs under any Loan Document
which defines either such term, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;





-64-

--------------------------------------------------------------------------------

 



(e)        Any Restricted Person fails to duly observe, perform or comply with
any covenant, agreement or provision of Article VII;

(f)        Any Restricted Person fails (other than as referred to in subsections
(a), (b), (c), (d) or (e) above) to duly observe, perform or comply with any
covenant, agreement, condition or provision of any Loan Document, and such
failure remains unremedied for a period of thirty (30) days after notice of such
failure is given by Agent to Borrower;

(g)        Any representation or warranty previously, presently or hereafter
made in writing by or on behalf of any Restricted Person in connection with any
Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made, or any Loan Document at any time
ceases to be valid, binding and enforceable as warranted in Section 5.5 for any
reason other than its release or subordination by Agent;

(h)        Any Restricted Person (i) fails to pay any portion, when such portion
is due, of any of its Indebtedness in excess of $10,000,000, or (ii) breaches or
defaults in the performance of any agreement or instrument by which any such
Indebtedness is issued, evidenced, governed, or secured, and any such failure,
breach or default continues beyond any applicable period of grace provided
therefor;

(i)         Any of (i) any ERISA Affiliate fails to satisfy the “minimum funding
standard” (as defined in Section 412(a) of the Internal Revenue Code), without
taking into account any waiver by the Secretary of the Treasury or his delegate,
with respect to any ERISA Plan, and the aggregate amount necessary to cure all
such failures exceeds $10,000,000, (ii) the occurrence of a Termination Event
with respect to any ERISA Plan, that, when taken together with all other
Termination Events that have occurred and are continuing, could reasonably be
expected to subject to any Restricted Person to liability individually or in the
aggregate in excess of $10,000,000, or (iii) the payment by a Restricted Person
of the sum of the contributions to each ERISA Plan that would be necessary for
the “adjusted funding target attainment percentage” (within the meaning of
Section 436 of the Code) of each such ERISA Plan to equal 100 percent could
reasonably be expected to cause a Material Adverse Change;

(j)         Any Restricted Person:

(i)         suffers the entry against it of a judgment, decree or order for
relief by a Tribunal of competent jurisdiction in an involuntary proceeding
commenced under any applicable bankruptcy, insolvency or other similar Law of
any jurisdiction now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended, or has any such proceeding commenced against
it which remains undismissed for a period of sixty (60) days; or

(ii)       commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such Law; or makes
a general assignment for the benefit of creditors; or fails generally to pay (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action to authorize any of the foregoing; or





-65-

--------------------------------------------------------------------------------

 



(iii)      suffers the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
all or a substantial part of its assets or of any part of the Collateral in a
proceeding brought against or initiated by it, and such appointment or taking
possession is neither made ineffective nor discharged within sixty (60) days
after the making thereof, or such appointment or taking possession is at any
time consented to, requested by, or acquiesced to by it; or

(iv)       suffers the entry against it of a final judgment for the payment of
money in excess of $10,000,000 (not covered by insurance satisfactory to Agent
in its reasonable discretion), unless the same is discharged within forty-five
(45) days after the date of entry thereof or an appeal or appropriate proceeding
for review thereof is taken within such period and a stay of execution pending
such appeal is obtained; or

(v)        suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets or any
part of the Collateral, and such writ or warrant of attachment or any similar
process is not stayed or released within forty-five (45) days after the entry or
levy thereof or after any stay is vacated or set aside;

(k)        Any Change of Control occurs;

(l)         The occurrence of an event of default under any document to which
any Restricted Person and any surety are both parties that, with the passage of
time, would permit foreclosure by such surety on a material portion of the
Collateral.

Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this Section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.  Upon any such acceleration, any obligation
of any Lender and any obligation of LC Issuer to issue Letters of Credit
hereunder to make any further Loans shall be permanently terminated.  During the
continuance of any other Event of Default, Agent at any time and from time to
time may (and upon written instructions from Required Lenders, Agent shall),
without notice to Borrower or any other Restricted Person, do either or both of
the following:  (1) terminate any obligation of Lenders to make Loans hereunder,
and any obligation of LC Issuer to issue Letters of Credit hereunder, and (2)
declare any or all of the Obligations immediately due and payable, and all such
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.

Section 8.2      Remedies.  If any Event of Default shall occur and be
continuing, each Lender Party may terminate its Revolving Loan Commitment and
protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific





-66-

--------------------------------------------------------------------------------

 



performance of any covenant or agreement contained in any Loan Document, and
each Lender Party may enforce the payment of any Obligations due it or enforce
any other legal or equitable right which it may have.  All rights, remedies and
powers conferred upon Lender Parties under the Loan Documents shall be deemed
cumulative and not exclusive of any other rights, remedies or powers available
under the Loan Documents or at Law or in equity.  Notwithstanding the foregoing,
the right to credit bid the Obligations in connection with any foreclosure sale
or sale in a bankruptcy proceeding may only be exercised by the Administrative
Agent acting at the direction of the Required Lenders unless the Required
Lenders agree that a Lender may credit bid its Obligations in connection with
such a sale.

Section 8.3      Application of Proceeds after Acceleration.  Except as
otherwise provided in the Security Documents with respect to application of
proceeds to any reimbursements due Agent thereunder and to the Lender Hedging
Obligations, if Agent collects or receives money on account of the Secured
Obligations after the acceleration of the Secured Obligations as provided in
Section 8.1, Agent shall distribute all money so collected or received:

(a)        First, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to Agent in its capacity as such;

(b)        Second,  to payment of that portion of the Secured Obligations
constituting fees (other than Commitment Fees and Letter of Credit fees payable
to the Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the LC Issuer and the Swingline Lender under
the Loan Documents, including attorney fees, ratably among the Lenders, the LC
Issuer and the Swingline Lender in proportion to the respective amounts
described in this clause Second payable to them;

(c)        Third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid Commitment Fees, Letter of Credit fees payable
to the Lenders and interest on the Loans and Matured LC Obligations, ratably
among the Lenders, the LC Issuer and the Swingline Lender in proportion to the
respective amounts described in this clause Third payable to them;

(d)        Fourth, to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans, Matured LC Obligations and payment
obligations then owing under Lender Hedging Obligations, ratably among the
Lenders, the LC Issuer and the Secured Parties to whom such Lender Hedging
Obligations are owed in proportion to the respective amounts described in this
clause Fourth payable to them; provided that Agent shall have no independent
responsibility to determine the existence or amount of Lender Hedging
Obligations and may reserve from the application of amounts under this Section
amounts distributable in respect of Lender Hedging Obligations until it has
received evidence satisfactory to it of the existence and amount of such Lender
Hedging Obligations; provided further, however, that Agent may rely on
statements of the Secured Parties as to the existence and amounts of Lender
Hedging Obligations owing to them;

(e)        Fifth, to the payment of that portion of the Secured Obligations
constituting Lender Bank Services Obligations, ratably among the Secured Parties
to whom such Secured Obligations are owed; provided that Agent shall have no
independent responsibility to determine the existence or amount of Lender Bank
Services Obligations and may reserve from the application of amounts





-67-

--------------------------------------------------------------------------------

 



under this Section amounts distributable in respect of Lender Bank Services
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Bank Services Obligations; provided,  further,
however, that Agent may rely on statements of the Secured Parties as to the
existence and amounts of Lender Bank Services Obligations owing to them;

(f)        Sixth, to Agent for the account of the LC Issuer to cash
collateralize any LC Obligations then outstanding; and

(g)        Last, the balance, if any, after all of the Secured Obligations have
been indefeasibly paid in full, to Borrower or as otherwise required by Law.

Notwithstanding the above, Excluded Swap Obligations with respect to any
Guarantor that is not an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Restricted Persons to preserve
the allocation to Lender Hedging Obligations otherwise set forth above in this
Section.

ARTICLE IX

AGENT

Section 9.1      Appointment and Authority.  Each Lender Party hereby
irrevocably authorizes Agent, and Agent hereby undertakes, to receive payments
of principal, interest and other amounts due hereunder as specified herein and
to take all other actions and to exercise such powers under the Loan Documents
as are specifically delegated to Agent by the terms hereof or thereof, together
with all other powers reasonably incidental thereto.  The relationship of Agent
to the other Lender Parties is only that of one commercial lender acting as
Agent for others, and nothing in the Loan Documents shall be construed to
constitute Agent a trustee or other fiduciary for any Lender Party or any holder
of any participation in a Note nor to impose on Agent duties and obligations
other than those expressly provided for in the Loan Documents.  With respect to
any matters not expressly provided for in the Loan Documents and any matters
which the Loan Documents place within the discretion of Agent, Agent shall not
be required to exercise any discretion or take any action, and it may request
instructions from Lenders with respect to any such matter, in which case it
shall be required to act or to refrain from acting (and shall be fully protected
and free from liability to all Lender Parties in so acting or refraining from
acting) upon the instructions of Required Lenders (including itself), provided,
however, that Agent shall not be required to take any action which exposes it to
a risk of personal liability that it considers unreasonable or which is contrary
to the Loan Documents or to applicable Law.

Section 9.2      Exculpation, Agent’s Reliance, Etc.  Neither Agent nor any of
its directors, officers, Agents, attorneys, or employees shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
the Loan Documents, including their negligence of any kind, except that each
shall be liable for its own gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, Agent (a) shall treat the Person whose
name is set forth on the Register as the holder of any Obligation as the holder
thereof until Agent receives written notice of the assignment or transfer
thereof in accordance with this Agreement, signed by such Person and in the form
required under Section 10.5(c) and in form satisfactory to Agent; (b) may
consult with legal counsel (including counsel for Borrower), independent public
accountants





-68-

--------------------------------------------------------------------------------

 



and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
other Lender and shall not be responsible to any other Lender Party for any
statements, warranties or representations made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of the
Loan Documents on the part of any Restricted Person or to inspect the property
(including the books and records) of any Restricted Person; (e) shall not be
responsible to any other Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
instrument or document furnished in connection therewith; (f) may rely upon the
representations and warranties of each Restricted Person or Lender Party in
exercising its powers hereunder; and (g) shall incur no liability under or in
respect of the Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (including any facsimile, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper Person or Persons.

Section 9.3      Credit Decisions.  Each Lender Party acknowledges that it has,
independently and without reliance upon any other Lender Party, made its own
analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan
Documents.  Each Lender Party also acknowledges that it will, independently and
without reliance upon any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents.

Section 9.4      Indemnification.  Each Lender agrees to indemnify Agent (to the
extent not reimbursed by Borrower within ten (10) days after demand) from and
against such Lender’s Percentage Share of any and all liabilities, obligations,
claims, losses, damages, penalties, fines, actions, judgments, suits,
settlements, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this Section collectively called “liabilities and costs”) which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
Agent growing out of, resulting from or in any other way associated with any of
the Collateral, the Loan Documents and the transactions and events (including
the enforcement thereof) at any time associated therewith or contemplated
therein (whether arising in contract or in tort and otherwise and including any
violation or noncompliance with any Environmental Laws by any Person or any
liabilities or duties of any Person with respect to Hazardous Materials found in
or released into the environment).

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY AGENT,

provided only that no Lender shall be obligated under this Section to indemnify
Agent for that portion, if any, of any liabilities and costs which is
proximately caused by Agent’s own individual gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment.  Cumulative of the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for such Lender’s Percentage Share of any
costs and expenses to be





-69-

--------------------------------------------------------------------------------

 



paid to Agent by Borrower under Section 10.4(a) to the extent that Agent is not
timely reimbursed for such expenses by Borrower as provided in such Section.  As
used in this Section the term “Agent” shall refer not only to the Person
designated as such in Section 1.1 but also to each director, officer, Agent,
attorney, employee, representative and Affiliate of such Person.

Section 9.5      Rights as Lender.  In its capacity as a Lender, Agent shall
have the same rights and obligations as any Lender and may exercise such rights
as though it were not Agent.  Agent may accept deposits from, lend money to, act
as trustee under indentures of, and generally engage in any kind of business
with any Restricted Person or their Affiliates, all as if it were not Agent
hereunder and without any duty to account therefor to any other Lender.

Section 9.6      Sharing of Set-Offs and Other Payments.  Each Lender Party
agrees that if it shall, whether through the exercise of rights under Security
Documents or rights of banker’s lien, set off, or counterclaim against Borrower
or otherwise, obtain payment of a portion of the aggregate Obligations owed to
it which, taking into account all distributions made by Agent under Section 3.1,
causes such Lender Party to have received more than it would have received had
such payment been received by Agent and distributed pursuant to Section 3.1,
then (a) it shall be deemed to have simultaneously purchased and shall be
obligated to purchase interests in the Obligations as necessary to cause all
Lender Parties to share all payments as provided for in Section 3.1, and (b)
such other adjustments shall be made from time to time as shall be equitable to
ensure that Agent and all Lender Parties share all payments of Obligations as
provided in Section 3.1;  provided, however, that nothing herein contained shall
in any way affect the right of any Lender Party to obtain payment (whether by
exercise of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness other than the Obligations.  Borrower expressly consents to the
foregoing arrangements and agrees that any holder of any such interest or other
participation in the Obligations, whether or not acquired pursuant to the
foregoing arrangements, may to the fullest extent permitted by Law exercise any
and all rights of banker’s lien, set-off, or counterclaim as fully as if such
holder were a holder of the Obligations in the amount of such interest or other
participation.  If all or any part of any funds transferred pursuant to this
Section is thereafter recovered from the seller under this Section which
received the same, the purchase provided for in this Section shall be deemed to
have been rescinded to the extent of such recovery, together with interest, if
any, if interest is required pursuant to the order of a Tribunal order to be
paid on account of the possession of such funds prior to such recovery.

Section 9.7      Investments.  Whenever Agent in good faith determines that it
is uncertain about how to distribute to Lender Parties any funds which it has
received, or whenever Agent in good faith determines that there is any dispute
among Lender Parties about how such funds should be distributed, Agent may
choose to defer distribution of the funds which are the subject of such
uncertainty or dispute.  If Agent in good faith believes that the uncertainty or
dispute will not be promptly resolved, or if Agent is otherwise required to
invest funds pending distribution to Lender Parties, Agent shall invest such
funds pending distribution; all interest on any such Investment shall be
distributed upon the distribution of such Investment and in the same proportion
and to the same Persons as such Investment.  All monies received by Agent for
distribution to Lender Parties (other than to the Person who is Agent in its
separate capacity as a Lender Party) shall be held by Agent pending such
distribution solely as Agent for such Lender Parties, and Agent shall have no
equitable title to any portion thereof.





-70-

--------------------------------------------------------------------------------

 



Section 9.8      Benefit of Article IX.  The provisions of this Article (other
than the following Section 9.9) are intended solely for the benefit of Lender
Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any
Lender.  Lender Parties may waive or amend such provisions as they desire
without any notice to or consent of Borrower or any Restricted Person.

Section 9.9      Resignation.  Agent may resign at any time by giving written
notice thereof to Lenders and Borrower.  Each such notice shall set forth the
date of such resignation.  Upon any such resignation, Required Lenders shall
have the right to appoint (with, unless an Event of Default shall have occurred
and be continuing, the consent of Borrower, such consent not to be unreasonably
withheld or delayed) a successor Agent.  A successor must be appointed for any
retiring Agent, and such Agent’s resignation shall become effective when such
successor accepts such appointment.  If, within thirty days after the date of
the retiring Agent’s resignation, no successor Agent has been appointed and has
accepted such appointment, then the retiring Agent may appoint (with, unless an
Event of Default shall have occurred and be continuing, the consent of Borrower,
such consent not to be unreasonably withheld or delayed) a successor Agent,
which shall be a commercial bank organized or licensed to conduct a banking or
trust business under the Laws of the United States of America or of any state
thereof.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, the retiring Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents.  After any
retiring Agent’s resignation hereunder the provisions of this Article IX shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.

Section 9.10    Notice of Default.  Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to Agent for the
account of Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Default and
stating that such notice is a “notice of default.”  Agent will notify Lenders of
its receipt of any such notice.  Agent shall take such action with respect to
such Default as may be directed by Required Lenders in accordance with Article
VIII;  provided, however, that unless and until Agent has received any such
direction, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of Lenders.

Section 9.11    Co-Agents.  The Parties identified on the facing page of this
Agreement as “Lead Arranger,” “Syndication Agent” or “Documentation Agent” have
no right, power, obligation, liability, responsibility, or duty under the Loan
Documents in such capacity.  Without limiting the foregoing, each Party so
identified as “Lead Arranger,” “Syndication Agent” or “Documentation Agent”
shall not have and shall not be deemed to have any fiduciary relationship with
any other Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on taking or not taking action hereunder.





-71-

--------------------------------------------------------------------------------

 



ARTICLE X

MISCELLANEOUS

Section 10.1    Waivers and Amendments; Acknowledgments.

(a)        Waivers and Amendments.  No failure or delay (whether by course of
conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy.  No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this Section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing.  No notice to or demand on any
Restricted Person shall in any case of itself entitle any Restricted Person to
any other or further notice or demand in similar or other circumstances.  No
waiver, consent, release, modification or amendment of or supplement to this
Agreement or the other Loan Documents shall be valid or effective against any
party hereto unless the same is in writing and signed by (i) if such party is
Borrower, by Borrower, (ii) if such party is Agent or LC Issuer, by such party,
and (iii) if such party is a Lender, subject to Section 2.18, by such Lender or
by Agent on behalf of Lenders with the written consent of Required Lenders
(which consent has already been given as to the termination of the Loan
Documents as provided in Section 10.9).  Notwithstanding the foregoing or
anything to the contrary herein (except Section 2.18, to the extent applicable),
Agent shall not, without the prior consent of each individual Lender, execute
and deliver on behalf of such Lender any waiver or amendment which would (1)
waive any of the conditions specified in Article IV (provided that Agent may in
its discretion withdraw any request it has made under Section 4.2), (2) increase
the maximum amount which such Lender is committed hereunder to lend, (3) reduce
any fees payable to such Lender hereunder, or the principal of, or interest on,
such Lender’s Notes (provided that Agent and Borrower may, without the consent
of any Lender, enter into amendments or modifications to this Agreement or any
of the Loan Documents or enter into additional Loan Documents as Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 3.7(b) in accordance with the terms of
Section 3.7(b)), (4) extend the Maturity Date, or postpone any date fixed for
any payment of any such fees, principal or interest, (5) amend the definition
herein of “Required Lenders” or otherwise change the aggregate amount of
Percentage Shares which is required for Agent, Lenders or any of them to take
any particular action under the Loan Documents, (6) release Borrower from its
obligation to pay such Lender’s Obligations or any Guarantor (other than a
Guarantor which ceases to be a Subsidiary pursuant to a sale or other
disposition permitted by the Loan Documents) from its guaranty of such payment
or (7) release all or substantially all of the Collateral, except for such
releases relating to sales or dispositions of property permitted by the Loan
Documents, or (8) amend this Section 10.1(a).  Notwithstanding the foregoing or
anything to the contrary herein (except Section 2.18, to the extent applicable),
Agent shall not, without the prior consent of each individual Lender affected
thereby (or, as applicable, an Affiliate of such Lender), execute and deliver
any waiver or amendment to any Loan Document which would (i) cause an obligation
under any outstanding Hedging Contract owing to such Lender (or its Affiliate)
that, prior to such waiver or amendment, constituted a “Lender Hedging
Obligation” to cease to be a “Lender Hedging Obligation” or (ii) cause the
priority of the Lien securing such obligation or the priority





-72-

--------------------------------------------------------------------------------

 



of payment with respect to such obligation in connection with the exercise of
remedies under such Loan Document to be subordinate in any manner to the other
Secured Obligations (other than expense reimbursements, expenses of enforcement,
and other similar obligations owing under the Loan Documents).

(b)        Acknowledgments and Admissions.  Borrower hereby represents,
warrants, acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Agent or any Lender,
whether written, oral or implicit, other than as expressly set out in this
Agreement or in another Loan Document delivered on or after the date hereof,
(iii) there are no representations, warranties, covenants, undertakings or
agreements by any Lender as to the Loan Documents except as expressly set out in
this Agreement or in another Loan Document delivered on or after the date
hereof, (iv) no Lender has any fiduciary obligation toward Borrower with respect
to any Loan Document or the transactions contemplated thereby, (v) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender, on the other hand, is and
shall be solely that of debtor and creditor, respectively; provided that, solely
for purposes of Section 10.5(f), Agent shall act as Agent of Borrower in
maintaining the Register as set forth therein, (vi) no partnership or joint
venture exists with respect to the Loan Documents between any Restricted Person
and any Lender, (vii) Agent is not Borrower’s Agent, but Agent for Lenders,
provided that, solely for purposes of Section 10.5(f), Agent shall act as Agent
of Borrower in maintaining the Register as set forth therein, (viii) should an
Event of Default or Default occur or exist, each Lender will determine in its
sole discretion and for its own reasons what remedies and actions it will or
will not exercise or take at that time subject to the terms of this Agreement,
(ix) without limiting any of the foregoing, Borrower is not relying upon any
representation or covenant by any Lender, or any representative thereof, and no
such representation or covenant has been made, that any Lender will, at the time
of an Event of Default or Default, or at any other time, waive, negotiate,
discuss, or take or refrain from taking any action permitted under the Loan
Documents with respect to any such Event of Default or Default or any other
provision of the Loan Documents, and (x) all Lender Parties have relied upon the
truthfulness of the acknowledgments in this Section in deciding to execute and
deliver this Agreement and to become obligated hereunder.

(c)        Joint Acknowledgment.  This written agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 10.2    Survival of Agreements; Cumulative Nature.  Except for
representations and warranties given as of a specified date, all of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender





-73-

--------------------------------------------------------------------------------

 



Party and all of Lender Parties’ obligations to Borrower are terminated.  All
statements and agreements contained in any certificate or other instrument
delivered by any Restricted Person to any Lender Party under any Loan Document
shall be deemed representations and warranties by Borrower or agreements and
covenants of Borrower under this Agreement.  The representations, warranties,
indemnities, and covenants made by Restricted Persons in the Loan Documents, and
the rights, powers, and privileges granted to Lender Parties in the Loan
Documents, are cumulative, and, except for expressly specified waivers and
consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or
privilege.  In particular and without limitation, no exception set out in this
Agreement to any representation, warranty, indemnity, or covenant herein
contained shall apply to any similar representation, warranty, indemnity, or
covenant contained in any other Loan Document, unless the Loan Documents shall
expressly provide that such exception shall apply to such similar
representation, warranty, indemnity, or covenant.

Section 10.3    Notices.  All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Agent may give telephonic notices to the other Lender Parties), and shall
be deemed sufficiently given or furnished if delivered by personal delivery, by
facsimile or other electronic transmission, by delivery service with proof of
delivery, or by registered or certified United States mail, postage prepaid, to
Borrower and Restricted Persons at the address of Borrower specified on the
signature pages hereto and to each Lender Party at its address specified on the
Lenders Schedule (unless changed by similar notice in writing given by the
particular Person whose address is to be changed).  Any such notice or
communication shall be deemed to have been given (a) in the case of personal
delivery or delivery service, as of the date of first attempted delivery during
normal business hours at the address provided herein, (b) in the case of
facsimile or other electronic transmission, upon receipt, or (c) in the case of
registered or certified United States mail, three days after deposit in the
mail; provided,  however, that no Borrowing Notice shall become effective until
actually received by Agent.

Section 10.4    Payment of Expenses; Indemnity.

(a)        Payment of Expenses.  Whether or not the transactions contemplated by
this Agreement are consummated, Borrower will promptly (and in any event, within
thirty (30) days after any invoice or other statement or notice) pay: (i) all
transfer, stamp, mortgage, documentary or other similar Taxes, assessments or
charges levied by any governmental or revenue authority in respect of this
Agreement or any of the other Loan Documents or any other document or
transaction referred to herein or therein, (ii) all reasonable costs and
expenses incurred by or on behalf of Agent (including without limitation
reasonable attorneys’ fees, travel costs and miscellaneous expenses), but
excluding consultants fees other than in connection with an annual field audit
permitted below, in connection with (1) the negotiation, preparation, execution
and delivery of the Loan Documents, and any and all consents, waivers or other
documents or instruments relating thereto, (2) the filing, recording, refiling
and re-recording of any Loan Documents and any other documents or instruments or
further assurances required to be filed or recorded or refiled or re-recorded by
the terms of any Loan Document, (3) the borrowings hereunder and other action
reasonably required in the course of administration hereof, (4) monitoring or
confirming (or preparation or negotiation of any document related to) any





-74-

--------------------------------------------------------------------------------

 



Restricted Person’s compliance with any covenants or conditions contained in
this Agreement or in any Loan Document, (iii) all reasonable costs and expenses
incurred by the Agent on behalf of any Lender Party (including without
limitation reasonable attorneys’ fees, reasonable consultants’ fees and
reasonable accounting fees) in connection with the conduct of an annual field
audit and (iv) all reasonable costs and expenses incurred by the Agent and any
Lender Party in connection with the enforcement of its rights (A) in connection
with this Agreement (including its rights under this Section) or any of the Loan
Documents, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect such Loans or Letters of
Credit.  In addition to the foregoing, until all Obligations have been paid in
full, Borrower will also pay or reimburse Agent for all reasonable out-of-pocket
costs and expenses of Agent or its agents or employees in connection with the
continuing administration of the Loans and the related due diligence of Agent,
including travel and miscellaneous expenses and reasonable fees and expenses of
Agent’s outside counsel and consultants engaged in connection with the Loan
Documents.

(b)        Indemnity. Borrower agrees to indemnify each Lender Party, upon
demand, from and against any and all liabilities, obligations, broker’s fees,
claims, losses, damages, penalties, fines, actions, judgments, suits,
settlements, costs, expenses or disbursements (including reasonable fees of
attorneys, accountants, experts and advisors) of any kind or nature whatsoever
(in this Section collectively called “liabilities and costs”) which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
such Lender Party growing out of, resulting from or in any other way associated
with any of the Collateral, the Loan Documents and the transactions and events
(including the enforcement or defense thereof) at any time associated therewith
or contemplated therein (whether arising in contract or in tort or
otherwise).  Among other things, the foregoing indemnification covers all
liabilities and costs incurred by any Lender Party related to any breach of a
Loan Document by a Restricted Person, any bodily injury to any Person or damage
to any Person’s property, or any violation or noncompliance with any
Environmental Laws by any Lender Party or any other Person or any liabilities or
duties of any Lender Party or any other Person with respect to Hazardous
Materials found in or released into the environment.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,

provided only that no Lender Party shall be entitled under this Section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment.  If any Person (including Borrower or any of its
Affiliates) ever alleges such gross negligence or willful misconduct by any
Lender Party, the indemnification provided for in this Section shall nonetheless
be paid upon demand, subject to later adjustment or reimbursement, until such
time as a court of competent jurisdiction enters a final and nonappealable
judgment as to the extent and effect of the alleged gross negligence or willful
misconduct.  As used in this Section the term “Lender Party” shall refer not
only to each Person designated as such in Section 1.1 but also to each director,
officer, Agent, trustee, attorney,





-75-

--------------------------------------------------------------------------------

 



employee, representative and Affiliate of or for such Person.  Notwithstanding
anything to the contrary in this Agreement, this Section 10.4 shall not apply
with respect to any Taxes aside from those attributable to a non-Tax claim.

Section 10.5    Joint and Several Liability; Parties in Interest; Assignments.

(a)        All Obligations which are incurred by two or more Restricted Persons
shall be their joint and several obligations and liabilities.  All grants,
covenants and agreements contained in the Loan Documents shall bind and inure to
the benefit of the parties thereto and their respective successors and assigns;
provided, however, that no Restricted Person may assign or transfer any of its
rights or delegate any of its duties or obligations under any Loan Document
without the prior consent of the Required Lenders.  Neither Borrower nor any
Affiliates of Borrower shall directly or indirectly purchase or otherwise retire
any Obligations owed to any Lender nor will any Lender accept any offer to do
so, unless each Lender shall have received substantially the same offer with
respect to the same Percentage Share of the Obligations owed to it.  If Borrower
or any Affiliate of Borrower at any time purchases some but less than all of the
Obligations owed to all Lender Parties, such purchaser shall not be entitled to
any rights of any Lender under the Loan Documents unless and until Borrower or
its Affiliates have purchased all of the Obligations.

(b)        No Lender shall sell any participation interest in its commitment
hereunder or any of its rights under its Loans or under the Loan Documents to
any Person unless the agreement between such Lender and such participant at all
times provides: (i) that such participation exists only as a result of the
agreement between such participant and such Lender and that such transfer does
not give such participant any right to vote as a Lender or any other direct
claims or rights against any Person other than such Lender, (ii) that such
participant is not entitled to payment from any Restricted Person under Sections
3.2 through 3.8 of amounts in excess of those payable to such Lender under such
Sections (determined without regard to the sale of such participation), and
(iii) unless such participant is an Affiliate of such Lender, that such
participant shall not be entitled to require such Lender to take any action
under any Loan Document or to obtain the consent of such participant prior to
taking any action under any Loan Document, except for actions which would
require the consent of all Lenders under subsection (a) of Section 10.1.  No
Lender selling such a participation shall, as between the other parties hereto
and such Lender, be relieved of any of its obligations hereunder as a result of
the sale of such participation.  Each Lender which sells any such participation
to any Person (other than an Affiliate of such Lender) shall give prompt notice
thereof to Agent and Borrower.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts of (and stated interest on) each participant’s interest in the
Loan Documents or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.





-76-

--------------------------------------------------------------------------------

 



(c)        Except for sales of participations under the immediately preceding
subsection, no Lender shall make any assignment or transfer of any kind of its
commitments or any of its rights under its Loans or under the Loan Documents,
except for assignments to an Eligible Transferee, and then only if such
assignment is made in accordance with the following requirements:

(i)         Each such assignment shall apply to all Obligations owing to the
assignor Lender hereunder and to the unused portion of the assignor Lender’s
Revolving Loan Commitment, so that after such assignment is made the assignor
Lender shall have a fixed (and not a varying) Percentage Share in its Loans and
Notes and be committed to make that Percentage Share of all future Loans, the
assignee shall have a fixed Percentage Share in the aggregate Loans and Notes
and be committed to make that Percentage Share of all future Loans, and, except
in the case of an assignment of the entire remaining amount of the assignor’s
Percentage Share of the Revolving Loan Commitment, the Revolving Loan Commitment
to be assigned shall equal or exceed $5,000,000.

(ii)       The parties to each such assignment shall execute and deliver to
Agent, for its acceptance and recording in the “Register” (as defined below in
subsection (f)), an Assignment and Acceptance in the form of Exhibit 10.5,
appropriately completed, together with the Note subject to such assignment and a
processing fee payable to Agent of $3,500.  Upon such execution, delivery, and
payment and upon the satisfaction of the conditions set out in such Assignment
and Acceptance, then (1) Borrower shall issue new Notes to such assignor and
assignee upon return of the old Notes to Borrower, and (2) as of the “Settlement
Date” specified in such Assignment and Acceptance the assignee thereunder shall
be a party hereto and a Lender hereunder and Agent shall thereupon deliver to
Borrower and each Lender a schedule showing the revised Percentage Shares of
such assignor Lender and such assignee Lender and the Percentage Shares of all
other Lenders.

(iii)      Each assignee Lender which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code) for Federal
income Tax purposes, shall (to the extent it has not already done so) provide
Agent and Borrower with the “Prescribed Forms” referred to in Section 3.6(d).

(iv)       Unless the assignee is a Lender, an Affiliate of a Lender or an
Approved Fund, such assignment shall not be effective unless consented to in
writing by Agent, the LC Issuer, and the Swingline Lender and, unless an Event
of Default shall have occurred and be continuing, Borrower (such consent not to
be unreasonably withheld or delayed).

(d)        Nothing contained in this Section shall prevent or prohibit any
Lender from assigning or pledging all or any portion of its Loans and Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Reserve Bank; provided that no such assignment or pledge
shall relieve such Lender from its obligations hereunder.

(e)        By executing and delivering an Assignment and Acceptance, each
assignee Lender thereunder will be confirming to and agreeing with Borrower,
Agent and each other Lender Party that such assignee understands and agrees to
the terms hereof, including Article IX hereof.





-77-

--------------------------------------------------------------------------------

 



(f)        Agent acting solely for this purpose as a non-fiduciary agent of
Borrower, shall maintain a copy of each Assignment and Acceptance and a register
for the recordation of the names and addresses of Lenders and the Percentage
Shares of, and principal amount of (and stated interest on) the Loans owing to,
each Lender from time to time (in this Section called the “Register”).  The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower and each Lender Party shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes.  The Register
shall be available for inspection by Borrower or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.  Agent shall
act as Agent of Borrower solely for purposes of maintaining the Register as set
forth in this Section 10.5(f).

(g)        The Borrower shall not assign or otherwise transfer any of its rights
or obligations under this Agreement without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).

Section 10.6    Confidentiality.  Each Lender Party agrees to keep confidential
any information furnished or made available to it by any Restricted Person
pursuant to this Agreement that is financial information, information in
connection with a proposed transaction, or information marked confidential;
provided that nothing herein shall prevent any Lender Party from disclosing such
information (a) to any other Lender Party or any Affiliate of any Lender Party,
or any officer, director, employee, agent, attorney, auditor, or advisor of any
Lender Party or Affiliate of any Lender Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any Law, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any Tribunal, (f) that
is or becomes available to the public or that is or becomes available to any
Lender Party other than as a result of a disclosure by any Lender Party
prohibited by this Agreement, (g) to the extent necessary in connection with the
exercise of any right or remedy under this Agreement or any other Loan Document,
(h) subject to provisions substantially similar to those contained in this
Section, to any actual or proposed participant or assignee or any actual or
proposed contractual counterparty (or its advisors) to any securitization,
hedge, or other derivative transaction relating to the parties’ obligations
hereunder, and (i) if it is otherwise available in the public
domain.  Notwithstanding anything set forth herein to the contrary, each party
to this Agreement and each of its employees, representatives, and other Agents
is hereby expressly authorized to disclose the “tax treatment” and “tax
structure” (as those terms are defined in Treas. Reg. §§ 1.6011-4(c)(8) and (9),
respectively) of the transactions contemplated hereby and all materials of any
kind, including opinions or other Tax analyses, that have been provided to it by
any other party relating to such tax treatment or tax structure.  Any Person
required to maintain the confidentiality of information described in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information.

Section 10.7    Governing Law; Submission to Process.  Except to the extent that
the Law of another jurisdiction is expressly elected in a Loan Document, the
Loan Documents shall be deemed contracts and instruments made under the Laws of
the State of Texas and shall be construed and enforced in accordance with and
governed by the Laws of the State of Texas and the Laws of the United States of
America, without regard to principles of conflicts of law.  Chapter 346 of the
Texas Finance Code (which regulates certain revolving credit loan accounts and





-78-

--------------------------------------------------------------------------------

 



revolving tri-party accounts) does not apply to this Agreement or to the
Notes.  Borrower hereby irrevocably submits itself and each other Restricted
Person to the exclusive jurisdiction of the state and federal courts sitting in
the State of Texas and agrees and consents that service of process may be made
upon it or any Restricted Person in any legal proceeding relating to the Loan
Documents or the Obligations by any means allowed under Texas or federal
law.  Any legal proceeding arising out of or in any way related to any of the
Loan Documents shall be brought and litigated exclusively in the United States
District Court for the Southern District of Texas, Houston Division, to the
extent it has subject matter jurisdiction, and otherwise in the Texas District
Courts sitting in Harris County, Texas.  The parties hereto hereby waive and
agree not to assert, by way of motion, as a defense or otherwise, that any such
proceeding is brought in an inconvenient forum or that the venue thereof is
improper, and further agree to a transfer of any such proceeding to a federal
court sitting in the State of Texas to the extent that it has subject matter
jurisdiction, and otherwise to a state court in Houston, Texas.  In furtherance
thereof, Borrower and Lender Parties each hereby acknowledge and agree that it
was not inconvenient for them to negotiate and receive funding of the
transactions contemplated by this Agreement in such county and that it will be
neither inconvenient nor unfair to litigate or otherwise resolve any disputes or
claims in a court sitting in such county.

Section 10.8     Limitation on Interest.  Lender Parties, Restricted Persons and
any other parties to the Loan Documents intend to contract in strict compliance
with applicable usury Law from time to time in effect.  In furtherance thereof
such Persons stipulate and agree that none of the terms and provisions contained
in the Loan Documents shall ever be construed to create a contract to pay, for
the use, forbearance or detention of money, interest in excess of the maximum
amount of interest permitted to be charged by applicable Law from time to time
in effect.  Neither any Restricted Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable Law from time to
time in effect, and the provisions of this Section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith.  Lender Parties expressly disavow any intention to contract for,
charge, or collect excessive unearned interest or finance charges in the event
the maturity of any Obligation is accelerated.  If (a) the maturity of any
Obligation is accelerated for any reason, (b) any Obligation is prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum, or (c) any Lender or any other holder of any or all of the
Obligations shall otherwise collect moneys which are determined to constitute
interest which would otherwise increase the interest on any or all of the
Obligations to an amount in excess of that permitted to be charged by applicable
Law then in effect, then all sums determined to constitute interest in excess of
such legal limit shall, without penalty, be promptly applied to reduce the then
outstanding principal of the related Obligations or, at such Lender’s or
holder’s option, promptly returned to Borrower or the other payor thereof upon
such determination.  In determining whether or not the interest paid or payable,
under any specific circumstance, exceeds the maximum amount permitted under
applicable Law, Lender Parties and Restricted Persons (and any other payors
thereof) shall to the greatest extent permitted under applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the





-79-

--------------------------------------------------------------------------------

 



maximum legal rate of interest from time to time in effect under applicable Law
in order to lawfully contract for, charge, or receive the maximum amount of
interest permitted under applicable Law.  In the event applicable Law provides
for an interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas
Finance Code”) as amended, for that day, the ceiling shall be the “weekly
ceiling” as defined in the Texas Finance Code, provided that if any applicable
Law permits greater interest, the Law permitting the greatest interest shall
apply. As used in this Section the term “applicable Law” means the Laws of the
State of Texas or the Laws of the United States of America, whichever Laws allow
the greater interest, as such Laws now exist or may be changed or amended or
come into effect in the future.

Section 10.9    Termination; Limited Survival.

(a)        In its sole and absolute discretion Borrower may at any time that no
Obligations are owing (other than indemnity obligations and similar obligations
that survive the termination of this Agreement for which no notice of a claim
has been received by Borrower) elect in a written notice delivered to Agent to
terminate this Agreement.  Upon receipt by Agent of such a notice, if no
Obligations are then owing, this Agreement and all other Loan Documents shall
thereupon be terminated and the parties thereto released from all prospective
obligations thereunder.  Notwithstanding the foregoing or anything herein to the
contrary, any waivers or admissions made by any Restricted Person in any Loan
Document, any Obligations under Sections 3.2 through Section 3.6, and any
obligations which any Person may have to indemnify or reimburse any Lender Party
shall survive any termination of this Agreement or any other Loan Document.  The
foregoing consent shall constitute the written consent of Required Lenders
required under Section 10.1(a)(iii).  At the request and expense of Borrower,
Agent shall prepare and execute all necessary instruments to reflect and effect
such termination of the Loan Documents.  Agent is hereby authorized to execute
all such instruments on behalf of all Lenders, without the joinder of or further
action by any Lender.

(b)        The Agent and the Lenders hereby consent to (i) the automatic release
of any Liens securing the Obligations in Collateral that is sold or otherwise
disposed of by a Restricted Person in compliance with this Agreement and (ii)
the automatic release from the relevant Guaranty of any Guarantor that ceases to
be a Subsidiary pursuant to a sale or disposal of property that is permitted by
this Agreement, in each case without need for further approval of the Agent or
any Lender.  The foregoing consent shall constitute the written consent of
Required Lenders required under clause (iii) of the fourth sentence of Section
10.1(a), with respect to such releases of Liens and Guarantors.  At the request
and expense of Borrower, Agent shall prepare and execute all necessary or
reasonably requested instruments and documents to reflect and effect such
releases of Liens and Guarantors.  Agent is hereby authorized to execute all
such instruments and documents on behalf of all Lenders, without the joinder of
or further action by any Lender.

Section 10.10  Severability.  If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.

Section 10.11 Counterparts; Fax.  This Agreement may be separately executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which





-80-

--------------------------------------------------------------------------------

 



when so executed shall be deemed to constitute one and the same Agreement.  This
Agreement and the Loan Documents may be validly executed and delivered by
facsimile or other electronic transmission.

Section 10.12  Intentionally Omitted.

Section 10.13  Waiver of Jury Trial, Punitive Damages, etc.  Each of the
Borrower and each Lender Party hereby knowingly, voluntarily, intentionally, and
irrevocably (a) waives, to the maximum extent not prohibited by Law, any right
it may have to a trial by jury in respect of any litigation based hereon, or
directly or indirectly at any time arising out of, under or in connection with
the Loan Documents or any transaction contemplated thereby or associated
therewith, before or after maturity; (b) waives, to the maximum extent not
prohibited by Law, any right they may have to claim or recover in any such
litigation any “Special Damages”, as defined below, (c) certifies that no party
hereto nor any representative or Agent or counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers, and (d)
acknowledges that it has been induced to enter into this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby by, among
other things, the mutual waivers and certifications contained in this
Section.  As used in this Section, “Special Damages” includes all special,
consequential, exemplary, or punitive damages (regardless of how named), but
does not include any payments or funds which any party hereto has expressly
promised to pay or deliver to any other party hereto.

Section 10.14  USA Patriot Act.  Agent hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001) (the “Act”), and Agent’s policies and practices, each
Lender is required to obtain, verify and record certain information and
documentation that identifies each Restricted Person, which information includes
the name and address of each Restricted Person and such other information that
will allow each Lender to identify each Restricted Person in accordance with the
Act.

Section 10.15  Renewal and Extension.  The Indebtedness arising under this
Agreement is a renewal, extension and restatement on revised terms of (but not
an extinguishment or novation of) the Existing Credit Agreement and, from and
after the date hereof, the terms and provisions of the Existing Credit Agreement
shall be superseded by the terms and provisions of this Agreement.  Borrower
hereby agrees that (a) the Indebtedness evidenced by the Existing Credit
Agreement, all accrued and unpaid interest thereon, and all accrued and unpaid
fees under the Existing Credit Agreement shall be deemed to be Indebtedness of
Borrower outstanding under and governed by this Agreement and (b) all Liens
securing the Indebtedness evidenced by the Existing Credit Agreement shall
continue in full force and effect to secure the Secured Obligations.

Section 10.16  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:





-81-

--------------------------------------------------------------------------------

 



(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 



-82-

--------------------------------------------------------------------------------

 



PRICING SCHEDULE

The applicable Eurodollar Margin, Base Rate Margin, Commitment Fee Rate and
Letter of Credit Fee Rate shall be determined by the Agent in accordance with
the following tables:

APPLICABLE
MARGIN FOR
REVOLVING
LOAN
ADVANCES

LEVEL I
STATUS

LEVEL II
STATUS

LEVEL III
STATUS

LEVEL IV
STATUS

Eurodollar Rate Margin

1.25%

1.50%

1.75%

2.00%

Base Rate Margin

0.25%

0.50%

0.75%

1.00%

 

APPLICABLE
COMMITMENT
FEE
RATE

LEVEL I
STATUS

LEVEL II
STATUS

LEVEL III
STATUS

LEVEL IV
STATUS

Commitment Fee Rate

0.20%

0.25%

0.30%

0.35%

 

LETTER OF
CREDIT
FEE RATE

LEVEL I
STATUS

LEVEL II
STATUS

LEVEL III
STATUS

LEVEL IV
STATUS

LC Fee Rate

1.25%

1.50%

1.75%

2.00%

 

For the period beginning on the Amendment No. 5 Effective Date and continuing to
the date on which the financial statements and certificates are delivered by the
Borrower for the first full fiscal quarter thereafter pursuant to Section 6.2(a)
and Section 6.2(b), as applicable, Level I Status shall apply.  Notwithstanding
the foregoing if the Borrower has failed to deliver the financial statements and
certificates required by Section 6.2(a) and Section 6.2(b) then Level IV Status
will be deemed to exist after two Business Days’ notice from the Agent to the
Borrower.

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

“Level I Status” exists for any day that the Total Leverage Ratio is less than
1.00 to 1.00.

“Level II Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 1.00 to 1.00 but is less than 1.75 to 1.00.





Pricing Schedule – Page 1

--------------------------------------------------------------------------------

 



“Level III Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 1.75 to 1.00 but is less than 2.50 to 1.00.

“Level IV Status” exists for any day that the Total Leverage Ratio is greater
than or equal to 2.50 to 1.00.

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

In the event that any financial statement delivered pursuant to this Agreement
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Eurodollar Rate Margin or Base Rate Margin, as applicable, for any period (an
“Applicable Period”) than the Eurodollar Rate Margin or Base Rate Margin, as
applicable, applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Agent a corrected financial
statement for such Applicable Period, (ii) determine the Eurodollar Rate Margin
or Base Rate Margin, as applicable, for such Applicable Period based upon the
corrected financial statement, and (iii) immediately pay to the Agent the
accrued additional interest owing as a result of such increased Eurodollar Rate
Margin or Base Rate Margin, as applicable for such Applicable Period, which
payment shall be promptly applied by the Agent in accordance with the terms of
this Agreement.  This provision is in addition to rights of the Agent and
Lenders with respect to Sections 2.5,  2.11,  6.10 and 8.1 and other of their
respective rights under this Agreement.

 



Pricing Schedule – Page 2

--------------------------------------------------------------------------------

 



EXHIBIT 1.1

 

U.S. TAX COMPLIANCE CERTIFICATES

 

[Attached]

 





Exhibit 1.1 – Page 1

--------------------------------------------------------------------------------

 



EXHIBIT 1.1-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 16, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Comfort Systems USA, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto and Wells Fargo Bank, National Association, as Agent for the lenders
(the “Agent”).

Pursuant to the provisions of Section 3.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and Agent, and (2) the undersigned shall have at all times furnished the
Borrower and Agent with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:                         , 20[ ]

 

 





Exhibit 1.1 – Page 2

--------------------------------------------------------------------------------

 



EXHIBIT 1.1-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 16, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Comfort Systems USA, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto and Wells Fargo Bank, National Association, as Agent for the lenders.

Pursuant to the provisions of Section 3.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “ten percent shareholder” of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not
a “controlled foreign corporation” related to Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:                         , 20[ ]

 

 





Exhibit 1.1 – Page 3

--------------------------------------------------------------------------------

 



EXHIBIT 1.1-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 16, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Comfort Systems USA, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto and Wells Fargo Bank, National Association, as Agent for the lenders.

Pursuant to the provisions of Section 3.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:                         , 20[ ]

 

 





Exhibit 1.1 – Page 4

--------------------------------------------------------------------------------

 



EXHIBIT 1.1-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 16, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Comfort Systems USA, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto and Wells Fargo Bank, National Association, as Agent for the lenders
(the “Agent”).

Pursuant to the provisions of Section 3.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a “ten percent shareholder”
of Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to Borrower as described in Section 881(c)(3)(C) of
the Internal Revenue Code.

The undersigned has furnished Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and (2)
the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:                         , 20[ ]

 

 

 



Exhibit 1.1 – Page 5

--------------------------------------------------------------------------------

 



SCHEDULE 3.1

 

LENDERS SCHEDULE

 

 

 

 

 

 

 

 

 

Domestic Lending Office

 

Eurodollar
Lending
Office

 

Percentage
Share

 

Revolving
Loan
Commitment

 

Wells Fargo Bank, N.A.
1000 Louisiana, 10th Floor
Houston, TX 77002
Telephone: (713) 319-1332
Fax: (713) 739-1086

 

Same

 

23.75%

 

$95,000,000.00

 

BOKF, NA dba Bank of Texas
5 Houston Center
1401 McKinney, Suite 1000
Houston, Texas 77010
Telephone: (713) 289-5875
Fax: (713) 289-5825

 

Same

 

13.75%

 

$55,000,000.00

 

Capital One, N.A.
5444 Westheimer, Suite 700
Houston,  Texas 77056
Telephone: (713) 212-5285
Fax: (855) 735-8388

 

Same

 

13.75%

 

$55,000,000.00

 

Branch Bank and Trust Company
200 W. 2nd St., 16th Floor
Winston-Salem, North Carolina 27101
Telephone: (336) 733-2741
Fax: (336) 733-2740

 

Same

 

13.75%

 

$55,000,000.00

 

Regions Bank
5005 Woodway
Houston, Texas 77056
Telephone: (713) 426-7157
Fax: (713) 426-7180

 

Same

 

11.25%

 

$45,000,000.00

 

U.S. Bank National Association
425 Walnut St. CN-OH-W8
Cincinnati, Ohio 45202
Telephone: (513) 632-4133
Fax: (513) 632-4894

 

Same

 

11.25%

 

$45,000,000.00

 

SunTrust Bank
200 Crescent Court, Suite 850
Dallas, Texas 75201
Telephone: (214) 999-1702
Fax:

 

Same

 

6.25%

 

$25,000,000.00

 





Schedule 3.1 – Page 1

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Cadence Bank, N.A.
3500 Colonnade Pkwy., Suite 600
Birmingham, AL  35243
Telephone: (205) 488-3367
Fax: (205) 488-3320

 

Same

 

6.25%

 

$25,000,000.00

 

 

 



Schedule 3.1 – Page 2

--------------------------------------------------------------------------------

 



SECTION 5.13 to SCHEDULE 5

 

NAMES AND PLACES OF BUSINESS

 

 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

Comfort Systems USA, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

ACI Mechanical, Inc.

Principal Place of Business

2182 231st Lane
Ames, Iowa 50014

 

 

 

Satellite

212 Industrial Park Road
Story City, Iowa 50248

 

 

ARC Comfort Systems USA, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Accu-Temp GP, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Accu-Temp LP, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Acorn Industrial, LLC

Principal Place of Business

7311 ACC Boulevard, Raleigh, North Carolina 27617

 

 

Advance Technology, Inc.

Principal Place of Business

4 Washington Avenue, Scarborough, Maine 04074

51 Pearl Street, Scarborough, ME 04074

 

Air Systems Engineering, Inc.

Principal Place of Business

3602 South Pine Street, Tacoma, Washington 98409

 

 

AirTemp, Inc.

Principal Place of Business

20 Thomas Drive
Westbook, Maine 04092

11 Wallace Avenue, South Portland, Maine 04106

 

Arstectum, Inc.

Principal Place of Business

4 Washington Avenue, Scarborough, Maine 04074

51 Pearl Street, Scarborough, ME 04074

 

 





Section 5.13 of Schedule 5 – Page 1

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

Atlas-Accurate Holdings, L.L.C.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Batchelor’s Mechanical Contractors, LLC

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

BCH Holdings, Inc.

Principal Place of Business

6350/6354 118th Ave N., Largo, Florida 33773

 

 

BCH Leasing, LLC

Principal Place of Business

6350/6354 118th Ave N., Largo, Florida 33773

 

BCH Leasing, Corp.

BCH Mechanical, L.L.C.

Principal Place of Business

6350/6354 118th Ave N., Largo, Florida 33773

 

BCH Mechanical, Inc.

 

Satellite

11711 66th St, Unit 109

Largo, FL 33773

 

 

BCM Controls Corporation

Principal Place of Business

30 Commerce Way, Woburn, Massachusetts 01801

 

 

California Comfort Systems USA, Inc.

Principal Place of Business

7740 Kenamar Court, San Diego, California 92121

 

TCP Company

 

Satellite

4189 Santa Ana Avenue, Suite D

Ontario, California 91761

 

 

 

Satellite

3612 Madison Avenue, Suite 32

North Highlands, California 95660

 

 

 

Satellite

3521 Investment Blvd, Ste 2

Hayward, California 94545

981 Bing Street

San Carlos, California 94070

 

 





Section 5.13 of Schedule 5 – Page 2

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

Century Mechanical Solutions, Inc.

Principal Place of Business

1554 Chase Ave, Cincinnati, Ohio 45223

 

Lienhart Heating & Air Conditioning; Century Mechanical Solutions; 20th Century
Refrigeration Company; 20th Century Air Conditioning Co.; Glasier Refrigeration
Service Company

ColonialWebb Contractors Company

Principal Place of Business

2820 Ackley Avenue, Richmond, Virginia 23228

 

Comfort Systems USA (Carolinas), LLC

 

Satellite

1600 Crossbeam Drive, Charlotte, North Carolina 28217

 

 

 

Satellite

1 Marcus Drive, Greenville, South Carolina 29615

 

 

 

Satellite

811 Pleasant Valley Road, Harrisonburg, Virginia 22801

 

 

 

Satellite

8509 Phoenix Drive, Manassas, Virginia 20110

 

 

 

Satellite

740C Bluecrab Road, Newport News, Virginia 23606

 

 

 

Satellite

3719 E. Virginia Beach Blvd., Norfolk, Virginia 23502

 

 

 

Satellite

1977 Snow Pointe Lane Bldg 7B

Charlottesville, Virginia 22902

 

 

 

Satellite

711-23 Hospital St Unit 23

Richmond, Virginia 23219

8851 B. Park Central Drive

Richmond, Virginia 23227

 

 

Satellite

152 Blades Lane, Ste J

Glen Burnie, Maryland 21060

 

 

 





Section 5.13 of Schedule 5 – Page 3

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

Comfort Systems USA (Arkansas), Inc.

Principal Place of Business

4806 Rixey Road, North Little Rock, Arkansas 72117

 

 

 

Satellite

116 Commercial Drive, Lowell, Arkansas 72745

 

 

 

Satellite

3900 Terra Glen Lane

North Little Rock, Arkansas 72117

 

 

Comfort Systems USA (Baltimore), LLC

Principal Place of Business

675 Bering Drive, Suite 400 Houston, Texas 77057

 

 

Comfort Systems USA (Bristol), Inc.

Principal Place of Business

294 Blevins Blvd., Bristol, Virginia 24203-0757

 

Comfort Systems USA New River (Bristol)

 

Satellite

811 Pocahontas Ave NW

Roanoke, Virginia 24012

6450 Merriman Road, Ste E

Roanoke, Virginia 24018

 

Comfort Systems USA (Carolinas), LLC

Principal Place of Business

675 Bering Drive, Suite 400 Houston, Texas 77057

 

 

Comfort Systems USA Energy Services, Inc.

Principal Place of Business

2655 Fortune Circle West, Suite E, Indianapolis, Indiana 46241

 

 

 

Satellite

One Financial Centre Bldg.

650 S. Shackleford Road, #224, Little Rock, Arkansas 72211

 

 

Comfort Systems USA G.P., Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Comfort Systems USA (Indiana), LLC

Principal Place of Business

2701 Fortune Circle East, Suites F & G, Indianapolis, Indiana 46241

 

 

 





Section 5.13 of Schedule 5 – Page 4

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

Comfort Systems USA (Intermountain), Inc.

Principal Place of Business

2035 S. Milestone Drive, Salt Lake City, Utah 84104

 

Contract Services

Martin Heating & Cooling

Cox Precision Air

 

Satellite

1107 East 770 North Ste 7

Saint George, Utah 84790

 

 

Comfort Systems USA (Kentucky), Inc.

Principal Place of Business

3405 Robards Court, Louisville, Kentucky 40218

 

MELCO Industries, Inc.

Comfort Systems USA (MidAtlantic), LLC

Principal Place of Business

1057 Bill Tuck Highway, So Boston, Virginia 24592

 

 

Comfort Systems USA (Midwest), LLC

Principal Place of Business

2181 231st Lane, Suite 1

Ames, Iowa 50014

 

 

Comfort Systems USA (Mid South), Inc.

Principal Place of Business

3100 Richard Arrington Jr. Blvd. North

Birmingham, Alabama 35203

 

The Capital Refrigeration Company

MidSouth Controls LLC

Huntsville Refrigeration Service

H & M Mechanical, Inc.

 

Satellite

619 E. Jefferson Street

Montgomery, Alabama 36104

 

 

 

Satellite

480 North Dean Road, Unit G-3

Auburn, Alabama 36830

 

 

 

Satellite

144 Hall Bryant Circle

Huntsville, Alabama 35806

Southblunt Parkway

Trafford, Alabama

 

Comfort Systems USA (Northwest), Inc.

Principal Place of Business

18702 North Creek Parkway, Suite 110, Bothell, Washington 98011

 

Merit Mechanical, Inc.

 





Section 5.13 of Schedule 5 – Page 5

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

Comfort Systems USA (Ohio), Inc.

Principal Place of Business

7401 First Place, Oakwood Village, Ohio 44146

 

Innovative Energy Solutions, LLC

 

Satellite

3080 South Tech Blvd, Miamisburg, Ohio 45342

 

 

 

Satellite

690 Lakeview Plaza Blvd., Suites D-F, Worthington, Oh 43085

690 A Lakeview Plaza Blvd., Worthington, Oh 43085

 

 

Satellite

3680 Symmes Road

Hamilton, Ohio 45015

 

 

Comfort Systems USA (Pasadena), Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Comfort Systems USA Puerto Rico, Inc.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

P.O. Box 4956  Ste 1134, Caguas, Puerto Rico 00726-4956

Road #1, KM 27.5; Int. Sector El Barranco; B. Rio Canas; Caguas, Puerto Rico
00725

 

Comfort Systems USA (South Central), Inc.

Principal Place of Business

9745 Bent Oak Drive, Houston, Texas 77040

 

Atlas Comfort Systems USA

 

Comfort Systems USA (Southeast), Inc.

Principal Place of Business

435 Corday Street, Pensacola, Florida 32503

 

Batchelor’s Mechanical Contractors

Control Concepts, Inc.

 

 

 

Satellite

250 Commercial Drive, Thomasville, Georgia 31757

 

 

 





Section 5.13 of Schedule 5 – Page 6

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

 

Satellite

13040 W. US Hwy 84, Newton, Alabama 36352

 

 

 

Satellite

3779 Abigail Drive

Theodore, Alabama 36582

3835 Gordon John Drive, Mobile, Alabama 36693

 

 

Satellite

4518 Val North Drive, Valdosta, Georgia 31602

 

 

 

Satellite

 

1965 Vaughn Road, Suite B

Kennesaw, Georgia 30144

 

 

 

Satellite

7826 McElvey Road, Panama City Beach, Florida 32408

 

 

 

Satellite

6074 Business Park Drive, Suite G, Columbus, Georgia 31909

 

 

 

Satellite

177 Woodfield Dr.

Macon, Georgia 31210

309 James E. Williams Dr., #1, Byron, Georgia 31008

 

 

Satellite

5616 Joe Elliot Way

Pensacola, Florida 32503

 

 

 

Satellite

507 CDP Industrial Blvd. No. 10

Grovetown, Georgia 30813

 

 

 

Satellite

1018 W Highway 80

Pooler, Georgia 31322

2305 Rowland Ave

Savannah, Georgia 31404

 

 

Satellite

1903 Ledo Rd, Ste C

Albany, Georgia 31707

 

 

Comfort Systems USA (Southwest), Inc.

Principal Place of Business

6875 W. Galveston, Chandler, Arizona 85226

 

Tri-City Mechanical, Inc.

Air Management Services, Inc.

Commercial Mechanical Service, Inc.

 





Section 5.13 of Schedule 5 – Page 7

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

 

Satellite

2010 N. Forbes Blvd, Ste 103

Tucson, Arizona 85745

1830 W. Copper St., Tucson, Arizona 85745

 

 

Satellite

8920 Adams NE, Ste A

Albuquerque, New Mexico 87113

 

4516 Anaheim NE

Albuquerque, New Mexico 85226

 

Comfort Systems USA Strategic Accounts, LLC

Principal Place of Business

2655 Fortune Circle West, Suite E, Indianapolis, Indiana 46241

 

Comfort Systems USA National Accounts, LLC

Comfort Systems USA (Syracuse), Inc.

Principal Place of Business

6500 New Venture Gear Drive, East Syracuse, New York 13057

 

Armani Plumbing & Mechanical

ABJ Fire Protection Company

Woodcock & Armani

Billone Mechanical Contractors

 

Satellite

370 Summit Point Dr, Ste 2

Henrietta, New York 14467

 

3543 Winton Place, Suite 6

Rochester, New York 14623

 

Comfort Systems USA (Texas), L.P.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Conserv Building Services, LLC

Principal Place of Business

206 Reece Way Ste 1542

Casselberry, Florida 32707

 

Conserv Building Services, Inc.

 

Satellite

5030 NW 109th Ave, Ste A

Sunrise, Florida 33751

 

 

 

Satellite

5353 Ramona Blvd

Jacksonville, Florida 32205

 

 

 





Section 5.13 of Schedule 5 – Page 8

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

 

Satellite

5910 Breckenridge Pkwy Ste C

Tampa, Florida 33610

 

 

Conserv Building Services of Alabama, LLC

Principal Place of Business

1025 County Road 6, Piedmont, Alabama 36272

 

Conserv Building Services of Alabama, Inc.

Conserv Building Services of Georgia, LLC

Principal Place of Business

456 Ethan Drive, Fayetteville, Georgia 30214

 

Conserv Building Services of Georgia, Inc.

Conserv Building Services of North Carolina, LLC

Principal Place of Business

2803 Gray Fox Road, Indian Trail, North Carolina 28079

 

Conserv Building Services of North Carolina, Inc.

 

Satellite

1628 Ownby Lane

Richmond, Virginia 23230

 

 

Conserv Building Services of Tennessee, LLC

Principal Place of Business

1330 Murfreesboro Pike

Nashville, Tennessee 37217

2845 Logan Street, Nashville, Tennessee 37211

Conserv Building Services of Tennessee, Inc.

Conserv Building Services of Texas, LLC

Principal Place of Business

5301 Big Six Street, Alvarado, Texas 76009

 

Conserv Building Services of Texas, Inc.

 

Satellite

1918 Antoine Dr

Houston, Texas 77055

 

 

Control Concepts, LLC

Principal Place of Business

3550 North Parkway, Suite 100

Cumming, Georgia 30040

 

Control Concepts, Inc.

Control Concepts Mechanical Services, LLC

Principal Place of Business

3550 North Parkway, Suite 100

Cumming, Georgia 30040

 

Control Concepts Mechanical Services, Inc.

CS53 Acquisition Corp.

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

CSUSA (10), LLC

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Delcard Associates, LLC

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

 





Section 5.13 of Schedule 5 – Page 9

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

Design Mechanical Incorporated

Principal Place of Business

312 CTC Blvd. Suite D, Louisville, Colorado 80027

168 CTC Blvd. Suite D, Louisville, Colorado 80027

Rocky Mountain Mechanical Systems, Inc.

Breckenridge Mechanical, Inc.

 

Satellite

 

0068 Continental Court

Spaces B-7 and B-8

Breckenridge, Colorado 80424

 

 

 

Satellite

951 Vallejo Street

Denver, Colorado 80204

 

 

Dyna Ten Corporation

Principal Place of Business

4375 Diplomacy Road, Fort Worth, Texas 76155

 

 

 

Satellite

3575 Lone Star Circle

Fort Worth, Texas 76177

3935 Tarrant Main Street

Fort Worth, Texas 76040

 

Dyna Ten Maintenance Services, LLC

Principal Place of Business

4375 Diplomacy Road, Fort Worth, Texas 76155

 

 

Eastern Heating & Cooling, Inc.

Principal Place of Business

880 Broadway, Albany, New York 12207-1316

 

 

Eastern Refrigeration Co., Inc.

Principal Place of Business

880 Broadway, Albany, New York 12207-1316

 

 

Environmental Air Systems, LLC

Principal Place of Business

521 Banner Avenue

Greensboro, North Carolina 27401

 

EAS Holdings, LLC

 

Satellite

531 Banner Avenue

Greensboro, North Carolina 27401

 

 

 





Section 5.13 of Schedule 5 – Page 10

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

 

Satellite

8307 Triad Drive

Greensboro, North Carolina 27409

 

 

 

Satellite

623 McWay Drive West

High Point, North Carolina 27409

 

 

 

Satellite

3501 Jamac Road

High Point, North Carolina 27260

 

 

 

Satellite

525 Pylon Dr

Raleigh, North Carolina 25606

525-B Uwharrie Court

Raleigh, North Carolina

 

 

Satellite

7311 ACC Blvd

Raleigh, North Carolina 27617

 

 

 

Satellite

532 North Main St

Winston-Salem, North Carolina 27101

 

 

Envirotrol, LLC

Principal Place of Business

114 Landmark Drive

Greensboro, North Carolina 27409

 

Envirotrol Holdings, LLC

 

Satellite

1 Marcus Dr Ste 303

Greenville, South Carolina 29615

7148 Cross County Road

North Charleston, South Carolina 29418

 

 

Satellite

1600 Crossbeam Dr

Charlotte, North Carolina 28217

 

 

Granite State Holdings Company, Inc.

Principal Place of Business

17 Oil Mill Road

Weare, New Hampshire 03281

10 N. Riverdale Road, Weare, New Hampshire 03281

 

 





Section 5.13 of Schedule 5 – Page 11

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

Granite State Plumbing & Heating LLC

Principal Place of Business

17 Oil Mill Road

Weare, New Hampshire 03281

10 N. Riverdale Road, Weare, New Hampshire 03281

Delta Mechanical

 

Satellite

10 Technology Dr

West Lebanon, New Hampshire 03784

 

 

Helm Corporation

Principal Place of Business

675 Bering Drive, Suite 400, Houston, Texas 77057

 

 

Hess Mechanical, LLC

Principal Place of Business

9600 Fallard Court, Upper Marlboro, Maryland 20772-6703

 

Hess Mechanical Corporation

Mechanical Technical Services, Inc.

Principal Place of Business

1720 Royston Lane, Round Rock, Texas 78664

 

MTECH

ICON Plumbing, Heating & Air

Mtech-Icon

ICON Mechanical

 

Satellite

4903 Commercial Park Dr

Austin, Texas 78724

 

 

MJ Mechanical Services, Inc.

Principal Place of Business

95 Pirson Parkway

Tonawanda, New York 14150

300 Fire Tower Drive, Tonawanda, New York 14150

2040 Military Road, Tonawanda, New York 14150

JM State Refrigeration

Vastola Heating & Air Conditioning

Northeast Mechanical

 

Satellite

139 Sawyer Ave

Depew, New York 14043

188 Creekside Drive

Amherst, NY 14228

 

North American Mechanical, Inc.

Principal Place of Business

4401 State Road 19

Windsor, Wisconsin 53598

6135 North American Lane, De Forest, Wisconsin 53532

Masterson Plumbing

 





Section 5.13 of Schedule 5 – Page 12

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

 

Satellite

2600 W. College Avenue, Ste 4, Appleton, Wisconsin 54914

 

 

Quality Air Heating and Cooling, Inc.

Principal Place of Business

3395 Kraft Avenue, SE, Grand Rapids, Michigan 49512

 

Control Logic

 

Satellite

2306 Winters Drive, Portage, Michigan 49002

 

 

 

Satellite

2501 Coolidge Road, Suite 501

East Lansing, Michigan 49002

 

 

 

Satellite

135 North State St

Zeeland, Michigan 49464

 

 

Riddleberger Brothers, Inc.

Principal Place of Business

6127 S. Valley Pike, Mount Crawford, Virginia 22841

 

 

 

Satellite

210 Prosperity Dr, Ste F

Winchester, Virginia 22602

 

 

Royalaire Holdings, LLC

Principal Place of Business

101 Dunbar Ave, Suite D, Oldsmar, Florida 34677

 

Royalaire Holdings, Inc.

Royalaire Mechanical Services, LLC

Principal Place of Business

101 Dunbar Ave, Suite D, Oldsmar, Florida 34677

 

Royalaire Mechanical Services, Inc.

Royalaire Mechanical Services II, LLC

Principal Place of Business

101 Dunbar Ave, Suite D, Oldsmar, Florida 34677

 

Royalaire Mechanical Services II, Inc.

S.I. Goldman Company, Inc.

Principal Place of Business

799 Bennett Drive, Longwood, Florida 32750

 

 

 

Satellite

320 Melody Lane, Casselberry, Florida 32707

 

 

 

Satellite

4111 NW 6th Street, Suite A

Gainesville, Florida 32609

 

 

 





Section 5.13 of Schedule 5 – Page 13

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

 

Satellite

150 Venetian Way, Stes 109 & 111

Merritt Island, Florida 32953

 

 

S.M. Lawrence Company, Inc.

Principal Place of Business

1330 Murfreesboro Pike

Nashville, Tennessee 37217

2311, 2312, 2319 Kline Avenue

Nashville, Tennessee 37211

Comfort Systems USA (Tennessee), Inc.

Dillingham & Smith Mechanical and Sheet Metal Contractors, Inc.

 

Satellite

156 Main St., Collierville, Tennessee 38017

 

 

 

Satellite

245, 257, 251 Preston Street, Jackson, Tennessee 38301

 

 

Seasonair, Inc.

Principal Place of Business

16001-A Industrial Drive, Gaithersburg, Maryland 20877

 

 

 





Section 5.13 of Schedule 5 – Page 14

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

ENTITY NAME

ADDRESS
TYPE

ADDRESS

PRIOR
ADDRESSES

PRIOR NAMES
& TRADE NAMES

ShoffnerKalthoff MES, Inc.

Principal Place of Business

3538, 3600 and 3626 Papermill Drive, Knoxville, Tennessee 37909

 

Shoffner Acquisition Corp.

Shoffner Mechanical, Industrial & Service Company, Inc.

ShoffnerKalthoff Mechanical Electrical Service, Inc.

Shoffner Mechanical Services, Inc.

SKMES, Inc.

Mechanical Services of Knoxville, Inc.

Kalthoff Fabricators, Inc.; Kalthoff, Inc.

 

Satellite

158 Lynn Road, Johnson City, Tennessee 37604

 

 

 

Satellite

1010 Wilder Place, Knoxville Tennessee 37915

 

 

 

Satellite

150 Glenn Bridge Road, Arden, North Carolina 28704

 

 

Temp Right Service, Inc.

Principal Place of Business

5818 Sandpiper Dr

Missoula, Montana 59808

101 North Catlin, Missoula, Montana 59801

Carson Brothers

KTU of Spokane

 

Satellite

1639 MT Highway 35, Kalispell, Montana 59901

 

 

 

Satellite

88 E. Westview

Spokane, Washington 59901

 

 

 

 



Section 5.13 of Schedule 5 – Page 15

--------------------------------------------------------------------------------

 



SECTION 5.14 to SCHEDULE 5

SUBSIDIARIES

 

 

 

 

 

ENTITY NAME

JURISDICTION OF
ORGANIZATION

FORMATION

DATE

ACI Mechanical, Inc.

Delaware

06/26/1998

ARC Comfort Systems USA, Inc.

Delaware

03/17/1998

Accu-Temp GP, Inc.

Delaware

05/21/1998

Accu-Temp LP, Inc.

Delaware

05/20/1998

Acorn Industrial, LLC

North Carolina

01/03/1997

Advance Technology, Inc.

Maine

08/09/1994

Air Systems Engineering, Inc.

Washington

05/18/1973

AirTemp, Inc.

Maine

10/15/1998

Arstectum, Inc.

New Hampshire

02/17/2005

Atlas-Accurate Holdings, L.L.C.

Delaware

12/28/1998

Batchelor’s Mechanical Contractors, LLC

Alabama

03/16/1981

BCH Holdings, Inc.

Florida

12/28/2004

BCH Leasing, LLC

Florida

10/25/1990

BCH Mechanical, L.L.C.

Florida

10/19/1976

BCM Controls Corporation

Massachusetts

10/03/1984

California Comfort Systems USA, Inc.

California

05/18/1983

Century Mechanical Solutions, Inc.

Ohio

12/17/1946

ColonialWebb Contractors Company

Virginia

03/30/1972

Comfort Systems USA (Arkansas), Inc.

Arkansas

03/17/1998

Comfort Systems USA (Baltimore), LLC

Delaware

10/15/1998

Comfort Systems USA (Bristol), Inc.

Delaware

08/25/1997

Comfort Systems USA Energy Services, Inc.

Delaware

08/25/1997

Comfort Systems USA G.P., Inc.

Delaware

08/12/1998

Comfort Systems USA (Indiana), LLC

Indiana

06/08/2015

Comfort Systems USA (Intermountain), Inc.

Utah

05/06/1969

Comfort Systems USA (Kentucky), Inc.

Kentucky

02/10/1981

Comfort Systems USA (MidAtlantic), LLC

Virginia

01/01/2010

Comfort Systems USA (Midwest), LLC

Iowa

10/13/2009

Comfort Systems USA (Mid South), Inc.

Alabama

08/06/1998

Comfort Systems USA (Northwest), Inc.

Washington

02/14/1984

 





Section 5.14 of Schedule 5 - 1

--------------------------------------------------------------------------------

 



 

 

 

 

ENTITY NAME

JURISDICTION OF
ORGANIZATION

FORMATION

DATE

Comfort Systems USA (Ohio), Inc. 

Ohio

10/10/1979

Comfort Systems USA Puerto Rico, Inc. 

Puerto Rico

08/09/1991

Comfort Systems USA (South Central), Inc.

Texas

5/24/2007

Comfort Systems USA (Southeast), Inc. 

Delaware

03/24/1998

Comfort Systems USA (Southwest), Inc.

Arizona

12/23/1997

Comfort Systems USA Strategic Accounts, LLC

Indiana

07/28/1998

Comfort Systems USA (Syracuse), Inc. 

New York

03/08/1965

Comfort Systems USA (Texas), L.P. 

Texas

08/14/1998

Conserv Building Services, LLC

Florida

01/05/2005

Conserv Building Services of Alabama, LLC

Alabama

12/28/2012

Conserv Building Services of Georgia, LLC

Georgia

11/04/2008

Conserv Building Services of North Carolina, LLC

North Carolina

03/22/2010

Conserv Building Services of Tennessee, LLC

Tennessee

01/07/2010

Conserv Building Services of Texas, LLC

Texas

12/22/2010

Control Concepts, LLC

Georgia

12/16/1996

Control Concepts Mechanical Services, LLC

Georgia

01/17/2008

CS53 Acquisition Corp. 

Delaware

11/26/1999

CSUSA (10), LLC

North Carolina

10/21/2011

Delcard Associates, LLC 

Delaware

06/23/2000

Design Mechanical Incorporated

Colorado

10/30/1997

Dyna Ten Corporation

Texas

06/26/1980

Dyna Ten Maintenance Services, LLC

Texas

08/07/2006

Eastern Heating & Cooling, Inc. 

New York

12/19/1988

Eastern Refrigeration Co., Inc. 

New York

01/30/1990

Environmental Air Systems, LLC

North Carolina

10/07/2011

Envirotrol, LLC

North Carolina

10/07/2011

Granite State Holdings Company, Inc. 

Delaware

11/02/2005

Granite State Plumbing & Heating, LLC

New Hampshire

07/31/2001

Helm Corporation

Colorado

10/26/1972

Hess Mechanical, LLC

Maryland

01/07/2016

Mechanical Technical Services, Inc. 

Texas

05/24/2007

MJ Mechanical Services, Inc. 

Virginia

12/12/1997

North American Mechanical, Inc. 

Delaware

03/17/1998

Quality Air Heating and Cooling, Inc. 

Michigan

09/10/1980

Riddleberger Brothers, Inc. 

Virginia

12/22/1958

 





Section 5.14 of Schedule 5 - 2

--------------------------------------------------------------------------------

 



ENTITY NAME

JURISDICTION OF
ORGANIZATION

FORMATION

DATE

Royalaire Holdings, LLC

Florida

10/04/2006

Royalaire Mechanical Services, LLC

Florida

09/12/2006

Royalaire Mechanical Services II, LLC

Florida

09/27/2010

S.I. Goldman Company, Inc. 

Florida

10/04/1976

S.M. Lawrence Company, Inc. 

Tennessee

03/08/1973

Seasonair, Inc. 

Maryland

10/28/1966

ShoffnerKalthoff MES, Inc.

Tennessee

08/15/2005

Temp Right Service, Inc. 

Delaware

09/25/1997

 



Section 5.14 of Schedule 5 - 3

--------------------------------------------------------------------------------

 



SCHEDULE I

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Filing Jurisdictions

 

COMFORT SYSTEMS USA, INC. – SUBSIDIARIES

 

 

 

 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION
DATE

Accu-Temp GP, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

05/21/1998

Accu-Temp LP, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

05/20/1998

ACI Mechanical, Inc.

2182 231st Lane

Ames, IA  50014

Delaware

06/26/1998

Acorn Industrial, LLC

7311 ACC Boulevard

Raleigh, NC 27617

North Carolina

01/03/1997

Advance Technology, Inc.

4 Washington Avenue

Scarborough, ME 04074

Maine

08/09/1994

Air Systems Engineering, Inc.

3602 South Pine Street

Tacoma, WA 98409

Washington

05/18/1973

Airtemp, Inc.

20 Thomas Drive

Westbook, ME 04092

Maine

10/15/1998

ARC Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

03/17/1998

Arstectum, Inc.

4 Washington Avenue

Scarborough, ME 04074

New Hampshire

02/17/2005

Atlas-Accurate Holdings, L.L.C.

675 Bering, Suite 400

Houston, TX  77057

Delaware

12/28/1998

Batchelor’s Mechanical Contractors, LLC

675 Bering, Suite 400

Houston, TX  77057

Alabama

03/16/1981

 





Schedule I to Security Agreement – Page 1

--------------------------------------------------------------------------------

 



 

 

 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION
DATE

BCH Holdings, Inc.

6350/6354 118th Ave N.

Largo, FL  33773

Florida

12/28/2004

BCH Leasing, LLC

6350/6354 118th Ave N.

Largo, FL  33773

Florida

10/25/1990

BCH Mechanical, L.L.C.

6350/6354 118th Ave N.

Largo, FL  33773

Florida

10/19/1976

BCM Controls Corporation

30 Commerce Way

Woburn, MA 01801

Massachusetts

10/03/1984

California Comfort Systems USA, Inc.

7740 Kenamar Court

San Diego, CA 92121

California

05/18/1983

Century Mechanical Solutions, Inc.

1554 Chase Ave

Cincinnati, OH 45223

Ohio

12/17/1946

ColonialWebb Contractors Company

2820 Ackley Avenue

Richmond, VA 23228

Virginia

03/30/1972

Comfort Systems USA (Arkansas), Inc.

4806 Rixey Road

North Little Rock, AR  72117

Arkansas

03/17/1998

Comfort Systems USA (Baltimore), LLC

675 Bering Drive, Suite 400

Houston, TX 77057

Delaware

10/15/1998

Comfort Systems USA (Bristol), Inc.

294 Blevins Blvd.

Bristol, VA  24202

Delaware

08/25/1997

Comfort Systems USA Energy Services, Inc.

2655 Fortune Circle West, Suite E

Indianapolis, IN 46241

Delaware

08/25/1997

Comfort Systems USA G.P., Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

08/12/1998

Comfort Systems USA (Indiana), LLC

2701 Fortune Circle East, Suites F & G

Indianapolis, Indiana 46241

Indiana

06/08/2015

Comfort Systems USA (Intermountain), Inc.

2035 S. Milestone Drive

Salt Lake City, UT  84104

Utah

05/06/1969

 





Schedule I to Security Agreement – Page 2

--------------------------------------------------------------------------------

 



 

 

 

 

ENTITY NAME

DOMESTIC

JURISDICTION

FORMATION
DATE

Comfort Systems USA (Kentucky), Inc.

3405 Robards Court

Louisville, KY 40218

Kentucky

02/10/1981

Comfort Systems USA (MidAtlantic), LLC

1057 Bill Tuck Highway

South Boston, VA 24592

Virginia

01/01/2010

Comfort Systems USA (Midwest), LLC

2182 231st Lane

Ames, IA  50014

Iowa

10/13/2009

Comfort Systems USA (Mid South), Inc.

3100 Richard Arrington Jr. Blvd. North

Birmingham, AL 35203

Alabama

08/06/1998

Comfort Systems USA (Northwest), Inc.

18702 North Creek Parkway, Suite 110

Bothell, WA 98011

Washington

02/14/1984

Comfort Systems USA (Ohio), Inc.

7401 First Place

Oakwood Village, OH 44146

Ohio

10/10/1979

Comfort Systems USA Puerto Rico, Inc.

675 Bering Drive, Suite 400

Houston, Texas 77057

Puerto Rico

07/02/1991

Comfort Systems USA (South Central), Inc.

9745 Bent Oak Drive

Houston, TX 77040

Texas

05/24/2007

Comfort Systems USA (Southeast), Inc.

435 Corday Street

Pensacola, FL  32503

Delaware

03/24/1998

Comfort Systems USA (Southwest), Inc.

6875 W. Galveston

Chandler, AZ 85226

Arizona

12/23/1977

Comfort Systems USA Strategic Accounts, LLC

2655 Fortune Circle West, Suite E

Indianapolis, IN 46241

Indiana

07/28/1998

Comfort Systems USA (Syracuse), Inc.

6500 New Venture Gear Drive

East Syracuse, NY  13057

New York

03/08/1965

Comfort Systems USA (Texas), L.P.

675 Bering, Suite 400

Houston, TX 77057

Texas

08/14/1998

ConServ Building Services, LLC

206 Reece Way Ste 1542

Casselberry, Florida 32707

Florida

01/05/2005

 





Schedule I to Security Agreement – Page 3

--------------------------------------------------------------------------------

 



 

 

 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION
DATE

ConServ Building Services of Alabama, LLC

1025 County Road 6

Piedmont, AL  36272

Alabama

12/28/2012

ConServ Building Services of Georgia, LLC

456 Ethan Drive

Fayetteville, GA  30214

Georgia

11/04/2008

ConServ Building Services of North Carolina, LLC

2803 Gray Fox Road

Indian Trail, NC  28079

North Carolina

03/22/2010

ConServ Building Services of Tennessee, LLC

1330 Murfreesboro Pike

Nashville, TN  37217

Tennessee

01/07/2010

ConServ Building Services of Texas, LLC

5301 Big Six Street

Alvarado, TX  76009

Texas

12/22/2010

Control Concepts, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

Georgia

12/16/1996

Control Concepts Mechanical Services, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

Georgia

01/17/2008

CSUSA (10), LLC

675 Bering Drive, Suite 400

Houston, Texas 77057

North Carolina

10/21/2011

CS53 Acquisition Corporation

675 Bering, Suite 400

Houston, TX  77057

Delaware

11/26/1999

Delcard Associates, LLC

675 Bering, Suite 400

Houston, TX 77057

Delaware

06/23/2000

Design Mechanical Incorporated

168 CTC Blvd., Suite #D

Louisville, CO  80027

Colorado

10/30/1997

Dyna Ten Corporation

4375 Diplomacy Road

Fort Worth, TX  76155

Texas

06/26/1980

Dyna Ten Maintenance Services, LLC

4375 Diplomacy Road

Fort Worth, TX  76155

Texas

08/07/2006

Eastern Heating & Cooling, Inc.

880 Broadway

Albany, NY  12207-1316

New York

12/19/1988

 





Schedule I to Security Agreement – Page 4

--------------------------------------------------------------------------------

 



 

 

 

 

 

ENTITY NAME

DOMESTIC

JURISDICTION

FORMATION

DATE

Eastern Refrigeration Co., Inc.

880 Broadway

Albany, NY  12207-1316

New York

01/30/1990

Environmental Air Systems, LLC

521 Banner Avenue

Greensboro, North Carolina 27401

North Carolina

10/07/2011

Envirotrol, LLC

114 Landmark Drive

Greensboro, North Carolina 27409

North Carolina

10/27/2011

Granite State Holdings Company, Inc.

17 Oil Mill Rd

Weare, New Hampshire 03281

Delaware

11/02/2005

Granite State Plumbing & Heating, LLC

17 Oil Mill Rd

Weare, New Hampshire 03281

New Hampshire

07/31/2001

Helm Corporation

675 Bering, Suite 400

Houston, TX  77057

Colorado

10/26/1972

Hess Mechanical, LLC

9600 Fallard Court

Upper Marlboro, MD  20772-6703

Maryland

01/07/2016

Mechanical Technical Services, Inc.

1720 Royston Lane

Round Rock, TX  78664

Texas

05/24/2007

MJ Mechanical Services, Inc.

95 Pirson Parkway

Tonawanda, New York 14150

Virginia

12/12/1997

North American Mechanical, Inc.

4401 State Road 19

Windsor, WI  53598

Delaware

03/17/1998

Quality Air Heating & Cooling, Inc.

3395 Kraft Avenue, SE

Grand Rapids, MI  49512

Michigan

09/10/1980

Riddleberger Brothers, Inc.

6127 S. Valley Pike

Mount Crawford, VA  22841

Virginia

12/22/1958

Royalaire Holdings, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

10/04/2006

Royalaire Mechanical Services, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

09/12/2006

 





Schedule I to Security Agreement – Page 5

--------------------------------------------------------------------------------

 



 

 

 

ENTITY NAME

DOMESTIC
JURISDICTION

FORMATION
DATE

Royalaire Mechanical Services II, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

09/27/2010

S.I. Goldman Company, Inc.

799 Bennett Drive

Longwood, FL  32750

Florida

10/04/1976

S.M. Lawrence Company, Inc.

1330 Murfreesboro Pike

Nashville, Tennessee 37217

Tennessee

03/08/1973

Seasonair, Inc.

16001-A Industrial Drive

Gaithersburg, MD  20877

Maryland

10/28/1966

ShoffnerKalthoff MES, Inc.

3538, 3600 and 3626 Papermill Drive

Knoxville, Tennessee 37909

Tennessee

08/18/2005

Temp Right Service, Inc.

5818 Sandpiper Dr

Missoula, Montana 59808

Delaware

09/25/1997

 

 



Schedule I to Security Agreement – Page 6

--------------------------------------------------------------------------------

 



SCHEDULE III

to

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

Schedule of Organizational Identification, Offices, Locations of Collateral and
Records Concerning Collateral

 

 

 

 

 

 

Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

Accu-Temp GP, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2898499

 

Accu-Temp LP, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2898748

 

ACI Mechanical, Inc.

2182 231st Lane

Ames, IA 50014

Delaware

Corporation

2913899

 

Acorn Industrial, LLC

7311 ACC Boulevard

Raleigh, NC 27617

North Carolina

Limited Liability Company

0414387

 

Advance Technology, Inc.

4 Washington Avenue

Scarborough, ME 04074

Maine

Corporation

19950235 D

 

Air Systems Engineering, Inc.

3602 South Pine Street

Tacoma, WA 98409

Washington

Corporation

600099211

 

AIRTEMP, INC.

20 Thomas Drive

Westbook, Main 04092

Maine

Corporation

20130432D

 

 





Schedule III to Security Agreement – Page 1

--------------------------------------------------------------------------------

 



 

 

 

 

 

Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

ARC Comfort Systems USA, Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2872674

 

Arstectum, Inc.

4 Washington Avenue

Scarborough, ME 04074

New Hampshire

Corporation

531921

 

Atlas-Accurate Holdings, L.L.C.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Limited Liability Company

2985409

 

Batchelor’s Mechanical Contractors, LLC

675 Bering, Suite 400

Houston, TX  77057

Alabama

Limited Liability Company

D/C 081 557

 

BCH Holdings, Inc.

6350/6354 118th Ave N.

Largo, FL  33773

Florida

Corporation

P04000172299

 

BCH Leasing, LLC

6350/6354 118th Ave N.

Largo, FL  33773

Florida

Limited Liability Company

L17000066187

BCH Leasing, Corp.

BCH Mechanical, L.L.C.

6350/6354 118th Ave N.

Largo, FL  33773

Florida

Limited Liability Company

L17000066199

BCH Mechanical, Inc.

BCM Controls Corporation

30 Commerce Way

Woburn, MA 01801

Massachusetts

Corporation

042842193

 

California Comfort Systems USA, Inc.

7740 Kenamar Court

San Diego, CA 92121

California

Corporation

1201196

TCP Company

 





Schedule III to Security Agreement – Page 2

--------------------------------------------------------------------------------

 



 

 

 

 

 

Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

Century Mechanical Solutions, Inc.

1554 Chase Ave

Cincinnati, OH 45223

Ohio

Corporation

198974

Lienhart Heating & Air Conditioning; Century Mechanical Solutions; 20th Century
Refrigeration Company; 20th Century Air Conditioning Co.; Glasier Refrigeration
Service Company

ColonialWebb Contractors Company

2820 Ackley Avenue

Richmond, VA 23228

Virginia

Corporation

0137512-0

Comfort Systems USA (Carolinas), LLC

Comfort Systems USA (Arkansas), Inc.

4806 Rixey Road

North Little Rock, AR  72117

Arkansas

Corporation

811120406

 

Comfort Systems USA (Baltimore), LLC

675 Bering Drive, Suite 400

Houston, TX  77057

Delaware

Limited Liability Company

2955787

 

Comfort Systems USA (Bristol), Inc.

294 Blevins Blvd.

Bristol, VA  24202

Delaware

Corporation

2783665

Comfort Systems USA New River (Bristol)

Comfort Systems USA Energy Services, Inc.

2655 Fortune Circle West, Suite E

Indianapolis, IN 46241

Delaware

Corporation

2788605

 

Comfort Systems USA G.P., Inc.

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2932812

 

Comfort Systems USA (Indiana), LLC

2701 Fortune Circle East, Suites F & G

Indianapolis, Indiana 46241

Indiana

Limited Liability Company

2015060800753

 

 





Schedule III to Security Agreement – Page 3

--------------------------------------------------------------------------------

 



Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

Comfort Systems USA (Intermountain), Inc.

2035 S. Milestone Drive

Salt Lake City, UT  84104

Utah

Corporation

04982

Contract Services; Martin Heating & Cooling; Cox Precision Air

Comfort Systems USA (Kentucky), Inc.

3405 Robards Court

Louisville, KY 40218

Kentucky

Corporation

0153687

MELCO Industries, Inc.

Comfort Systems USA (MidAtlantic), LLC

1057 Bill Tuck Highway

South Boston, VA 24592

Virginia

Limited Liability Company

S313150-7

 

Comfort Systems USA (Midwest), LLC

2182 231st Lane

Ames, IA  50014

Iowa

Limited Liability Company

387726

 

Comfort Systems USA (Mid South), Inc.

3100 Richard Arrington Jr. Blvd. North

Birmingham, AL 35203

Alabama

Corporation

912-998

The Capital Refrigeration Company; MidSouth Controls LLC; Huntsville
Refrigeration Service; H & M Mechanical, Inc.

Comfort Systems USA (Northwest), Inc.

18702 North Creek Parkway, Suite 110

Bothell, WA 98011

Washington

Corporation

600517946

Merit Mechanical, Inc.

Comfort Systems USA (Ohio), Inc.

7401 First Place

Oakwood Village, OH 44146

Ohio

Corporation

543269

Innovative Energy Solutions, LLC

Comfort Systems USA Puerto Rico, Inc.

675 Bering Drive, Suite 400

Houston, Texas 77057

Puerto Rico

Corporation

78,907

 

Comfort Systems USA (South Central), Inc.

9745 Bent Oak Drive

Houston, TX  77040

Texas

Corporation

801702880

Atlas Comfort Systems USA

 





Schedule III to Security Agreement – Page 4

--------------------------------------------------------------------------------

 



Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

Comfort Systems USA (Southeast), Inc.

435 Corday Street

Pensacola, FL  32503

Delaware

Corporation

2875705

Batchelor’s Mechanical Contractors; Control Concepts, Inc.

Comfort Systems USA (Southwest), Inc.

6875 W. Galveston

Chandler, AZ  85226

Arizona

Corporation

113419

Tri-City Mechanical, Inc.; Air Management Services, Inc.; Commercial Mechanical
Service, Inc.

Comfort Systems USA Strategic Accounts, LLC

2655 Fortune Circle West, Suite E

Indianapolis, IN 46241

Indiana

Limited Liability Company

1998071673

Comfort Systems USA National Accounts, LLC

Comfort Systems USA (Syracuse), Inc.

6500 New Venture Gear Drive

East Syracuse, NY  13057

New York

Corporation

N/A

Armani Plumbing & Mechanical; ABJ Fire Protection Company; Woodcock & Armani;
Billone Mechanical Contractors

Comfort Systems USA (Texas), L.P.

675 Bering, Suite 400

Houston, TX 77057

Texas

Limited Partnership

00111578-10

 

ConServ Building Services, LLC

206 Reece Way Ste 1542

Casselberry, Florida 32707

Florida

Limited Liability Company

L17000066222

ConServ Building Services, Inc.

ConServ Building Services of Alabama, LLC

1025 County Road 6

Piedmont, AL  36272

Alabama

Limited Liability Company

271-625

ConServ Building Services of Alabama, Inc.

ConServ Building Services of Georgia, LLC

456 Ethan Drive

Fayetteville, GA  30214

Georgia

Limited Liability Company

08083393

ConServ Building Services of Georgia, Inc.

 





Schedule III to Security Agreement – Page 5

--------------------------------------------------------------------------------

 



 

 

 

 

 

Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

ConServ Building Services of North Carolina, LLC

2803 Gray Fox Road

Indian Trail, NC  28079

North Carolina

Limited Liability Company

1141416

ConServ Building Services of North Carolina, Inc.

ConServ Building Services of Tennessee, LLC

1330 Murfreesboro Pike

Nashville, TN  37217

Tennessee

Limited Liability Company

000621466

ConServ Building Services of Tennessee, Inc.

ConServ Building Services of Texas, LLC

5301 Big Six Street

Alvarado, TX  76009

Texas

Limited Liability Company

801221549

ConServ Building Services of Texas, Inc.

Control Concepts, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

Georgia

Limited Liability Company

12058032

Control Concepts, Inc.

Control Concepts Mechanical Services, LLC

3550 North Parkway, Suite 100

Cumming, GA 30040

Georgia

Limited Liability Company

12058034

Control Concepts Mechanical Services, Inc.

CSUSA (10), LLC

675 Bering Drive, Suite 400

Houston, Texas 77057

North Carolina

Limited Liability Company

1226798

 

CS53 Acquisition Corporation

675 Bering, Suite 400

Houston, TX  77057

Delaware

Corporation

2997337

 

Delcard Associates, LLC

675 Bering, Suite 400

Houston, TX  77057

Delaware

Limited Liability Company

3250401

 

Design Mechanical Incorporated

168 CTC Blvd., Suite #D

Louisville, CO  80027

Colorado

Corporation

20031376007

Rocky Mountain Mechanical Systems, Inc.; Breckenridge Mechanical, Inc.

 





Schedule III to Security Agreement – Page 6

--------------------------------------------------------------------------------

 



Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

Dyna Ten Corporation

4375 Diplomacy Road

Fort Worth, TX  76155

Texas

Corporation

00523341-00

 

Dyna Ten Maintenance Systems, LLC

4375 Diplomacy Road

Fort Worth, TX  76155

Texas

Limited Liability Company

800690724

 

Eastern Heating & Cooling, Inc.

880 Broadway

Albany, NY  12207-1316

New York

Corporation

N/A

 

Eastern Refrigeration Co., Inc.

880 Broadway

Albany, NY  12207-1316

New York

Corporation

N/A

 

Environmental Air Systems, LLC

521 Banner Avenue

Greensboro, North Carolina 27401

North Carolina

Limited Liability Company

1224823

EAS Holdings, LLC

Envirotrol, LLC

114 Landmark Drive

Greensboro, North Carolina 27409

North Carolina

Limited Liability Company

1227732

Envirotrol Holdings, LLC

Granite State Holdings Company, Inc.

17 Oil Mill Rd

Weare, New Hampshire 03281

Delaware

Corporation

4054936

 

Granite State Plumbing & Heating, LLC

17 Oil Mill Rd

Weare, New Hampshire 03281

New Hampshire

Limited Liability Company

382434

Delta Mechanical

Helm Corporation

675 Bering, Suite 400

Houston, TX  77057

Colorado

Corporation

19871249912

 

 





Schedule III to Security Agreement – Page 7

--------------------------------------------------------------------------------

 



 

 

 

 

 

Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

Hess Mechanical, LLC

9600 Fallard Court

Upper Marlboro, MD  20772-6703

Maryland

Limited Liability Company

2872661

Hess Mechanical Corporation

 

Mechanical Technical Services, Inc.

1720 Royston Lane

Round Rock, TX  78664

Texas

Corporation

801702874

MTECH; ICON Plumbing, Heating & Air;  Mtech-Icon;  ICON Mechanical

MJ Mechanical Services, Inc.

95 Pirson Parkway

Tonawanda, New York 14150

Virginia

Corporation

08122939

JM State Refrigeration; Vastola Heating & Air Conditioning; Northeast Mechanical

North American Mechanical, Inc.

4401 State Road 19

Windsor, WI 53598

Delaware

Corporation

2872663

Masterson Plumbing

Quality Air Heating & Cooling, Inc.

3395 Kraft Avenue, SE

Grand Rapids, MI  49512

Michigan

Corporation

233-444

Control Logic

Riddleberger Brothers, Inc.

6127 S. Valley Pike

Mount Crawford, VA  22841

Virginia

Corporation

0081890

 

Royalaire Holdings, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

Limited Liability Company

L17000064530

Royalaire Holdings, Inc.

Royalaire Mechanical Services, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

Limited Liability Company

L17000064523

Royalaire Mechanical Services, Inc.

Royalaire Mechanical Services II, LLC

101 Dunbar Ave, Suite D

Oldsmar, FL  34677

Florida

Limited Liability Company

L1000064517

Royalaire Mechanical Services II, Inc.

 





Schedule III to Security Agreement – Page 8

--------------------------------------------------------------------------------

 



Grantor Official Name, Address of
Principal Place of Business and Location of
Records of Collateral

State of
Organization

Entity Type

Charter/ID
Number

Prior Names & Trade Names

S.I. Goldman Company, Inc.

799 Bennett Drive

Longwood, FL  32750

Florida

Corporation

515751

 

S.M. Lawrence Company, Inc.

1330 Murfreesboro Pike

Nashville, Tennessee 37217

Tennessee

Corporation

000018143

Comfort Systems USA (Tennessee), Inc.; Dillingham & Smith Mechanical and Sheet
Metal Contractors, Inc.

Seasonair, Inc.

16001-A Industrial Drive

Gaithersburg, MD  20877

Maryland

Corporation

D0193599

 

ShoffnerKalthoff MES, Inc.3538, 3600 and 3626 Papermill Drive

Knoxville, Tennessee 37909

Tennessee

Corporation

000500444

Shoffner Acquisition Corp.; Shoffner Mechanical, Industrial & Service Company,
Inc.; ShoffnerKalthoff Mechanical Electrical Service, Inc.;  Shoffner Mechanical
Services, Inc.;  SKMES, Inc.; Mechanical Services of Knoxville, Inc.; Kalthoff
Fabricators, Inc.; Kalthoff, Inc.

Temp Right Service, Inc.

5818 Sandpiper Dr

Missoula, Montana 59808

Delaware

Corporation

2800213

Carson Brothers; KTU of Spokane

 



Schedule III to Security Agreement – Page 9

--------------------------------------------------------------------------------

 



SCHEDULE I

to

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

Part A

Pledged Shares

 

 

Pledged Entity

Class of
Common
Stock

Stock
Certificate
Number(s)

Number of
Shares

Pledgor(s)/Percentage of

Outstanding Shares

1.

Accu-Temp GP, Inc.

Common

CS1

100

100% of shares owned by Borrower

2.

Accu-Temp LP, Inc.

Common

CS1

100

100% of shares owned by Borrower

3.

ACI Mechanical, Inc.

Common

CS1

100

100% of shares owned by Borrower

4.

Acorn Industrial, LLC

Common

N/A

N/A

100% of member interest – Comfort Systems USA (MidAtlantic), LLC

5.

Advance Technology, Inc.

Common

1

4,669

100% of shares owned by BCM Controls Corporation

6.

Air Systems Engineering, Inc.

Common

CS1

100

100% of shares owned by Borrower

7.

AIRTEMP, INC.

Common

CS1

100

100% of shares owned by Borrower

8.

ARC Comfort Systems USA, Inc.

Common

CS1

100

100% of shares owned by Borrower

9.

Arstectum, Inc.

Common

1

300

100% of shares owned by Advance Technology, Inc.

10.

Atlas-Accurate Holdings, L.L.C.

N/A

N/A

N/A

100% member interest – CS53 Acquisition Corp.

11.

Batchelor’s Mechanical Contractors, LLC

N/A

N/A

N/A

100% of member interest – Comfort Systems USA (Mid South), Inc.

12.

BCH Holdings, Inc.

Common

41

10,000,000

100% of shares owned by Borrower

13.

BCH Leasing, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

14.

BCH Mechanical, L.L.C.

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

15.

BCM Controls Corporation

Common

CS1

100

100% of shares owned by Borrower

 





Schedule I to Pledge Agreement – Page 1

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Pledged Entity

Class of
Common
Stock

Stock
Certificate
Number(s)

Number of
Shares

Pledgor(s)/Percentage of

Outstanding Shares

16.

California Comfort Systems USA, Inc.

Common

CS1

100

100% of shares owned by Borrower

17.

Century Mechanical Solutions, Inc.

Common

20

25

26

27

30

35

41

44

47

54

51

25

25

60

54

25

25

107

100% of shares owned by Comfort Systems USA (Ohio), Inc.

 

18.

ColonialWebb Contractors Company

Common

CS1

100

100% of shares owned by Borrower

19.

Comfort Systems USA (Arkansas), Inc.

Common

CS1

100

100% of shares owned by Borrower

20.

Comfort Systems USA (Baltimore), LLC

N/A

N/A

N/A

100% member interest – Hess Mechanical, LLC

21.

Comfort Systems USA (Bristol), Inc.

Common

CS1

100

100% of shares owned by Borrower

22.

Comfort Systems USA Energy Services, Inc.

Common

CS1

100

100% of shares owned by Borrower

23.

Comfort Systems USA G.P., Inc.

Common

CS1

100

100% of shares owned by Borrower

24.

Comfort Systems USA (Indiana), LLC

Common

N/A

N/A

100% of membership interest – Comfort Systems USA Strategic Accounts, LLC

25.

Comfort Systems USA (Intermountain), Inc.

Common

CS1

100

100% of shares owned by Borrower

26.

Comfort Systems USA (Kentucky), Inc.

Common

CS1

100

100% of shares owned by Borrower

 





Schedule I to Pledge Agreement – Page 2

--------------------------------------------------------------------------------

 



 

Pledged Entity

Class of
Common
Stock

Stock
Certificate
Number(s)

Number of
Shares

Pledgor(s)/Percentage of

Outstanding Shares

27.

Comfort Systems USA (MidAtlantic), LLC

N/A

N/A

N/A

100% member interest – Riddleberger Brothers, Inc.

28.

Comfort Systems USA (Midwest), LLC

N/A

N/A

N/A

100% member interest – ACI Mechanical, Inc.

29.

Comfort Systems USA (Mid South), Inc.

Common

CS1

100

100% of shares owned by Borrower

30.

Comfort Systems USA (Northwest), Inc. (formerly known as Merit Mechanical, Inc.)

Common

CS1

100

100% of shares owned by Borrower

31.

Comfort Systems USA (Ohio), Inc.

Common

CS1

100

100% of shares owned by Borrower

32.

Comfort Systems USA Puerto Rico, Inc.

Common

CS1

65

65% of shares owned by Borrower

33.

Comfort Systems USA (South Central), Inc.

Common

CS1

100

100% of shares owned by Borrower

34.

Comfort Systems USA (Southeast), Inc.

Common

CS1

100

100% of shares owned by Borrower

35.

Comfort Systems USA (Southwest), Inc.

Common

CS1

100

100% of shares owned by Borrower

36.

Comfort Systems USA Strategic Accounts, LLC

Common

N/A

N/A

1% membership interest of  Accu-Temp GP, Inc.

99% membership interest of Accu-Temp LP, Inc.

37.

Comfort Systems USA (Syracuse), Inc.

Common

CS1

100

100% of shares owned by Borrower

 





Schedule I to Pledge Agreement – Page 3

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Pledged Entity

Class of
Common
Stock

Stock
Certificate
Number(s)

Number of
Shares

Pledgor(s)/Percentage of

Outstanding Shares

38.

Comfort Systems USA (Texas), L.P.

N/A

N/A

N/A

1% general partner interest – Comfort Systems USA GP, Inc.

99% limited partner interest – Tri-City Mechanical, Inc.

39.

Control Concepts, LLC

Common

N/A

N/A

100% of member interest – Comfort  Systems USA (Southeast), Inc.

40.

ConServ Building Services, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

41.

ConServ Building Services of Alabama, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

42.

ConServ Building Services of Georgia, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

43.

ConServ Building Services of North Carolina, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

44.

ConServ Building Services of Tennessee, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

45.

ConServ Building Services of Texas, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

46.

Control Concepts Mechanical Services, LLC

Common

N/A

N/A

100% of member interest – Comfort  Systems USA (Southeast), Inc.

47.

CSUSA (10), LLC

Common

N/A

N/A

100% of membership interest – Comfort Systems USA, Inc.

48.

CS53 Acquisition Corporation

Common

CS1

100

100% of shares owned by Borrower

49.

Delcard Associates, LLC

N/A

N/A

N/A

100% of member interest – Seasonair, Inc.

50.

Design Mechanical Incorporated

Common

CS1

100

100% of shares owned by Borrower

51.

Dyna Ten Corporation

Common

CS1

100

100% of shares owned by Borrower

 





Schedule I to Pledge Agreement – Page 4

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Pledged Entity

Class of
Common
Stock

Stock
Certificate
Number(s)

Number of
Shares

Pledgor(s)/Percentage of

Outstanding Shares

52.

Dyna Ten Maintenance Services, LLC

N/A

N/A

N/A

100% member interest – Dyna Ten Corporation

53.

Eastern Heating & Cooling, Inc.

Common

CS1

100

100% of shares owned by Borrower

54.

Eastern Refrigeration Co., Inc.

Common

CS1

100

100% of shares owned by Borrower

55.

Environmental Air Systems, LLC

Common

N/A

N/A

100% of membership interest – CSUSA (10), LLC

56.

Envirotrol, LLC

Common

N/A

N/A

100% of membership interest – Environmental Air Systems, LLC

57.

Granite State Holdings Company, Inc.

Common

CS1

100

100% of shares owned by Borrower

58.

Granite State Plumbing & Heating, LLC

N/A

N/A

N/A

100% membership interest – Granite State Holdings Company, Inc.

59.

Helm Corporation

Common

CS1

100

100% of shares owned by Borrower

60.

Hess Mechanical, LLC

Common

CS1

100

100% of shares owned by Borrower

61.

Mechanical Technical Services, Inc.

Common

CS1

100

100% of shares owned by Borrower

62.

MJ Mechanical Services, Inc.

Common

CS1

100

100% of shares owned by Borrower

63.

North American Mechanical, Inc.

Common

CS1

100

100% of shares owned by Borrower

64.

Quality Air Heating & Cooling, Inc.

Common

CS1

100

100% of shares owned by Borrower

65.

Riddleberger Brothers, Inc.

Common

CS1

100

100% of shares owned by Borrower

66.

Royalaire Holdings, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

67.

Royalaire Mechanical Services, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

 





Schedule I to Pledge Agreement – Page 5

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Pledged Entity

Class of
Common
Stock

Stock
Certificate
Number(s)

Number of
Shares

Pledgor(s)/Percentage of

Outstanding Shares

68.

Royalaire Mechanical Services II, LLC

N/A

N/A

N/A

100% member interest – BCH Holdings, Inc.

69.

S.I. Goldman Company, Inc.

Common

CS1

750

100% of shares owned by Borrower

70.

S.M. Lawrence Company, Inc.

Common

CS1

100

100% of shares owned by Borrower

71.

Seasonair, Inc.

Common

CS1

1,544,000

100% of shares owned by Borrower

72.

ShoffnerKalthoff MES, Inc.

Common

1

3

4

5

6

7

600

300

484

110

81.20

18.80

100% of shares owned by Borrower

73.

Temp Right Service, Inc.

Common

CS1

100

100% of shares owned by Borrower

 

Schedule I to Pledge Agreement – Page 6

--------------------------------------------------------------------------------